Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 1 of 148 PageID: 1




Gene Y. Kang, Esq.
Timothy J. Bang, Esq.
Barry I. Levy, Esq. (to be admitted pro hac vice)
Max Gershenoff, Esq. (to be admitted pro hac vice)
Steven Henesy, Esq. (to be admitted pro hac vice)
RIVKIN RADLER LLP
25 Main Street, Suite 501
Court Plaza North
Hackensack, New Jersey 07601
(201) 287-2460
gene.kang@rivkin.com
Counsel for Plaintiffs Government Employees Insurance
Co., GEICO Indemnity Co., GEICO General Insurance
Company and GEICO Casualty Co.

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


                                                        Case No.
GOVERNMENT EMPLOYEES INSURANCE CO.,
GEICO INDEMNITY CO., GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY
                                                          Plaintiffs Demand a Trial by
CO.,
                                                                       Jury
                               Plaintiffs,
             -against-
TOTOWA CENTER FOR PAIN MANAGEMENT &
PHYSICAL MEDICINE, P.C.,
DAVID FONTANELLA, D.C.,
JOSEPH HAYEK, D.C.,
CHERYL CRUZ, L.Ac.,
SPECIALTY MEDICAL SERVICES, L.L.C.,
LOUIS GIASULLO, D.C.,
SALVATORE MILAZZO, D.O., and
SALVATORE SANTANGELO, D.C.,

                               Defendants.
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 2 of 148 PageID: 2




                                          COMPLAINT

       Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), as and for

their Complaint against the Defendants, hereby allege as follows:

                                  NATURE OF THE ACTION

       1.      This action seeks to recover more than $1,100,000.00 that the Defendants

wrongfully have obtained from GEICO by submitting, and causing to be submitted:

       (i)     thousands of fraudulent no-fault insurance charges through Totowa Center for Pain
               Management & Physical Medicine, P.C. (“Totowa Pain”) for purported initial
               examinations, follow-up examinations, chiropractic treatment, physical therapy
               treatment, and acupuncture services; and

       (ii)    hundreds of fraudulent no-fault insurance charges through Specialty Medical
               Services, L.L.C. (“Specialty Medical”) for purported initial examinations, follow-
               up examinations, electrodiagnostic (“EDX”) testing, and chiropractic treatment.

(the purported initial examinations, follow-up examinations, EDX testing, chiropractic treatment,

physical therapy treatment, and acupuncture services are collectively referred to hereinafter as the

“Fraudulent Services”).

       2.      The Fraudulent Services purportedly were provided to individuals (“Insureds”)

who claimed to have been involved in automobile accidents and were eligible for insurance

coverage under GEICO no-fault insurance policies.

       3.      In addition, GEICO seeks a declaration that Totowa Pain and Specialty Medical

were not in compliance with all relevant laws and regulations governing healthcare practice in

New Jersey, because:

       (i)     the Fraudulent Services were not medically necessary, and were provided – to the
               extent that they were performed at all – pursuant to pre-determined fraudulent
               protocols designed solely to financially enrich the Defendants, rather than to treat
               or otherwise benefit the Insureds who purportedly were subjected to them;

       (ii)    in many cases, the Fraudulent Services never were provided in the first instance;


                                                 2
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 3 of 148 PageID: 3




     (iii)   the billing codes used for the Fraudulent Services misrepresented and exaggerated
             the level of services that purportedly were provided in order to inflate the charges
             submitted to GEICO; and

     (iv)    the Defendants were engaged in unlawful referral schemes.

     4.      The Defendants fall into the following categories:

     (i)     Defendant David Fontanella, D.C. (“Fontanella”) is a chiropractor licensed to
             practice chiropractic in New Jersey, owned and controlled Totowa Pain, and
             purported to perform many of the Fraudulent Services at Totowa Pain.

     (ii)    Defendant Totowa Pain is a New Jersey chiropractic professional corporation
             through which many of the Fraudulent Services purportedly were provided and
             billed to insurance companies, including GEICO.

     (iii)   Defendants Joseph Hayek, D.C. (“Hayek”) and Cheryl Cruz, L.Ac. (“Cruz”) are,
             respectively, a chiropractor licensed to practice chiropractic in New Jersey and an
             acupuncturist licensed to practice acupuncture in New Jersey, who both purported
             to perform many of the Fraudulent Services at Totowa Pain.

     (iv)    Defendant Specialty Medical is a New Jersey medical professional limited liability
             company through which many of the Fraudulent Services were performed and
             billed to automobile insurance companies, including GEICO.

     (v)     Defendant Louis Giasullo, D.C. (“Giasullo”) is a chiropractor licensed to practice
             chiropractic in New Jersey and purported to be the co-owner of Specialty Medical.

     (vi)    Defendant Salvatore J. Milazzo, D.O. (“Milazzo”) is a physician licensed to
             practice medicine in New Jersey, purported to be the co-owner of Specialty
             Medical, and purported to perform many of the Fraudulent Services at Specialty
             Medical.

     (vii)   Defendant Salvatore Santangelo, D.C. (“Santangelo”) is a chiropractor licensed to
             practice chiropractic in New Jersey, and purported to perform many of the
             Fraudulent Services at Specialty Medical.

     5.      As discussed below, the Defendants at all relevant times have known that:

     (i)     the Fraudulent Services were not medically necessary, and were provided – to the
             extent that they were performed at all – pursuant to pre-determined fraudulent
             protocols designed solely to financially enrich the Defendants, rather than to treat
             or otherwise benefit the Insureds who purportedly were subjected to them;

     (ii)    in many cases, the Fraudulent Services never were provided in the first instance;



                                              3
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 4 of 148 PageID: 4




       (iii)   the billing codes used for the Fraudulent Services misrepresented and exaggerated
               the level of services that purportedly were provided in order to inflate the charges
               submitted to GEICO; and

       (iv)    the Defendants were engaged in unlawful referral schemes.

       6.      As such, the Defendants do not now have – and never had – any right to be

compensated for the Fraudulent Services that they billed or caused to be billed to GEICO. The

charts annexed hereto as Exhibits “1” and “2” set forth a large representative sample of the

fraudulent claims that have been identified to-date that the Defendants submitted, or caused to be

submitted, to GEICO.

       7.      The Defendants’ fraudulent scheme began as early as 2013 and has continued

uninterrupted since that time. As a result of the Defendants’ scheme, GEICO has incurred damages

of more than $1,100,000.00.

                                        THE PARTIES
I.     Plaintiffs

       8.      Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

General Insurance Company and GEICO Casualty Co. are Nebraska corporations with their

principal places of business in Chevy Chase, Maryland. GEICO is authorized to conduct business

and to issue automobile insurance policies in New Jersey.

II.    Defendants

       9.      Defendant Fontanella resides in and is a citizen of New Jersey. Fontanella was

licensed to practice chiropractic in New Jersey on or about February 22, 1995, owned and

controlled Totowa Pain, purported to provide many of the Fraudulent Services at Totowa Pain,

and used Totowa Pain as a vehicle to submit fraudulent billing to GEICO.

       10.     Defendant Totowa Pain is a New Jersey chiropractic professional corporation with

its principal place of business in New Jersey. Totowa Pain was incorporated in New Jersey on or



                                                4
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 5 of 148 PageID: 5




about January 27, 1998, had Fontanella as its owner, and was used by Fontanella as a vehicle to

submit fraudulent billing to GEICO.

        11.    Defendant Hayek resides in and is a citizen of New Jersey. Hayek was licensed to

practice chiropractic in New Jersey on or about September 4, 1996, and purported to provide many

of the Fraudulent Services on behalf of Totowa Pain in exchange for compensation from Totowa

Pain.

        12.    Defendant Cruz resides in and is a citizen of New Jersey. Cruz was licensed to

practice acupuncture in New Jersey on or about September 13, 2011, and purported to provide

many of the Fraudulent Services on behalf of Totowa Pain in exchange for compensation from

Totowa Pain.

        13.    Defendant Specialty Medical is a New Jersey medical professional limited liability

company with its principal place of business in New Jersey. Specialty Medical was organized in

New Jersey on or about March 14, 2008, had Giasullo and Milazzo as its purported owners and

members, and was used by Giasullo and Milazzo as a vehicle to submit fraudulent billing to

GEICO.

        14.    Defendant Giasullo resides in and is a citizen of New Jersey. Giasullo was licensed

to practice chiropractic in New Jersey on or about January 30, 1976, was a co-owner and member

of Specialty Medical, and used Specialty Medical as a vehicle to submit fraudulent billing to

GEICO.

        15.    Defendant Milazzo resides in and is a citizen of New Jersey. Milazzo was licensed

to practice medicine in New Jersey on July 1, 1987, purported to be the co-owner and member of

Specialty Medical, purported to perform many of the Fraudulent Services at Specialty Medical,

and used Specialty Medical as a vehicle to submit fraudulent billing to GEICO.




                                                5
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 6 of 148 PageID: 6




       16.     Defendant Santangelo resides in and is a citizen of New Jersey. Santangelo was

licensed to practice chiropractic in New Jersey on April 1, 1987, and purported to perform many

of the Fraudulent Services at Specialty Medical in exchange for compensation from Specialty

Medical.

III.   Cliffside MRI, the Davits, and Alexander Dimeo

       17.     Although they have not been named as Defendants in this action, Cliffside Park

Imaging & Diagnostic Center, L.L.C. (“Cliffside MRI”), its owners Samuel Davit, Michael Davit,

and Esther Davit (collectively “the Davits”), and Alexander Dimeo, D.C. (“Dimeo”) are relevant

to understanding the claims in this action.

       18.     Cliffside MRI is a New Jersey limited liability company that was licensed as an

“ambulatory care facility”, as that term is defined under N.J.A.C. 8:43A-1.3.

       19.     Cliffside MRI was, at all relevant times, owned and/or controlled by the Davits.

       20.     Before he became one of the owners of Cliffside MRI, Samuel Davit had been

licensed to practice medicine in New Jersey. However, Samuel Davit’s medical license was

revoked in 2002 by the New Jersey State Board of Medical Examiners (the “Board of Medical

Examiners”). The Board of Medical Examiners revoked Samuel Davit’s license to practice

medicine following an administrative complaint filed by the Attorney General of New Jersey,

alleging that, from 1996 to 2002, Samuel Davit engaged in an extensive scheme to commit

healthcare fraud.

       21.     Specifically, Samuel Davit was alleged to have provided medically unnecessary

tests, made representations regarding the results of those tests that were “grossly incompetent

and/or fraudulent”, issued improper diagnoses based on the purported “results” of those tests, and

claimed to have performed tests that were not actually performed.




                                                6
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 7 of 148 PageID: 7




         22.     Following a review of the allegations in the Attorney General’s complaint, the

Board of Medical Examiners revoked Samuel Davit’s license to practice medicine in New Jersey,

imposed civil penalties, costs, and fees totaling more than $100,000.00, and imposed numerous

other penalties and restrictions on Samuel Davit.

         23.     Cliffside MRI purported to provide radiology services, including x-rays and

magnetic resonance imaging (“MRIs”), to GEICO Insureds, pursuant to referrals from other

healthcare providers, including Totowa Pain and Fontanella.

         24.     Cliffside MRI and the Davits’ ability to bill GEICO and other New Jersey

automobile insurers for radiology services depended on Cliffside MRI’s ability to gain access to

Insureds.

         25.     Accordingly, the Davits and Cliffside MRI devised a fraudulent kickback and

referral scheme whereby they would pay illegal kickbacks to healthcare providers – including,

upon information and belief, Totowa Pain and Fontanella – in exchange for patient referrals to

Cliffside MRI.

         26.     The payment of kickbacks in exchange for patient referrals was the regular way in

which the Davits operated Cliffside MRI. For example, on or about May 20, 2016, in a case entitled

State of New Jersey v. Alexander Dimeo, Docket Nos. 16-05-000251 and 16-05-000252, Dimeo

– who, at the time, was a licensed chiropractor – pleaded guilty to various insurance fraud-related

crimes. As part of his plea agreement, Dimeo provided sworn testimony regarding his receipt of

kickbacks from various healthcare providers in New Jersey, including Cliffside MRI and Samuel

Davit.

         27.     Specifically, Dimeo testified that, from 2009 to late 2015, he received payments

from Samuel Davit in the amount of $100.00 for each patient whom he referred to Cliffside MRI




                                                 7
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 8 of 148 PageID: 8




or another MRI facility owned by the Davits, Ironbound M.R.I., L.L.C. (“Ironbound MRI”).

Dimeo further testified that the aggregate amount of the kickbacks was approximately $50,000.00.

Dimeo’s testimony further indicated that:

       (i)     In 2009, Dimeo was approached by Samuel Davit and Michael Davit, who offered
               to pay Dimeo $100.00 each time Dimeo referred a patient to Cliffside MRI or
               Ironbound MRI for an MRI.

       (ii)    Between 2009 and 2015, Dimeo referred patients to Cliffside MRI or Ironbound
               MRI in exchange for kickbacks from Samuel Davit, Michael Davit, Cliffside MRI,
               and Ironbound MRI.

       (iii)   Samuel Davit would deliver the kickbacks to Dimeo on a monthly basis, in the form
               of $100.00 bills contained in an envelope.

       (iv)    All told, between 2009 and 2015, Samuel Davit, Michael Davit, Cliffside MRI, and
               Ironbound MRI paid Dimeo approximately $50,000.00 in kickbacks in exchange
               for patient referrals to Cliffside MRI and Ironbound MRI.

                                 JURISDICTION AND VENUE

       28.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

jurisdictional threshold of $75,000.00, and is between citizens of different states.

       29.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

(“RICO”) Act).

       30.     In addition, this Court has supplemental jurisdiction over the subject matter of the

claims asserted in this action pursuant to 28 U.S.C. § 1367.

       31.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the District of

New Jersey is the District where one or more of the Defendants reside and because this is the

District where a substantial amount of the activities forming the basis of the Complaint occurred.




                                                  8
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 9 of 148 PageID: 9




                       ALLEGATIONS COMMON TO ALL CLAIMS

I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

A.     The New Jersey No-Fault Laws

       32.     New Jersey has a comprehensive statutory system designed to ensure that motor

vehicle accident victims are compensated for their injuries. The statutory system is embodied

within the Compulsory Insurance Law (N.J.S.A. 39:6B–1 to 3) and the Automobile Reparation

Reform Act (N.J.S.A. 39:6A–1 et seq.)(collectively referred to as the “No Fault Laws”), which

require automobile insurers to provide Personal Injury Protection Benefits (“PIP Benefits”) to

Insureds.

       33.     Under the No Fault Laws, an Insured can assign his or her right to PIP Benefits to

healthcare services providers in exchange for those services. Pursuant to a duly executed

assignment, a healthcare services provider may submit claims directly to an insurance company in

order to receive payment for medically necessary services, using the required claim forms,

including the Healthcare Financing Administration insurance claim form (known as the “HCFA–

1500 form”).

B.     No-Fault Reimbursement and Compliance With New Jersey Law Governing
       Healthcare Practice

       34.     In order for a healthcare services provider to be eligible to receive PIP Benefits, it

must comply with all significant laws and regulations governing healthcare practice in New Jersey.

       35.     Thus, a healthcare services provider is not entitled to receive PIP Benefits where it

has failed to comply with all significant statutory and regulatory requirements governing

healthcare practice in New Jersey, whether or not the underlying services were medically

necessary.




                                                 9
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 10 of 148 PageID: 10




       36.     Moreover, in order for a specific healthcare service to be eligible for PIP

reimbursement, the service itself must be provided in compliance with all significant laws and

regulations governing healthcare practice in New Jersey.

       37.     By extension, insurers such as GEICO are not obligated to make any payments of

PIP Benefits to healthcare services providers that are not in compliance with all significant

statutory and regulatory requirements governing healthcare practice in New Jersey.

       38.     Furthermore, insurers such as GEICO are not obligated to make any payments of

PIP Benefits for healthcare services that are not rendered in compliance with all applicable

statutory and regulatory requirements governing healthcare practice in New Jersey.

C.     Pertinent New Jersey Law Regarding the Payment or Receipt of Compensation in
       Exchange for Patient Referrals

       39.     Pursuant to N.J.A.C. 13:35-6.17, physicians are prohibited from paying or

receiving compensation, either directly or indirectly, in exchange for patient referrals.

       40.     Among other things, N.J.A.C. 13:35-6.17(c)(1) specifies that:

       A licensee shall not, directly or indirectly, give to or receive from any licensed or
       unlicensed source a gift of more than nominal (negligible) value, or any fee, commission,
       rebate or bonus or other compensation however denominated, which a reasonable person
       would recognize as having been given or received in appreciation for or to promote conduct
       by a licensee including: purchasing a medical product, ordering or promoting the sale or
       lease of a device or appliance or other prescribed item, prescribing any type of item or
       product for patient use or making or receiving a referral to or from another for professional
       services. For example, a licensee who refers a patient to a healthcare service (such as a
       cardiac rehabilitation service or a provider of durable medical equipment or a provider of
       testing services) shall not accept from nor give to the healthcare service a fee directly or
       indirectly in connection with the referral, whether denominated as a referral or prescription
       fee or consulting or supervision fee or space leasing in which to render the services (other
       than as permitted in (h) below), or by any other name … .

(Emphasis added).

       41.     N.J.A.C. 13:35-6.17(c)(1)(ii) specifies that “[t]his section shall be construed

broadly to effectuate its remedial intent.”



                                                 10
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 11 of 148 PageID: 11




        42.     In keeping with the broad anti-kickback prohibitions in N.J.A.C. 13:35-6.17(c)(1),

N.J.A.C. 13:35-6.17(h) provides, in pertinent part, that:

        A Board licensee may lease space or medical equipment to or from another licensed health
        care professional to whom patients are referred, only where rent is a fixed fee set in advance
        and determined by the fair market value, or less, and is for a regular term and not for
        sporadic use of the space.

        43.     Similarly, pursuant to N.J.A.C. 13:44E-2.6, chiropractors are prohibited from

paying or receiving compensation, either directly or indirectly, in exchange for patient referrals.

        44.     In keeping with the general proscription against the payment of compensation in

exchange for patient referrals (see N.J.A.C. 13:35-6.17; N.J.A.C. 13:44E-2.6), and the specific

provisions of N.J.A.C. 13:35-6.17 that are aimed at preventing illegal referral fees from being

disguised as ostensibly-legitimate “rent” payments (see N.J.A.C. 13:35-6.17(h)), N.J.A.C. 13:44E-

3.9 provides – in pertinent part – that:

        A chiropractic physician requesting that another chiropractic physician or other practitioner
        perform any diagnostic tests shall … [n]ot refer a patient to another practitioner practicing
        at the same premises …, unless: … [t]hat other practitioner is a bona fide partner, fellow
        shareholder of a professional service corporation or other permitted practice structure, or a
        regularly salaried practitioner-employee of the chiropractic physician requesting the
        performance of a diagnostic test … .

        45.     N.J.A.C. 13:44E-3.1 defines “practitioner” as “a licensee of a professional board

authorized to render health care services, including, but not limited to, chiropractic physicians,

medical doctors, podiatric physicians, physical therapists and registered professional nurses.”

        46.     N.J.A.C. 13:44E-3.1 defines “diagnostic test” to include “a professional service

utilizing biomechanical, neurological, neurodiagnostic, radiological, vascular or any means, other

than bioanalysis, intended to assist in establishing a diagnosis, for the purpose of recommending a

course of treatment for the tested patient to be implemented by a chiropractic physician or other

treating practitioner.”




                                                 11
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 12 of 148 PageID: 12




        47.    Thus, pursuant to N.J.A.C. 13:44E-3.9, a chiropractor may not refer a patient to a

physician practicing at the same premises as the chiropractor, for any types of professional services

other than bioanalysis that are aimed at establishing a diagnosis for use in recommending a course

of treatment, unless the physician actually is the chiropractor’s bona fide partner, fellow

shareholder in a professional entity, or regularly salaried employee.

        48.    Physicians, chiropractors, medical practices, and chiropractic practices that pay or

receive compensation in exchange for patient referrals or otherwise engage in unlawful referral

schemes are not eligible to receive PIP Benefits.

D.      New Jersey Law Prohibiting Self-Referrals

        49.    In New Jersey, with limited exceptions that are not applicable here, “practitioners”

generally may not refer patients to a healthcare practice in which they have a “significant beneficial

interest”.

        50.    Specifically, N.J.S.A. 45:9–22.5 (the “Codey Law”) provides – in pertinent part –

that:

        A practitioner shall not refer a patient or direct an employee of the practitioner to refer a
        patient to a health care service in which the practitioner, or the practitioner's immediate
        family, or the practitioner in combination with the practitioner's immediate family has a
        significant beneficial interest ….

        51.    Pursuant to N.J.S.A. 45:9–22.4:

        “Practitioner” means a physician, chiropractor or podiatrist licensed pursuant to Title 45 of
        the Revised Statutes.

        “Health care service” means a business entity which provides on an inpatient or outpatient
        basis: testing for or diagnosis or treatment of human disease or dysfunction; or dispensing
        of drugs or medical devices for the treatment of human disease or dysfunction. Health care
        service includes, but is not limited to, a bioanalytical laboratory, pharmacy, home health
        care agency, rehabilitation facility, nursing home, hospital, or a facility which provides
        radiological or other diagnostic imagery services, physical therapy, ambulatory surgery, or
        ophthalmic services.




                                                 12
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 13 of 148 PageID: 13




       “Significant beneficial interest” means any financial interest; but does not include
       ownership of a building wherein the space is leased to a person at the prevailing rate under
       a straight lease agreement, or any interest held in publicly traded securities.

       52.     However, pursuant to N.J.S.A. 45:9–22–5(c)(1), the Codey Law’s restrictions on

patient referrals do not apply to:

       medical treatment or a procedure that is provided at the practitioner’s medical office and
       for which a bill is issued directly in the name of the practitioner or the practitioner’s medical
       office … .

       53.     Physicians and medical practices in New Jersey that engage in self-referral

arrangements that violate the Codey Law are not eligible to receive PIP Benefits.

E.     No-Fault Reimbursement, Medical Necessity, and the New Jersey No-Fault Care
       Paths

       54.     Pursuant to N.J.S.A. 39:6A–4, an insurer such as GEICO is only required to pay

PIP Benefits for reasonable, necessary, and appropriate treatment. At the same time, a healthcare

services provider is only eligible to receive PIP Benefits for medically necessary services.

       55.     Pursuant to N.J.S.A. 39:6A–2(m):

       “Medically necessary” means that the treatment is consistent with the symptoms or
       diagnosis, and treatment of the injury

       (i)     is not primarily for the convenience of the injured person or provider;

       (ii)    is the most appropriate standard or level of service which is in accordance with
               standards of good practice and standard professional treatment protocols, as such
               protocols may be recognized or designated by the Commissioner of Banking and
               Insurance, in consultation with the Commissioner of Health and Senior Services or
               with a professional licensing or certifying board in the Division of Consumer
               Affairs in the Department of Law and Public Safety, or by a nationally recognized
               professional organization; and

       (iii)   does not involve unnecessary diagnostic testing.

       56.     Pursuant to the No-Fault Laws, the New Jersey Commissioner of Banking and

Insurance (the “Commissioner”) has designated specific care paths (the “Care Paths”) as the




                                                  13
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 14 of 148 PageID: 14




standard course of medically necessary treatment for certain types of neck and back soft tissue

injuries that commonly are sustained in automobile accidents. See N.J.A.C. 11:3–4.6.

        57.     Specifically, the Commissioner has promulgated Care Paths for the following types

of injuries:

        (i)     cervical spine strains, sprains, and contusions;

        (ii)    cervical herniated disks or radiculopathies;

        (iii)   thoracic spine strains, sprains, and contusions;

        (iv)    thoracic herniated disks or radiculopathies;

        (v)     lumbar–sacral spine strains, sprains, and contusions; and

        (vi)    lumbar–sacral herniated disks or radiculopathies.

        58.     The Care Paths generally provide for an initial, four–week course of conservative

treatment including chiropractic services, physical therapy, medication, and exercise.

        59.     Should a healthcare services provider wish to provide additional treatment to an

Insured beyond the initial four weeks of conservative treatment, the Care Paths require the provider

to demonstrate at the four week mark, the eight week mark, and the 13 week mark that continued

treatment is warranted based on the Insured’s individual circumstances. See New Jersey

Department of Banking and Insurance Comments, 30 N.J.R. 4401(a).

        60.     The guidelines established by the Commissioner in the Care Paths are designed to

avoid the continuation of treatment and therapy, week after week, over many months and years,

without any observable improvement. See 30 N.J.R. 4401(a).

F.      The Fee Schedule and Current Procedural Terminology Codes

        61.     New Jersey has established a medical fee schedule (the “Fee Schedule”) that is

applicable to claims for PIP Benefits.




                                                 14
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 15 of 148 PageID: 15




        62.      When a healthcare services provider submits a claim for PIP Benefits using the

current procedural terminology (“CPT”) codes set forth in the Fee Schedule, it represents that: (i)

the service described by the specific CPT code that is used was performed in a competent manner

in accordance with applicable regulations; (ii) the service described by the specific CPT code that

is used was reasonable and medically necessary; and (iii) the service and the attendant fee were

not excessive.

        63.      The No-Fault Laws specifically prohibit healthcare services providers from

charging for services in amounts exceeding the amounts set forth in the Fee Schedule. See N.J.S.A.

§ 39:6A–4.6; N.J.A.C. 11:3–29.6.

        64.      The New Jersey Administrative Code provides that the Fee Schedule shall be

interpreted in accordance with the Medicare Claims Processing Manual (“MCPM”), the National

Correct Coding Initiative (“NCCI”) Policy Manual, and the American Medical Association’s CPT

Assistant (the “CPT Assistant”).

        65.      Additionally, healthcare providers and insurers are directed to use the NCCI “Edits”

in determining whether or not CPT codes must be bundled or can be billed separately, i.e.,

unbundled. The NCCI Edits define when two CPT codes should not be reported together either in

all situations or most situations.

        66.      The MCPM, NCCI Policy Manual, NCCI Edits, and CPT Assistant are all

incorporated by reference into the New Jersey no-fault insurance regulations. See N.J.A.C. 11:3–

29.4.

        67.      With respect to unbundling, N.J.A.C. 11:3–29.4 provides that:

        Artificially separating or partitioning what is inherently one total Procedure into subparts
        that are integral to the whole for the purpose of increasing medical fees is prohibited.

        68.      Chapter 1 of the NCCI Policy manual provides that:



                                                  15
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 16 of 148 PageID: 16




       Procedures should be reported with the most comprehensive CPT code that describes the
       services performed. Physicians must not unbundle the services described by a HCPCS/CPT
       code.

       69.     Chapter 12 of the MCPM provides that:

       The narrative for many CPT codes includes a parenthetical statement that the Procedure
       represents a ‘separate Procedure.’ The inclusion of this statement indicates that the
       Procedure, while possible to perform separately, is generally included in a more
       comprehensive Procedure, and the service is not to be billed when a related, more
       comprehensive, service is performed.

G.     The New Jersey Insurance Fraud Prevention Act

       70.     New Jersey has a strong public policy against insurance fraud. This policy is

manifested in a series of statutes, including the Insurance Fraud Prevention Act (“IFPA”), N.J.S.A.

17:33A–1 et seq. A healthcare services provider violates the Insurance Fraud Prevention Act if,

among other things, it:

       Presents or causes to be presented any written or oral statement as part of, or in support of
       or opposition to a claim for payment or other benefit pursuant to an insurance policy,
       knowing that the statement contains any false or misleading information concerning any
       fact or thing material to the claim; or

       Prepares or makes any written or oral statement that is intended to be presented to any
       insurance company or any insurance claimant in connection with, or in support of or in
       opposition to any claims for payment or other benefit pursuant to an insurance policy,
       knowing that the statement contains any false or misleading information concerning any
       fact or thing material to the claim; or

       Conceals or knowing fails to disclose the occurrence of an event which affects a person’s
       initial or continued right or entitlement to (a) any insurance benefits or payment or (b) the
       amount of any benefit or payment to which the person is entitled.

See N.J.S.A. 17:33A–4.

       71.     A healthcare services provider also violates the Insurance Fraud Prevention Act if

it either: (i) “knowingly assists, conspires with or urges any person or practitioner to violate any

of provisions of this act”; or (ii) “knowingly benefits, directly or indirectly, from the proceeds

derived from a violation of this act.” Id.



                                                16
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 17 of 148 PageID: 17




       72.     Violators of the IFPA are liable to the insurer for restitution, attorney’s fees, and

the reasonable costs of the insurer’s investigation. See N.J.S.A 17:33A–7(a).

       73.     A person that engages in a pattern of fraudulent behavior under the IFPA is liable

to the insurer for treble damages. See N.J.S.A. 17:33A–7(b).

       74.     The IFPA defines a pattern as five or more “related violations”. See N.J.S.A.

17:33A–3. Violations are related if they involve either the same victim, or same or similar actions

on the part of the person or practitioner charged with violating the IFPA. See N.J.S.A.17:33A–3.

II.    The Defendants’ Fraudulent Scheme

       75.     Beginning in 2013, and continuing through the present day, the Defendants

masterminded and implemented a massive fraudulent scheme in which they submitted thousands of

bills to GEICO for medically unnecessary, illusory, and otherwise non-reimbursable services.

A.     The Defendants’ Unlawful Referral Schemes

1.     The Unlawful Referrals from Totowa Pain to Cliffside MRI

       76.     As set forth above, chiropractors are prohibited from paying or receiving

compensation, either directly or indirectly, in exchange for patient referrals.

       77.     Even so, Totowa Pain and Fontanella received illegal compensation in exchange

for patient referrals to Cliffside MRI.

       78.     For example, and as set forth above, the payment of kickbacks in exchange for

patient referrals to Cliffside MRI was the regular way in which the Davits operated Cliffside MRI.

       79.     In fact, one chiropractor who referred patients to Cliffside MRI, namely Dimeo,

already pleaded guilty to various insurance fraud-related crimes and – in his plea allocution and in

a subsequent, April 28, 2018 affidavit – swore that he received tens of thousands of dollars in




                                                 17
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 18 of 148 PageID: 18




kickbacks from Samuel Davit and Michael Davit in exchange for patient referrals to Cliffside MRI

over the course of at least three years.

       80.     During this same period when the Davits and Cliffside MRI were paying massive

sums in exchange for patient referrals to Cliffside MRI, Totowa Pain and Fontanella referred a

large number of GEICO Insureds to Cliffside MRI for MRIs, despite the fact that the Insureds did

not legitimately require any MRIs from Cliffside MRI.

       81.     In exchange for compensation from the Davits, Totowa Pain and Fontanella

routinely referred patients, or caused patients to be referred, to Cliffside MRI for MRI services,

regardless of the Insureds’ individual symptoms or presentation.

       82.     Because Totowa Pain and Fontanella received illegal compensation in exchange

for patient referrals, they never were eligible to collect PIP Benefits from GEICO and other

insurers.

       83.     Even so, in each of the claims identified in Exhibit “1”, Totowa Pain and Fontanella

falsely represented that Totowa Pain was in compliance with all significant laws and regulations

governing healthcare practice in New Jersey, and therefore were eligible to collect PIP Benefits,

when in fact they were not.

       84.     What is more, in each of the claims identified in Exhibit “1”, Totowa Pain and

Fontanella fraudulently concealed the fact that they received compensation in exchange for patient

referrals, thereby rendering Totowa Pain ineligible for PIP reimbursement.

       85.     In the claims identified in Exhibit “1”, nearly all of the Insureds whom the

Defendants purported to treat were involved in relatively minor accidents, to the extent that they

were involved in any actual accidents at all.




                                                18
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 19 of 148 PageID: 19




       86.       Most of the Insureds in the claims identified in Exhibits “1” did not require

radiology services such as MRIs as the result of the minor accidents they experienced or purported

to experience.

       87.       Even so – and in keeping with the fact that the MRI referrals from Totowa Pain and

Fontanella were in exchange for compensation from Cliffside MRI and the Davits – Totowa Pain

and Fontanella routinely referred GEICO Insureds to Cliffside MRI for MRIs, regardless of the

Insureds’ need for, or in many cases the total absence of any need for, such MRIs.

       88.       For example:

       (i)       On May 11, 2013, an Insured named YG was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-impact,
                 rear-end collision, and that YG’s vehicle was drivable following the accident. The
                 police report further indicated that YG was not injured and did not complain of any
                 pain at the scene. In keeping with the fact that YG was not seriously injured, YG
                 did not visit any hospital emergency room following the accident. To the extent that
                 YG experienced any health problems at all as the result of the accident, they were
                 of low or minimal severity, and YG did not require any MRIs as a result of the
                 accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
                 about July 1, 2013, Totowa Pain and Fontanella caused YG to be referred to
                 Cliffside MRI for two unnecessary MRIs in exchange for compensation from
                 Cliffside MRI and the Davits.

       (ii)      On August 17, 2014, an Insured named FO was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-impact,
                 rear-end collision, and that FO’s vehicle was drivable following the accident. The
                 police report further indicated that FO was not injured and did not complain of any
                 pain at the scene. In keeping with the fact that FO was not seriously injured, FO did
                 not visit any hospital emergency room following the accident. To the extent that
                 FO experienced any health problems at all as the result of the accident, they were
                 of low or minimal severity, and FO did not require any MRIs as the result of the
                 accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
                 about October 19, 2014, Totowa Pain and Fontanella caused FO to be referred to
                 Cliffside MRI for two unnecessary MRIs in exchange for compensation from
                 Cliffside MRI and the Davits.

       (iii)     On March 3, 2015, an Insured named SB was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-impact,
                 rear-end collision, and that SB’s vehicle was drivable following the accident. The
                 police report further indicated that SB was not injured and did not complain of any



                                                  19
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 20 of 148 PageID: 20




             pain at the scene. In keeping with the fact that SB was not seriously injured, SB did
             not visit any hospital emergency room following the accident. To the extent that
             SB experienced any health problems at all as the result of the accident, they were
             of low or minimal severity, and SB did not require any MRIs as a result of the
             accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
             about April 13, 2015, Totowa Pain and Fontanella caused SB to be referred to
             Cliffside MRI for three unnecessary MRIs in exchange for compensation from
             Cliffside MRI and the Davits.

      (iv)   On June 29, 2015, an Insured named GM was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that GM’s vehicle was towed following the accident. The
             police report further indicated that GM was not injured and did not complain of any
             pain at the scene. In keeping with the fact that GM was not seriously injured, GM
             did not visit any hospital emergency room following the accident. To the extent that
             GM experienced any health problems at all as the result of the accident, they were
             of low or minimal severity, and GM did not require any MRIs as a result of the
             accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
             about August 26, 2015, Totowa Pain and Fontanella caused GM to be referred to
             Cliffside MRI for two unnecessary MRIs in exchange for compensation from
             Cliffside MRI and the Davits.

      (v)    On June 30, 2015, an Insured named GD was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that GD’s vehicle was drivable following the accident. The
             police report further indicated that although GD complained of shoulder pain, GD
             refused medical attention at the scene. In keeping with the fact that GD was not
             seriously injured, GD did not visit any hospital emergency room following the
             accident. To the extent that GD experienced any health problems at all as the result
             of the accident, they were of low or minimal severity, and GD did not require any
             MRIs as a result of the accident. Even so, pursuant to the Defendants’ unlawful
             referral agreement, on or about September 20, 2015, Totowa Pain and Fontanella
             caused GD to be referred to Cliffside MRI for two unnecessary MRIs in exchange
             for compensation from Cliffside MRI and the Davits.

      (vi)   On January 19, 2016, an Insured named LP was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that LP’s vehicle was drivable following the accident. The
             police report further indicated that LP was not injured and did not complain of any
             pain at the scene. In keeping with the fact that LP was not seriously injured, LP did
             not visit any hospital emergency room following the accident. To the extent that LP
             experienced any health problems at all as the result of the accident, they were of
             low or minimal severity, and LP did not require any MRIs as the result of the
             accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
             about March 16, 2016, Totowa Pain and Fontanella caused LP to be referred to




                                              20
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 21 of 148 PageID: 21




              Cliffside MRI for two unnecessary MRIs in exchange for compensation from
              Cliffside MRI and the Davits.

      (vii)   On January 19, 2017, an Insured named AS was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that AS’s vehicle was drivable following the accident. The
              police report further indicated that AS was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AS was not seriously injured, AS did
              not visit any hospital emergency room following the accident. To the extent that
              AS experienced any health problems at all as the result of the accident, they were
              of low or minimal severity, and AS did not require any MRIs as a result of the
              accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
              about March 8, 2017, Totowa Pain and Fontanella caused AS to be referred to
              Cliffside MRI for two unnecessary MRIs in exchange for compensation from
              Cliffside MRI and the Davits.

      (viii) On June 24, 2017, an Insured named MB was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that MB’s vehicle was drivable following the accident. The
             police report further indicated that MB was not injured and did not complain of any
             pain at the scene. In keeping with the fact that MB was not seriously injured, MB
             did not visit any hospital emergency room following the accident. To the extent that
             MB experienced any health problems at all as the result of the accident, they were
             of low or minimal severity, and MB did not require any MRIs as a result of the
             accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
             about August 3, 2017, Totowa Pain and Fontanella caused MB to be referred to
             Cliffside MRI for two unnecessary MRIs in exchange for compensation from
             Cliffside MRI and the Davits.

      (ix)    On September 20, 2017, an Insured named TK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that TK’s vehicle was drivable following the
              accident. The police report further indicated that TK was not injured and did not
              complain of any pain at the scene. In keeping with the fact that TK was not seriously
              injured, TK did not visit any hospital emergency room following the accident. To
              the extent that TK experienced any health problems at all as the result of the
              accident, they were of low or minimal severity, and TK did not require any MRIs
              as a result of the accident. Even so, pursuant to the Defendants’ unlawful referral
              agreement, on or about November 22, 2017, Totowa Pain and Fontanella caused
              TK to be referred to Cliffside MRI for two unnecessary MRIs in exchange for
              compensation from Cliffside MRI and the Davits.

      (x)     On October 6, 2017, an Insured named AU was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that AU’s vehicle was drivable following the accident. The
              police report further indicated that AU was not injured and did not complain of any



                                               21
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 22 of 148 PageID: 22




              pain at the scene. In keeping with the fact that AU was not seriously injured, AU
              did not visit any hospital emergency room following the accident. To the extent that
              AU experienced any health problems at all as the result of the accident, they were
              of low or minimal severity, and AU did not require any MRIs as a result of the
              accident. Even so, pursuant to the Defendants’ unlawful referral agreement, on or
              about September 19, 2017, Totowa Pain and Fontanella caused AU to be referred
              to Cliffside MRI for two unnecessary MRIs in exchange for compensation from
              Cliffside MRI and the Davits.

      (xi)    On April 30, 2018, an Insured named CE was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that CE’s vehicle was drivable following the accident. The
              police report further indicated that CE was not injured and did not complain of any
              pain at the scene. In keeping with the fact that CE was not seriously injured, CE did
              not visit any hospital emergency room following the accident. To the extent that
              CE experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. CE did not require any MRIs as a result of the accident.
              Even so, pursuant to the Defendants’ unlawful referral agreement, on or about June
              15, 2018, Totowa Pain and Fontanella caused CE to be referred to Cliffside MRI
              for two unnecessary MRIs in exchange for compensation from Cliffside MRI and
              the Davits.

      (xii)   On April 30, 2018, an Insured named NR was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that NR’s vehicle was drivable following the accident. The
              police report further indicated that NR was not injured and did not complain of any
              pain at the scene. In keeping with the fact that NR was not seriously injured, NR
              did not visit any hospital emergency room following the accident. To the extent that
              NR experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. NR did not require any MRIs as a result of the accident.
              Even so, pursuant to the Defendants’ unlawful referral agreement, on or about June
              15, 2018, Totowa Pain and Fontanella caused NR to be referred to Cliffside MRI
              for two unnecessary MRIs in exchange for compensation from Cliffside MRI and
              the Davits

      (xiii) On May 23, 2018, an Insured named MH was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact
             collision. The police report further indicated that MH was not injured and did not
             complain of any pain at the scene. In keeping with the fact that MH was not
             seriously injured, MH did not visit any hospital emergency room following the
             accident. To the extent that MH experienced any health problems at all as the result
             of the accident, they were of low or minimal severity. Even so, pursuant to the
             Defendants’ unlawful referral agreement, on or about August 5, 2018, Totowa Pain
             and Fontanella caused MH to be referred to Cliffside MRI for two unnecessary
             MRIs in exchange for compensation from Cliffside MRI and the Davits.




                                               22
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 23 of 148 PageID: 23




       (xiv)   On July 9, 2018, an Insured named HA was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that HA’s vehicle was drivable following the accident. The
               police report further indicated that HA was not injured and did not complain of any
               pain at the scene. In keeping with the fact that HA was not seriously injured, HA
               did not visit any hospital emergency room following the accident. To the extent that
               HA experienced any health problems at all as the result of the accident, they were
               of low or minimal severity. HA did not require any MRIs as a result of the accident.
               Even so, pursuant to the Defendants’ unlawful referral agreement, on or about
               September 16, 2018, Totowa Pain and Fontanella caused HA to be referred to
               Cliffside MRI for two unnecessary MRIs in exchange for compensation from
               Cliffside MRI and the Davits.

       (xv)    On January 11, 2019, an Insured named JR was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact
               collision, and that JR’s vehicle was drivable following the accident. The police
               report further indicated that JR was not injured and did not complain of any pain at
               the scene. In keeping with the fact that JR was not seriously injured, JR did not visit
               any hospital emergency room following the accident. To the extent that JR
               experienced any health problems at all as the result of the accident, they were of
               low or minimal severity. JR did not require any MRIs as a result of the accident.
               Even so, pursuant to the Defendants’ unlawful referral agreement, on or about
               March 24, 2019, Totowa Pain and Fontanella caused JR to be referred to Cliffside
               MRI for two unnecessary MRIs in exchange for compensation from Cliffside MRI
               and the Davits.

2.     The Unlawful Referrals Between Totowa Pain and Specialty Medical

       89.     As set forth above, physicians and chiropractors that pay or receive compensation

in exchange for patient referrals are not eligible to receive PIP Benefits.

       90.     Even so, Totowa Pain and Fontanella provided referrals to Specialty Medical,

Milazzo, and Giasullo in exchange for illegal compensation.

       91.     In order to bill GEICO and other automobile insurers for electrodiagnostic testing,

Specialty Medical, Milazzo, and Giasullo needed to obtain patient referrals from other healthcare

providers.




                                                 23
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 24 of 148 PageID: 24




        92.     At the same time, Totowa Pain and Fontanella wanted to submit as much billing

for chiropractic services as possible to GEICO and other insurers, without regard for whether the

underlying chiropractic services were medically necessary.

        93.     However, to the extent that the Insureds in the claims set forth in Exhibits “1” and

“2” suffered any injuries at all in their automobile accidents, they virtually always were minor soft

tissue injuries such as sprains or strains.

        94.     Ordinary soft tissue injuries such as sprains or strains virtually always resolve after

a short course of conservative treatment, or no treatment at all, which is why the Care Paths require

healthcare services providers to demonstrate why continued treatment is necessary beyond the

four–week, eight–week, and 13–week marks.

        95.     As a result, Totowa Pain and Fontanella knew that their ability to submit and obtain

payment on large amounts of chiropractic billing to GEICO and other automobile insurers would

be limited by the Care Paths, inasmuch as they would not be able to demonstrate that the Insureds

required additional chiropractic services beyond the first four or eight weeks of treatment, much

less the 13–week mark.

        96.     Totowa Pain and Fontanella also knew that – pursuant to the Care Paths – it would

be much easier for them to obtain payment on large amounts of no-fault insurance billing for

medically unnecessary chiropractic services if a licensed physician or physicians were to: (i)

generate reports and diagnoses that purported to reflect injuries more serious than ordinary strains

and sprains; and/or (ii) recommend the continued provision of chiropractic services beyond the

first four, eight, or 13 weeks of treatment.

        97.     Accordingly, Totowa Pain and Fontanella entered into a secret agreement with

Specialty Medical, Milazzo, and Giasullo, whereby Totowa Pain and Fontanella would refer




                                                  24
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 25 of 148 PageID: 25




Insureds to Specialty Medical for expensive examinations and electrodiagnostic testing, regardless

of the Insureds’ need for, or – in many cases – the total absence of any need for, such examinations

and electrodiagnostic testing.

       98.     In exchange for the medically unnecessary referrals, Specialty Medical, Milazzo,

and Giasullo provided unlawful compensation to Totowa Pain and Fontanella.

       99.     The unlawful compensation was provided in the form of: (i) ostensibly legitimate

payments to “lease” space at the offices of Totowa Pain and Fontanella, which actually were

disguised compensation paid in exchange for patient referrals; and (ii) return referrals back from

Specialty Medical, Milazzo, and Giasullo to Totowa Pain and Fontanella for continued

chiropractic and physical therapy services.

       100.    In reality, these were “pay–to–play” arrangements that caused Totowa Pain and

Fontanella to provide access to Insureds and to refer Insureds to Specialty Medical for patient

examination and electrodiagnostic testing services, regardless of the Insureds’ need, or – in many

cases – the total absence of need, for such examinations and services.

       101.    In keeping with the fact that these ostensibly legitimate “rent” payments actually

were disguised kickbacks in exchange for patient referrals, Specialty Medical operated from

Totowa Pain and Fontanella’s office on only a “sporadic” basis. See N.J.A.C. 13:35-6.17(h).

       102.    For example, Specialty Medical did not maintain regular office hours at Totowa

Pain and Fontanella’s office. Rather, it appeared at Totowa Pain and Fontanella’ offices on

different days each month, only when Totowa Pain and Fontanella had patients to refer to Specialty

Medical pursuant to the unlawful referral scheme.

       103.    In further keeping with the fact that the putative “rent” payments were not for fixed

fees set in advance, and did not cover any regular lease terms, Totowa Pain and Fontanella’s office




                                                25
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 26 of 148 PageID: 26




did not contain any external signage or other indicia of Specialty Medical, Milazzo, and Giasullo’s

ongoing presence at the offices.

       104.    In addition, the Defendants’ false contentions that Insureds continued to suffer from

high levels of pain as the result of their relatively minor automobile accidents, false diagnoses of

Insureds, and the subsequent return referrals by Specialty Medical, Milazzo, and Giasullo to

Totowa Pain and Fontanella for continued medically unnecessary chiropractic services, constituted

unlawful compensation to Totowa Pain and Fontanella for their initial referrals of Insureds to

Specialty Medical.

       105.    In keeping with the fact that Specialty Medical, Milazzo, and Giasullo’s return

referrals to Totowa Pain and Fontanella were not predicated on medical necessity, and in fact

constituted unlawful compensation to Totowa Pain and Fontanella for their initial referrals of

Insureds to Specialty Medical, the Defendants’ own records indicated that Totowa Pain and

Fontanella’s prior chiropractic treatment had not been effective in resolving the Insureds’ supposed

complaints.

       106.    For example:

       (i)     On May 11, 2013, an Insured named YG was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that YG’s vehicle was drivable following the accident. The
               police report further indicated that YG was not injured and did not complain of any
               pain at the scene. In keeping with the fact that YG was not seriously injured, YG
               did not visit any hospital emergency room following the accident. To the extent that
               YG experienced any health problems at all as the result of the accident, they were
               of low or minimal severity. Even so, YG thereafter sought treatment from
               Fontanella, Hayek, Cruz, and Totowa Pain, where YG purportedly received
               chiropractic and acupuncture treatments between May 2013 and July 2013. In or
               about July 2013, Totowa Pain, Fontanella, and Hayek caused YG to be referred to
               Specialty Medical pursuant to the Defendants’ unlawful referral agreement.
               Thereafter, on July 25, 2013, Milazzo purported to examine YG on behalf of
               Specialty Medical, and falsely reported that YG continued to suffer from high levels
               of pain. Though the chiropractic and acupuncture treatments that Totowa Pain,
               Fontanella, and Hayek purportedly had provided supposedly had been ineffective



                                                26
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 27 of 148 PageID: 27




              in resolving YG’s putative symptoms, Milazzo nonetheless referred YG back to
              Totowa Pain for continued chiropractic and acupuncture treatments at the
              conclusion of the July 25, 2013 examination. However, Fontanella, Hayek, Cruz,
              and Totowa Pain did not take any action based on Milazzo’s purported diagnosis.
              To the contrary, Fontanella, Hayek, Cruz, and Totowa Pain purported to provide
              substantially similar chiropractic and acupuncture services to YG as they had before
              they referred YG to Specialty Medical. Later, Milazzo and Specialty Medical
              provided another examination of YG on August 15, 2013, and again referred YG
              back to Totowa Pain for continued chiropractic and acupuncture treatments, despite
              the fact that – by that point – YG had received over three months of chiropractic
              and acupuncture services that supposedly had been ineffective in resolving YG’s
              putative symptoms. These medically unnecessary return referrals were unlawful
              compensation for the initial, medically unnecessary referral from Totowa Pain to
              Specialty Medical.

      (ii)    On August 17, 2014, an Insured named FO was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that FO’s vehicle was drivable following the accident. The
              police report further indicated that FO was not injured and did not complain of any
              pain at the scene. In keeping with the fact that FO was not seriously injured, FO did
              not visit any hospital emergency room following the accident. To the extent that
              FO experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. Even so, FO thereafter sought treatment from
              Fontanella, Hayek, Cruz, and Totowa Pain, where FO purportedly received
              chiropractic treatments between September 2014 and November 2014. In or about
              November 2014, Totowa Pain, Fontanella, and Hayek caused FO to be referred to
              Specialty Medical pursuant to the Defendants’ unlawful referral agreement.
              Thereafter, on November 20, 2014, Milazzo purported to examine FO on behalf of
              Specialty Medical, and falsely reported that FO continued to suffer from high levels
              of pain. Though the chiropractic and acupuncture treatments that Totowa Pain,
              Fontanella, and Hayek purportedly had provided supposedly had been ineffective
              in resolving FO’s putative symptoms, Milazzo nonetheless referred FO back to
              Totowa Pain for continued chiropractic treatments at the conclusion of the
              November 20, 2014 examination. However, Totowa Pain, Fontanella, and Hayek
              did not take any action based on Milazzo’s purported diagnosis. To the contrary,
              Totowa Pain, Fontanella, and Hayek purported to provide substantially similar
              chiropractic services to FO as they had before they referred FO to Specialty
              Medical. This medically unnecessary return referral was unlawful compensation
              for the initial, medically unnecessary referral from Totowa Pain to Specialty
              Medical.

      (iii)   On March 3, 2015, an Insured named SB was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that SB’s vehicle was drivable following the accident. The
              police report further indicated that SB was not injured and did not complain of any
              pain at the scene. In keeping with the fact that SB was not seriously injured, SB did



                                               27
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 28 of 148 PageID: 28




             not visit any hospital emergency room following the accident. To the extent that
             SB experienced any health problems at all as the result of the accident, they were
             of low or minimal severity. Even so, SB thereafter sought treatment from
             Fontanella, Hayek, Cruz, and Totowa Pain, where SB purportedly received
             chiropractic treatments between March 2015 and May 2015. In or about May 2015,
             Totowa Pain, Fontanella, and Hayek caused SB to be referred to Specialty Medical
             pursuant to the Defendants’ unlawful referral agreement. Thereafter, on May 25,
             2015, Milazzo purported to examine SB on behalf of Specialty Medical, and falsely
             reported that SB continued to suffer from high levels of pain. Though the
             chiropractic treatments that Totowa Pain, Fontanella, and Hayek purportedly had
             provided supposedly had been ineffective in resolving SB’s putative symptoms,
             Milazzo nonetheless referred SB back to Totowa Pain for continued chiropractic
             treatments at the conclusion of the May 25, 2015 examination. However, Totowa
             Pain, Fontanella, and Hayek did not take any action based on Milazzo’s purported
             diagnosis. To the contrary, Fontanella, Hayek, Cruz, and Totowa Pain purported to
             provide substantially similar chiropractic services to SB as they had before they
             referred SB to Specialty Medical. Later, Milazzo and Specialty Medical provided
             another examination of SB on June 25, 2015, and again referred SB back to Totowa
             Pain for continued chiropractic treatments, despite the fact that – by that point – SB
             had received over three months of chiropractic and acupuncture services that
             supposedly had been ineffective in resolving SB’s putative symptoms. These
             medically unnecessary return referrals were unlawful compensation for the initial,
             medically unnecessary referral from Totowa Pain to Specialty Medical.

      (iv)   On June 29, 2015, an Insured named GM was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that GM’s vehicle was towed following the accident. The
             police report further indicated that GM was not injured and did not complain of any
             pain at the scene. In keeping with the fact that GM was not seriously injured, GM
             did not visit any hospital emergency room following the accident. To the extent that
             GM experienced any health problems at all as the result of the accident, they were
             of low or minimal severity. Even so, GM thereafter sought treatment from
             Fontanella, Hayek, Cruz, and Totowa Pain, where GM purportedly received
             chiropractic treatments between July 2015 and September 2015. In or about
             September 2015, Totowa Pain, Fontanella, and Hayek caused GM to be referred to
             Specialty Medical pursuant to the Defendants’ unlawful referral agreement.
             Thereafter, on September 3, 2015, Milazzo purported to examine GM on behalf of
             Specialty Medical, and falsely reported that GM continued to suffer from high
             levels of pain. Though the chiropractic and acupuncture treatments that Totowa
             Pain, Fontanella, and Hayek purportedly had provided supposedly had been
             ineffective in resolving GM’s putative symptoms, Milazzo nonetheless referred
             GM back to Totowa Pain for continued chiropractic treatments at the conclusion of
             the September 3, 2015examination. However, Totowa Pain, Fontanella, and Hayek
             did not take any action based on Milazzo’s purported diagnosis. To the contrary,
             Totowa Pain, Fontanella, and Hayek purported to provide substantially similar
             chiropractic services to GM as they had before they referred GM to Specialty



                                              28
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 29 of 148 PageID: 29




             Medical. Later, Milazzo and Specialty Medical provided another examination of
             GM on January 21, 2016, and again referred GM back to Totowa Pain for continued
             chiropractic treatments, despite the fact that – by that point – GM had received over
             six months of chiropractic and acupuncture services that supposedly had been
             ineffective in resolving GM’s putative symptoms. These medically unnecessary
             return referrals were unlawful compensation for the initial, medically unnecessary
             referral from Totowa Pain to Specialty Medical.

      (v)    On June 30, 2015, an Insured named GD was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that GD’s vehicle was drivable following the accident. The
             police report further indicated that although GD complained of shoulder pain, GD
             refused medical attention at the scene. In keeping with the fact that GD was not
             seriously injured, GD did not visit any hospital emergency room following the
             accident. To the extent that GD experienced any health problems at all as the result
             of the accident, they were of low or minimal severity. Even so, GD thereafter sought
             treatment from Fontanella, Hayek, Cruz, and Totowa Pain, where GD purportedly
             received chiropractic and acupuncture treatments between July 2015 and October
             2015. In or about October 2015, Totowa Pain, Fontanella, and Hayek caused GD
             to be referred to Specialty Medical pursuant to the Defendants’ unlawful referral
             agreement. Thereafter, on October 22, 2015, Milazzo purported to examine GD on
             behalf of Specialty Medical, and falsely reported that GD continued to suffer from
             high levels of pain. Though the chiropractic and acupuncture treatments that
             Fontanella, Hayek, Cruz, and Totowa Pain purportedly had provided supposedly
             had been ineffective in resolving GD’s putative symptoms, Milazzo nonetheless
             referred GD back to Totowa Pain for continued chiropractic and acupuncture
             treatments at the conclusion of the October 22, 2015 examination. However,
             Fontanella, Hayek, Cruz, and Totowa Pain did not take any action based on
             Milazzo’s purported diagnosis. To the contrary, Fontanella, Hayek, Cruz, and
             Totowa Pain purported to provide substantially similar chiropractic and
             acupuncture services to GD as they had before they referred GD to Specialty
             Medical. This medically unnecessary return referral was unlawful compensation
             for the initial, medically unnecessary referral from Totowa Pain to Specialty
             Medical.

      (vi)   On January 19, 2016, an Insured named LP was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that LP’s vehicle was drivable following the accident. The
             police report further indicated that LP was not injured and did not complain of any
             pain at the scene. In keeping with the fact that LP was not seriously injured, LP did
             not visit any hospital emergency room following the accident. To the extent that LP
             experienced any health problems at all as the result of the accident, they were of
             low or minimal severity at the outset. Even so, LP thereafter sought treatment from
             Totowa Pain, Fontanella, and Hayek, where LP purportedly received chiropractic
             treatments between January 2016 and March 2016. In or about March 2016, Totowa
             Pain, Fontanella, and Hayek caused LP to be referred to Specialty Medical pursuant



                                              29
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 30 of 148 PageID: 30




              to the Defendants’ unlawful referral agreement. Thereafter, on March 31, 2016,
              Milazzo purported to examine LP on behalf of Specialty Medical, and falsely
              reported that LP continued to suffer from high levels of pain. Though the
              chiropractic and physical therapy treatments that Totowa Pain, Fontanella, and
              Hayek purportedly had provided supposedly had been ineffective in resolving LP’s
              putative symptoms, Milazzo nonetheless referred LP back to Totowa Pain for
              continued chiropractic treatments at the conclusion of the March 31, 2016
              examination. However, Totowa Pain, Fontanella, and Hayek did not take any action
              based on Milazzo’s purported diagnosis. To the contrary, Totowa Pain, Fontanella,
              and Hayek purported to provide substantially similar chiropractic services to LP as
              they had before they referred LP to Specialty Medical. Later, Specialty Medical,
              Milazzo, and Giasullo provided another examination of LP on June 2, 2016, and
              again referred LP back to Totowa Pain for continued chiropractic treatments,
              despite the fact that – by that point – LP had received over four months of
              chiropractic services that supposedly had been ineffective in resolving LP’s
              putative symptoms. These medically unnecessary return referrals were unlawful
              compensation for the initial, medically unnecessary referral from Totowa Pain to
              Specialty Medical.

      (vii)   On October 17, 2016, an Insured named ER was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that ER’s vehicle was drivable following the accident. The
              police report further indicated that ER was not injured and did not complain of any
              pain at the scene. Later that day, ER travelled on his own to St. Joseph’s Regional
              Medical Center. The contemporaneous hospital records indicated that ER was
              briefly observed on an outpatient basis, and was discharged that same day with a
              low back pain and muscle spasm diagnosis. To the extent that ER experienced any
              health problems at all as the result of the accident, they were of low or minimal
              severity. Even so, ER thereafter sought treatment from Totowa Pain, Fontanella,
              and Hayek, where ER purportedly received chiropractic and acupuncture
              treatments between October 2016 and December 2016. In or about December 2016,
              Totowa Pain, Fontanella, and Hayek caused ER to be referred to Specialty Medical
              pursuant to the Defendants’ unlawful referral agreement. Thereafter, on December
              15, 2016, Milazzo purported to examine ER on behalf of Specialty Medical, and
              falsely reported that ER continued to suffer from high levels of pain. Though the
              chiropractic and acupuncture treatments that Totowa Pain, Fontanella, and Hayek
              purportedly had provided supposedly had been ineffective in resolving ER’s
              putative symptoms, Milazzo nonetheless referred ER back to Totowa Pain for
              continued chiropractic treatments at the conclusion of the December 15, 2016
              examination. However, Totowa Pain, Fontanella, and Hayek did not take any action
              based on Milazzo’s purported diagnosis. To the contrary, Totowa Pain, Fontanella,
              and Hayek purported to provide substantially similar chiropractic services to ER as
              they had before they referred ER to Specialty Medical. Later, Specialty Medical,
              Milazzo, and Giasullo provided another examination of ER on January 19, 2017,
              and again referred ER back to Totowa Pain for continued chiropractic and
              acupuncture treatments, despite the fact that – by that point – ER had received over



                                               30
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 31 of 148 PageID: 31




             four months of chiropractic and acupuncture services that supposedly had been
             ineffective in resolving ER’s putative symptoms. These medically unnecessary
             return referrals were unlawful compensation for the initial, medically unnecessary
             referral from Totowa Pain to Specialty Medical.

      (viii) On November 18, 2016, an Insured named AT was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact, rear-end collision, and that AT’s vehicle was drivable following the
             accident. The police report further indicated that AT was not injured and did not
             complain of any pain at the scene. The next day, AT travelled on her own to St.
             Joseph’s Regional Medical Center. The contemporaneous hospital records
             indicated that AT was briefly observed on an outpatient basis, and was discharged
             that same day with a back pain diagnosis. To the extent that AT experienced any
             health problems at all as the result of the accident, they were of low or minimal
             severity. Even so, AT thereafter sought treatment from Totowa Pain, Fontanella,
             and Hayek, where AT purportedly received chiropractic treatments between
             November 2016 and February 2017. In or about February 2017, Totowa Pain,
             Fontanella, and Hayek caused AT to be referred to Specialty Medical pursuant to
             the Defendants’ unlawful referral agreement. Thereafter, on February 2, 2017,
             Milazzo purported to examine AT on behalf of Specialty Medical, and falsely
             reported that AT continued to suffer from high levels of pain. Though the
             chiropractic treatments that Totowa Pain, Fontanella, and Hayek purportedly had
             provided supposedly had been ineffective in resolving AT’s putative symptoms,
             Milazzo nonetheless referred AT back to Totowa Pain for continued chiropractic
             treatments at the conclusion of the February 2, 2017 examination. However,
             Totowa Pain, Fontanella, and Hayek did not take any action based on Milazzo’s
             purported diagnosis. To the contrary, Totowa Pain, Fontanella, and Hayek
             purported to provide substantially similar chiropractic services to AT as they had
             before they referred AT to Specialty Medical. This medically unnecessary return
             referral was unlawful compensation for the initial, medically unnecessary referral
             from Totowa Pain to Specialty Medical.

      (ix)   On April 17, 2017, an Insured named VP was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that VP’s vehicle was drivable following the accident. The
             police report further indicated that VP was not injured and did not complain of any
             pain at the scene. The next day, VP travelled on her own to Hackensack University
             Medical Center. The contemporaneous hospital records indicated that VP was
             briefly observed on an outpatient basis, and was discharged that same day with a
             minor muscle pain diagnosis. To the extent that VP experienced any health
             problems at all as the result of the accident, they were of low or minimal severity.
             Even so, VP thereafter sought treatment from Fontanella, Hayek, Cruz, and Totowa
             Pain, where VP purportedly received chiropractic and acupuncture treatments
             between April 2017 and July 2017. In or about July 2017, Totowa Pain, Fontanella,
             and Hayek caused VP to be referred to Specialty Medical pursuant to the
             Defendants’ unlawful referral agreement. Thereafter, on July 6, 2017, Milazzo



                                              31
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 32 of 148 PageID: 32




            purported to examine VP on behalf of Specialty Medical, and falsely reported that
            VP continued to suffer from high levels of pain. Though the chiropractic and
            acupuncture treatments that Fontanella, Hayek, Cruz, and Totowa Pain purportedly
            had provided supposedly had been ineffective in resolving VP’s putative
            symptoms, Milazzo nonetheless referred VP back to Totowa Pain for continued
            chiropractic and acupuncture treatments at the conclusion of the July 6, 2017
            examination. However, Totowa Pain, Fontanella, and Hayek did not take any action
            based on Milazzo’s purported diagnosis. To the contrary, Fontanella, Hayek, Cruz,
            and Totowa Pain purported to provide substantially similar chiropractic and
            acupuncture services to VP as they had before they referred VP to Specialty
            Medical. Later, Specialty Medical, Milazzo, and Giasullo provided another
            examination of VP on September 7, 2017, and again referred VP back to Totowa
            Pain for continued chiropractic and acupuncture treatments, despite the fact that –
            by that point – VP had received over four months of chiropractic and acupuncture
            services that supposedly had been ineffective in resolving VP’s putative symptoms.
            These medically unnecessary return referrals were unlawful compensation for the
            initial, medically unnecessary referral from Totowa Pain to Specialty Medical.

      (x)   On June 24, 2017, an Insured named MB was involved in an automobile accident.
            The contemporaneous police report indicated that the accident was a low-impact,
            rear-end collision, and that MB’s vehicle was drivable following the accident. The
            police report further indicated that MB was not injured and did not complain of any
            pain at the scene. In keeping with the fact that MB was not seriously injured, MB
            did not visit any hospital emergency room following the accident. To the extent that
            MB experienced any health problems at all as the result of the accident, they were
            of low or minimal severity. Even so, MB thereafter sought treatment from
            Fontanella, Hayek, Cruz, and Totowa Pain, where MB purportedly received
            chiropractic and acupuncture treatments between June 2017 and August 2017. In
            or about August 2017, Totowa Pain, Fontanella, and Hayek caused MB to be
            referred to Specialty Medical pursuant to the Defendants’ unlawful referral
            agreement. Thereafter, on August 17, 2017, Milazzo purported to examine MB on
            behalf of Specialty Medical, and falsely reported that MB continued to suffer from
            high levels of pain. Though the chiropractic and acupuncture treatments that
            Totowa Pain, Fontanella, and Hayek purportedly had provided supposedly had been
            ineffective in resolving MB’s putative symptoms, Milazzo nonetheless referred MB
            back to Totowa Pain for continued chiropractic treatments at the conclusion of the
            August 17, 2017 examination. However, Fontanella, Hayek, Cruz, and Totowa Pain
            did not take any action based on Milazzo’s purported diagnosis. To the contrary,
            Fontanella, Hayek, Cruz, and Totowa Pain purported to provide substantially
            similar chiropractic and acupuncture services to MB as they had before they
            referred MB to Specialty Medical. Later, Milazzo and Specialty Medical provided
            another examination of MB on September 21, 2017, and again referred MB back to
            Totowa Pain for continued chiropractic and acupuncture treatments, despite the fact
            that – by that point – MB had received over three months of chiropractic and
            acupuncture services that supposedly had been ineffective in resolving MB’s
            putative symptoms. These medically unnecessary return referrals were unlawful



                                             32
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 33 of 148 PageID: 33




                compensation for the initial, medically unnecessary referral from Totowa Pain to
                Specialty Medical.

        107.    As set forth above, N.J.A.C. 13:35-6.17(h) and N.J.A.C. 13:44E-3.9 specifically

prohibit a chiropractor from referring patients to a physician practicing at the same premises as the

chiropractor for diagnostic testing, unless the physician actually is the chiropractor’s bona fide

partner, fellow shareholder in a professional entity, or regularly salaried employee.

        108.    No legitimate chiropractor would make referrals in violation of the law.

        109.    Even so, all of Totowa Pain and Fontanella’s referrals to Specialty Medical for

electrodiagnostic testing were made in violation of N.J.A.C. 13:35-6.17(h) and N.J.A.C. 13:44E-

3.9, because Specialty Medical, Milazzo, and Giasullo conducted the electrodiagnostic testing at

Totowa Pain’s office despite the fact that Specialty Medical, Milazzo, and Giasullo were not

Fontanella’s bona fide partners, fellow shareholders in Totowa Pain, or regularly salaried

employees.

        110.    In keeping with the fact that Totowa Pain and Fontanella unlawfully referred

Insureds to Specialty Medical, Milazzo, and Giasullo for electrodiagnostic testing in violation of

N.J.A.C. 13:35-6.17(h) and N.J.A.C. 13:44E-3.9, Specialty Medical, Milazzo, and Giasullo’s bills

for the resulting electrodiagnostic testing services routinely identified Fontanella as the source of

their referrals for the electrodiagnostic testing.

        111.    For example, although Specialty Medical, Milazzo, and Giasullo were not bona fide

partners of Fontanella, fellow shareholders in Totowa Pain, or regularly salaried employees of

Totowa Pain, Specialty Medical, Milazzo, and Giasullo purported to provide electrodiagnostic

testing to the following Insureds at Totowa Pain on the following dates pursuant to referrals that

violated N.J.A.C. 13:35-6.17(h) and N.J.A.C. 13:44E-3.9:

        (i)     YG, on August 15, 2013;



                                                     33
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 34 of 148 PageID: 34




       (ii)    CC, on November 14, 2013;

       (iii)   DG, on January 2, 2014;

       (iv)    JB, on November 6, 2014;

       (v)     DB on January 22, 2015;

       (vi)    SB, on June 25, 2015;

       (vii)   GM on October 22, 2015,

       (viii) SR on November 19, 2015;

       (ix)    DG, on January 7, 2016;

       (x)     MR, on February 4, 2016;

       (xi)    LP, on May 5, 2016;

       (xii)   JS, on September 1, 2016;

       (xiii) DP, on October 6, 2016;

       (xiv)   CC, on November 3, 2016;

       (xv)    LR, on January 5, 2017;

       (xvi)   GM, on March 2, 2017;

       (xvii) KP, on May 4, 2017;

       (xviii) JV, on August 17, 2017;

       (xix)   MB, on September 7, 2017; and

       (xx)    WA, on November 16, 2017.

       112.    These are only representative examples. In the claims identified in Exhibits “1” and

“2”, Totowa Pain and Fontanella frequently referred the Insureds to Specialty Medical, Milazzo,

and Giasullo for examinations and unlawful electrodiagnostic testing, regardless of the Insureds’




                                                34
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 35 of 148 PageID: 35




need, or – in many cases – the total absence of need, for the referrals, in exchange for unlawful

compensation from Specialty Medical, Milazzo, and Giasullo.

        113.    In all of the claims identified in Exhibits “1” and “2”, Totowa Pain, Fontanella,

Specialty Medical, Milazzo, and Giasullo falsely represented that they were in compliance with

all significant laws governing healthcare practice in New Jersey, and therefore were eligible to

collect PIP Benefits in the first instance.

        114.    In fact, Fontanella, Totowa Pain, Specialty Medical, Milazzo, and Giasullo were

not in compliance with all significant laws and regulations governing healthcare practice in New

Jersey, and were not eligible to collect PIP Benefits in the first instance, inasmuch as they paid

and/or received illegal compensation in exchange for patient referrals.

3.      The Referrals in Violation of the Codey Law

        115.    Not only did the Defendants provide and/or receive illegal compensation in

exchange for patient referrals, and not only did Totowa Pain and Fontanella routinely violate

N.J.A.C. 13:44E-3.9 when they referred Insureds to Specialty Medical, Milazzo, and Giasullo for

electrodiagnostic tests, but Specialty Medical and Milazzo routinely engaged in illegal self-

referrals for electrodiagnostic testing in violation of the Codey Law.

        116.    Milazzo – as a physician – was a “practitioner” as defined by the Codey Law. See

N.J.S.A. 45:9-22.4.

        117.    Specialty Medical – as a business purporting to provide healthcare services – was

a “healthcare service” as defined by the Codey Law. See N.J.S.A. 45:9-22.4.

        118.    Milazzo – as a purported owner of Specialty Medical – had a “significant beneficial

interest” in Specialty Medical. See N.J.S.A. 45:9-22.4.

        119.    As a result, Milazzo could not lawfully refer Insureds to Specialty Medical for




                                                35
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 36 of 148 PageID: 36




electrodiagnostic testing unless – among other things – the electrodiagnostic tests were provided

at his own medical offices. See N.J.S.A. 45:9-22-5(c)(1).

       120.    Even so, in the claims identified in Exhibit “2”, Milazzo routinely and unlawfully

referred Insureds to Specialty Medical for electrodiagnostic testing services that were not provided

at his own medical offices.

       121.    For example:

       (i)     On or about May 28, 2015, Milazzo self-referred an Insured named SB to Specialty
               Medical for EMG and NCV tests. The self-referral violated the Codey Law because
               the resulting EMG and NCV tests were provided, to the extent that they were
               provided at all, on June 25, 2015 at Totowa Pain and Fontanella’s offices, rather
               than at Milazzo or Specialty Medical’s own medical offices.

       (ii)    On or about September 3, 2015, Milazzo self-referred an Insured named GM to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on October 22, 2015 at Totowa Pain and Fontanella’s
               offices, rather than at Milazzo or Specialty Medical’s own medical offices.

       (iii)   On or about December 3, 2015, Milazzo self-referred an Insured named DG to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on January 7, 2016 at Totowa Pain and Fontanella’s
               offices, rather than at Milazzo or Specialty Medical’s own medical offices.

       (iv)    On or about March 31, 2016, Milazzo self-referred an Insured named LP to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on May 5, 2016 at Totowa Pain and Fontanella’s offices,
               rather than at Milazzo or Specialty Medical’s own medical offices.

       (v)     On or about October 20, 2016, Milazzo self-referred an Insured named CC to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on November 3, 2016 at Totowa Pain and Fontanella’s
               offices, rather than at Milazzo or Specialty Medical’s own medical offices.

       (vi)    On or about December 1, 2016, Milazzo self-referred an Insured named LL to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on January 5, 2017 at Totowa Pain and Fontanella’s



                                                36
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 37 of 148 PageID: 37




               offices, rather than at Milazzo or Specialty Medical’s own medical offices.

       (vii)   On or about December 15, 2016, Milazzo self-referred an Insured named ER to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on January 5, 2017 at Totowa Pain and Fontanella’s
               offices, rather than at Milazzo or Specialty Medical’s own medical offices.

       (viii) On or about April 6, 2017, Milazzo self-referred an Insured named KP to Specialty
              Medical for EMG and NCV tests. The self-referral violated the Codey Law because
              the resulting EMG and NCV tests were provided, to the extent that they were
              provided at all, on May 4, 2017 at Totowa Pain and Fontanella’s offices, rather than
              at Milazzo or Specialty Medical’s own medical offices.

       (ix)    On or about August 3, 2017, Milazzo self-referred an Insured named DF to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on September 7, 2017 at Totowa Pain and Fontanella’s
               offices, rather than at Milazzo or Specialty Medical’s own medical offices.

       (x)     On or about October 19, 2017, Milazzo self-referred an Insured named WA to
               Specialty Medical for EMG and NCV tests. The self-referral violated the Codey
               Law because the resulting EMG and NCV tests were provided, to the extent that
               they were provided at all, on November 16, 2017 at Totowa Pain and Fontanella’s
               offices, rather than at Milazzo or Specialty Medical’s own medical offices.

       122.    These are only representative examples. In the claims identified in Exhibit “2”,

Milazzo routinely violated the Codey Law in that he self-referred Insureds to Specialty Medical

for electrodiagnostic testing services that were not provided at his own medical offices.

B.     The Defendants’ Fraudulent Treatment and Billing Protocol

       123.    In the claims identified in Exhibits “1” and “2”, the substantial majority of the

Insureds whom the Defendants purported to treat were involved in relatively minor, “fender–

bender” accidents, to the extent that they were involved in any actual accidents at all.

       124.    In keeping with the fact that the substantial majority of the Insureds in the claims

identified in Exhibits “1” and “2” were involved in relatively minor accidents, in most of the claims




                                                 37
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 38 of 148 PageID: 38




identified in Exhibits “1” and “2”, the Insureds did not seek treatment at any hospital as the result

of their accidents.

        125.    To the limited extent that the Insureds did report to a hospital after their accidents,

they virtually always were briefly observed on an outpatient basis and then sent on their way after

a few hours with, at most, a minor sprain, strain, or similar soft tissue injury diagnosis.

        126.    Furthermore, in many cases, contemporaneous police reports indicated that the

underlying accidents involved low-speed, low-impact collisions, that the Insureds’ vehicles were

drivable following the accidents, and that no one was seriously injured in the underlying accidents,

or injured at all.

        127.    Concomitantly, almost none of the Insureds whom the Defendants purported to

treat suffered from any significant injuries or health problems at all as a result of the relatively

minor accidents they experienced or purported to experience.

        128.    Even so, the Defendants purported to subject many Insureds to a medically

unnecessary course of “treatment” that was provided pursuant to a pre–determined, fraudulent

protocol designed to maximize the billing that the Defendants could submit or cause to be

submitted to insurers, including GEICO, rather than to treat or otherwise benefit the Insureds who

purportedly were subjected to it.

        129.    The Defendants purported to provide their pre–determined fraudulent treatment

protocol to Insureds without regard for the Insureds’ individual symptoms or presentation, or – in

most cases – the total absence of any serious medical problems arising from any actual automobile

accidents.

        130.    Each step in the Defendants’ fraudulent treatment protocol was designed to falsely

reinforce the rationale for the previous step and provide a false justification for the subsequent




                                                  38
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 39 of 148 PageID: 39




step, and thereby permit the Defendants to generate and falsely justify the maximum amount of

fraudulent No-Fault billing for each Insured.

       131.    No legitimate physician, chiropractor, medical practice, chiropractic practice, or

other healthcare provider would permit the fraudulent treatment and billing protocol described

below to proceed under his or her auspices.

       132.    The Defendants permitted the fraudulent treatment and billing protocol described

below to proceed under their auspices because the Defendants sought to profit from the fraudulent

billing submitted to GEICO and other insurers.

1.     The Fraudulent Charges for Initial Examinations at Totowa Pain and Specialty
       Medical

       133.    As an initial step in their fraudulent scheme, Totowa Pain, Fontanella, Hayek,

Specialty Medical, Milazzo, and Giasullo purported to provide virtually every Insured in the claims

identified in Exhibits “1” and “2” with an initial examination.

       134.    As set forth in Exhibit “1”, Fontanella and Hayek purported to perform the majority

of the initial examinations that were billed to GEICO through Totowa Pain.

       135.    Totowa Pain, Fontanella, and Hayek then billed the majority of the initial

examinations through Totowa Pain to GEICO under: (i) CPT code 99204, typically resulting in a

charge of between $250.00 and $390.00 per examination; or (ii) CPT code 99205, typically

resulting in a charge of between $350.00 and $390.00 per examination.

       136.    As set forth in Exhibit “2”, Milazzo purported to perform virtually all of the initial

examinations that were billed to GEICO through Specialty Medical.

       137.    Specialty Medical, Milazzo, and Giasullo then billed the initial examinations

through Specialty Medical to GEICO under: (i) CPT code 99203, typically resulting in a charge

of between $170.00 and $250.00 per examination; (ii) CPT code 99204, typically resulting in a



                                                 39
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 40 of 148 PageID: 40




charge of $250.00 per examination; or (iii) CPT code 99244, typically resulting in a charge of

$400.00 per examination.

        138.    In the claims for initial examinations identified in Exhibits “1” and “2”, the charges

for the initial examinations were fraudulent in that they misrepresented Totowa Pain and Specialty

Medical’s eligibility to collect PIP Benefits in the first instance.

        139.    In fact, Totowa Pain and Specialty Medical never were eligible to collect PIP

Benefits in connection with the claims identified in Exhibits “1” and “2”, because – as a result of

the fraudulent scheme described herein – neither they nor the examinations were in compliance

with all relevant laws and regulations governing healthcare practice in New Jersey.

        140.    The charges for the initial examinations also were fraudulent in that they

misrepresented the extent, nature, and reimbursable amount for the initial examinations.

a.      Misrepresentations       Regarding     the     Severity   of   the   Insureds’    Presenting
        Problems

        141.    Pursuant to the American Medical Association’s CPT Assistant, which is

incorporated by reference into the Fee Schedule, the use of CPT codes 99204, 99205, and 99244

to bill for an initial patient examination typically requires that the Insured present with problems

of moderate to high severity.

        142.    Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

presenting problems that could support the use of CPT codes 99204, 99205, and 99244 to bill for

an initial patient examination typically are problems that pose a serious threat to the patient’s

health, or even the patient’s life.

        143.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

patient examination typically requires that the Insured present with problems of moderate severity.

        144.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems



                                                  40
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 41 of 148 PageID: 41




that could support the use of CPT code 99203 to bill for an initial patient examination typically

are either chronic and relatively serious problems, acute problems requiring immediate invasive

treatment, or issues that legitimately require physician counseling.

       145.    By contrast, to the extent that the Insureds in the claims identified in Exhibits “1”

and “2” had any presenting problems at all as the result of their minor automobile accidents, the

problems virtually always were low severity soft tissue injuries such as sprains and strains.

       146.    Even so, in the claims for initial examinations identified in Exhibits “1” and “2”,

Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo routinely billed for

their putative initial examinations using CPT codes 99203, 99204, 99205, and 99244, and thereby

falsely represented that the Insureds presented with problems of moderate or moderate to high

severity.

       147.    For example:

       (i)     On August 17, 2014, an Insured named FO was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that FO’s vehicle was drivable following the accident. The
               police report further indicated that FO was not injured and did not complain of any
               pain at the scene. In keeping with the fact that FO was not seriously injured, FO did
               not visit any hospital emergency room following the accident. To the extent that
               FO experienced any health problems at all as the result of the accident, they were
               of low or minimal severity. Even so, following a purported initial examination of
               FO on September 2, 2014, Totowa Pain and Fontanella billed GEICO for the initial
               examination using CPT code 99205, and thereby falsely represented that the initial
               examination involved presenting problems of moderate to high severity.

       (ii)    On June 30, 2015, an Insured named GD was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low speed,
               rear-end collision, and that GD’s vehicle was drivable following the accident. The
               police report further indicated that GD was not injured and did not complain of any
               pain at the scene. In keeping with the fact that GD was not seriously injured, GD
               did not visit any hospital emergency room following the accident. To the extent that
               GD experienced any health problems at all as the result of the accident, they were
               of low or minimal severity. Even so, following a purported initial examination of
               GD on October 22, 2015, Specialty Medical, Milazzo, and Giasullo billed GEICO
               for the initial examination using CPT code 99244, and thereby falsely represented



                                                41
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 42 of 148 PageID: 42




              that the initial examination involved presenting problems of moderate to high
              severity.

      (iii)   On January 19, 2016, an Insured named LP was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that LP’s vehicle was drivable following the accident. The
              police report further indicated that LP was not injured and did not complain of any
              pain at the scene. In keeping with the fact that LP was not seriously injured, LP did
              not visit any hospital emergency room following the accident. To the extent that LP
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. Even so, following a purported initial examination of LP
              on January 28, 2016, Totowa Pain and Fontanella billed GEICO for the initial
              examination using CPT code 99205, and thereby falsely represented that the initial
              examination involved presenting problems of moderate to high severity.

      (iv)    On March 1, 2016, an Insured named PF was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact
              collision, and that PF’s vehicle was drivable following the accident. The police
              report further indicated that PF was not injured and did not complain of any pain at
              the scene. In keeping with the fact that PF was not seriously injured, PF did not
              visit any hospital emergency room following the accident. To the extent that PF
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. Even so, following a purported initial examination of PF
              on April 26, 2016, Specialty Medical, Milazzo, and Giasullo billed GEICO for the
              initial examination using CPT code 99204, and thereby falsely represented that the
              initial examination involved presenting problems of moderate to high severity.

      (v)     On June 5, 2016, an Insured named JD was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that JD’s vehicle was drivable following the accident. The
              police report further indicated that JD was not injured and did not complain of any
              pain at the scene. In keeping with the fact that JD was not seriously injured, JD did
              not visit any hospital emergency room following the accident. To the extent that JD
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. Even so, following a purported initial examination of JD
              on June 23, 2016, Specialty Medical, Milazzo, and Giasullo billed GEICO for the
              initial examination using CPT code 99203, and thereby falsely represented that the
              initial examination involved presenting problems of moderate severity.

      (vi)    On October 17, 2016, an Insured named ER was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that ER’s vehicle was drivable following the accident. The
              police report further indicated that ER was not injured and did not complain of any
              pain at the scene. Later that day, ER travelled on his own to St. Joseph’s Regional
              Medical Center. The contemporaneous hospital records indicated that ER was
              briefly observed on an outpatient basis, and was discharged that same day with a



                                               42
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 43 of 148 PageID: 43




              minor low back pain and muscle spasm diagnosis. To the extent that ER
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. Even so, following a purported initial examination of ER
              on October 19, 2016, Totowa Pain and Fontanella billed GEICO for the initial
              examination using CPT code 99205, and thereby falsely represented that the initial
              examination involved presenting problems of moderate to high severity.

      (vii)   On November 15, 2016, an Insured named RR was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that RR’s vehicle was drivable following the
              accident. The police report further indicated that RR was not injured and did not
              complain of any pain at the scene. .The next day, RR travelled on her own JFK
              Medical Center. The contemporaneous hospital records indicated that RR was
              briefly observed on an outpatient basis, and was discharged that same day with a
              back pain/strain diagnosis. To the extent that RR experienced any health problems
              at all as the result of the accident, they were of low or minimal severity. Even so,
              following a purported initial examination of RR on March 8, 2017, Specialty
              Medical, Milazzo, and Giasullo billed GEICO for the initial examination using CPT
              code 99244, and thereby falsely represented that the initial examination involved
              presenting problems of moderate to high severity.

      (viii) On January 19, 2017, an Insured named AS was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact collision, and that AS’s vehicle was drivable following the accident. The
             police report further indicated that AS was not injured and did not complain of any
             pain at the scene. In keeping with the fact that AS was not seriously injured, AS did
             not visit any hospital emergency room following the accident. To the extent that
             AS experienced any health problems at all as the result of the accident, they were
             of low or minimal severity. Even so, following a purported initial examination of
             AS on February 1, 2017, Hayek, Fontanella, and Totowa Pain billed GEICO for the
             initial examination using CPT code 99205, and thereby falsely represented that the
             initial examination involved presenting problems of moderate to high severity.

      (ix)    On January 19, 2017, an Insured named AS was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that AS’s vehicle was drivable following the accident. The
              police report further indicated that AS was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AS was not seriously injured, AS did
              not visit any hospital emergency room following the accident. To the extent that
              AS experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. Even so, following a purported initial examination of
              AS on July 20, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO for
              the initial examination using CPT code 99204, and thereby falsely represented that
              the initial examination involved presenting problems of moderate to high severity.




                                               43
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 44 of 148 PageID: 44




      (x)     On April 17, 2017, an Insured named VP was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that VP’s vehicle was drivable following the accident. The
              police report further indicated that VP was not injured and did not complain of any
              pain at the scene. The next day, VP travelled on her own to Hackensack University
              Medical Center. The contemporaneous hospital records indicated that VP was
              briefly observed on an outpatient basis, and was discharged that same day with a
              minor muscle pain diagnosis. To the extent that VP experienced any health
              problems at all as the result of the accident, they were of low or minimal severity.
              Even so, following a purported initial examination of VP on May 11, 2017, Hayek,
              Fontanella, and Totowa Pain billed GEICO for the initial examination using CPT
              code 99205, and thereby falsely represented that the initial examination involved
              presenting problems of moderate to high severity.

      (xi)    On April 17, 2017, an Insured named VP was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that VP’s vehicle was drivable following the accident. The
              police report further indicated that VP was not injured and did not complain of any
              pain at the scene. The next day, VP travelled on her own to Hackensack University
              Medical Center. The contemporaneous hospital records indicated that VP was
              briefly observed on an outpatient basis, and was discharged that same day with a
              minor muscle pain diagnosis. To the extent that VP experienced any health
              problems at all as the result of the accident, they were of low or minimal severity.
              Even so, following a purported initial examination of VP on July 7, 2017, Specialty
              Medical, Milazzo, and Giasullo billed GEICO for the initial examination using CPT
              code 99204, and thereby falsely represented that the initial examination involved
              presenting problems of moderate to high severity.

      (xii)   On April 22, 2017, an Insured named MF was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that MF’s vehicle was drivable following the accident. The
              police report further indicated that MF was not injured and did not complain of any
              pain at the scene. In keeping with the fact that MF was not seriously injured, MF
              did not visit any hospital emergency room following the accident. To the extent that
              MF experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. Even so, following a purported initial examination of
              MF on May 10, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO for
              the initial examination using CPT code 99204, and thereby falsely represented that
              the initial examination involved presenting problems of moderate to high severity.

      (xiii) On June 2, 2017, an Insured named CP was involved in an automobile accident.
             The contemporaneous police report indicated that CP was not injured and did not
             complain of any pain at the scene. In keeping with the fact that CP was not seriously
             injured, CP did not visit any hospital emergency room following the accident. To
             the extent that CP experienced any health problems at all as the result of the
             accident, they were of low or minimal severity. Even so, following a purported



                                               44
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 45 of 148 PageID: 45




              initial examination of CP on November 29, 2017, Specialty Medical, Milazzo, and
              Giasullo billed GEICO for the initial examination using CPT code 99204, and
              thereby falsely represented that the initial examination involved presenting
              problems of moderate to high severity.

      (xiv)   On June 24, 2017, an Insured named MB was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that MB’s vehicle was drivable following the accident. The
              police report further indicated that MB was not injured and did not complain of any
              pain at the scene. In keeping with the fact that MB was not seriously injured, MB
              did not visit any hospital emergency room following the accident. To the extent that
              MB experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. To the extent that MB experienced any health problems
              at all as the result of the accident, they were of low or minimal severity. Even so,
              following a purported initial examination of MB on June 28, 2017, Totowa Pain
              and Fontanella billed GEICO for the initial examination using CPT code 99204,
              and thereby falsely represented that the initial examination involved presenting
              problems of moderate to high severity.

      (xv)    On September 20, 2017, an Insured named TK was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that TK’s vehicle was drivable following the
              accident. The police report further indicated that TK was not injured and did not
              complain of any pain at the scene. In keeping with the fact that TK was not seriously
              injured, TK did not visit any hospital emergency room following the accident. To
              the extent that TK experienced any health problems at all as the result of the
              accident, they were of low or minimal severity. Even so, following a purported
              initial examination of TK on October 11, 2017, Totowa Pain and Fontanella billed
              GEICO for the initial examination using CPT code 99205, and thereby falsely
              represented that the initial examination involved presenting problems of moderate
              to high severity.

      (xvi)   On October 6, 2017, an Insured named AU was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that AU’s vehicle was drivable following the accident. The
              police report further indicated that AU was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AU was not seriously injured, AU
              did not visit any hospital emergency room following the accident. To the extent that
              AU experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. Even so, following a purported initial examination of
              AU on October 24, 2017, Hayek, Fontanella, and Totowa Pain billed GEICO for
              the initial examination using CPT code 99205, and thereby falsely represented that
              the initial examination involved presenting problems of moderate to high severity.

      (xvii) On October 6, 2017, an Insured named AU was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,



                                               45
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 46 of 148 PageID: 46




              rear-end collision, and that AU’s vehicle was drivable following the accident. The
              police report further indicated that AU was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AU was not seriously injured, AU
              did not visit any hospital emergency room following the accident. To the extent that
              AU experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. Even so, following a purported initial examination of
              AU on October 27, 2017, Hayek, Fontanella, and Totowa Pain billed GEICO for
              the initial examination using CPT code 99205, and thereby falsely represented that
              the initial examination involved presenting problems of moderate to high severity.

      (xviii) On November 28, 2017, an Insured named RM was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that RM’s vehicle was drivable following the
              accident. The police report further indicated that RM was not injured and did not
              complain of any pain at the scene. Later that day, RM travelled on her own to St.
              Joseph’s Regional Medical Center. The contemporaneous hospital records
              indicated that RM was briefly observed on an outpatient basis, and was discharged
              that same day with a cervical sprain diagnosis. To the extent that RM experienced
              any health problems at all as the result of the accident, they were of low or minimal
              severity. Even so, following a purported initial examination of RM on December 1,
              2017, Hayek, Fontanella, and Totowa Pain billed GEICO for the initial examination
              using CPT code 99205, and thereby falsely represented that the initial examination
              involved presenting problems of moderate to high severity.

      (xix)   On January 3, 2018, an Insured named AV was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact
              collision, and that AV’s vehicle was drivable following the accident. The police
              report further indicated that although AV complained of back pain, AV refused
              medical attention at the scene. Later that day, AV travelled on her own to St.
              Joseph’s Regional Medical Center. The contemporaneous hospital records
              indicated that AV was briefly observed on an outpatient basis, and was discharged
              that same day with a cervical strain and low back pain diagnosis. To the extent that
              AV experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. Even so, following a purported initial examination of
              AV on January 17, 2018, Hayek, Fontanella, and Totowa Pain billed GEICO for
              the initial examination using CPT code 99205, and thereby falsely represented that
              the initial examination involved presenting problems of moderate to high severity.

      (xx)    On March 26, 2018, an Insured named GC was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact
              collision, and that GC’s vehicle was drivable following the accident. The police
              report further indicated that GC was not injured and did not complain of any pain
              at the scene. In keeping with the fact that GC was not seriously injured, GC did not
              visit any hospital emergency room following the accident. To the extent that GC
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. Even so, following a purported initial examination of GC



                                               46
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 47 of 148 PageID: 47




              on March 27, 2018, Hayek, Fontanella, and Totowa Pain billed GEICO for the
              initial examination using CPT code 99205, and thereby falsely represented that the
              initial examination involved presenting problems of moderate to high severity.

      (xxi)   On April 30, 2018, an Insured named CE was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that CE’s vehicle was drivable following the accident. The
              police report further indicated that CE was not injured and did not complain of any
              pain at the scene. In keeping with the fact that CE was not seriously injured, CE did
              not visit any hospital emergency room following the accident. To the extent that
              CE experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. Even so, following a purported initial examination of
              CE on May 7, 2018, Hayek, Fontanella, and Totowa Pain billed GEICO for the
              initial examination using CPT code 99205, and thereby falsely represented that the
              initial examination involved presenting problems of moderate to high severity.

      (xxii) On April 30, 2018, an Insured named NR was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that NR’s vehicle was drivable following the accident. The
             police report further indicated that NR was not injured and did not complain of any
             pain at the scene. In keeping with the fact that NR was not seriously injured, NR
             did not visit any hospital emergency room following the accident. To the extent that
             NR experienced any health problems at all as the result of the accident, they were
             of low or minimal severity. Even so, following a purported initial examination of
             NR on May 7, 2018, Hayek, Fontanella, and Totowa Pain billed GEICO for the
             initial examination using CPT code 99205, and thereby falsely represented that the
             initial examination involved presenting problems of moderate to high severity.

      (xxiii) On May 23, 2018, an Insured named MH was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact
              collision. The police report further indicated that MH was not injured and did not
              complain of any pain at the scene. In keeping with the fact that MH was not
              seriously injured, MH did not visit any hospital emergency room following the
              accident. To the extent that MH experienced any health problems at all as the result
              of the accident, they were of low or minimal severity. Even so, following a
              purported initial examination of MH on May 30, 2018, Hayek, Fontanella, and
              Totowa Pain billed GEICO for the initial examination using CPT code 99205, and
              thereby falsely represented that the initial examination involved presenting
              problems of moderate to high severity.

      (xxiv) On January 11, 2019, an Insured named JR was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact
             collision, and that JR’s vehicle was drivable following the accident. The police
             report further indicated that JR was not injured and did not complain of any pain at
             the scene. In keeping with the fact that JR was not seriously injured, JR did not visit
             any hospital emergency room following the accident. To the extent that JR



                                               47
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 48 of 148 PageID: 48




                 experienced any health problems at all as the result of the accident, they were of
                 low or minimal severity. Even so, following a purported initial examination of JR
                 on February 8, 2019, Hayek, Fontanella, and Totowa Pain billed GEICO for the
                 initial examination using CPT code 99204, and thereby falsely represented that the
                 initial examination involved presenting problems of moderate to high severity.

          148.   These are only representative examples. In the claims for initial examinations

identified in Exhibits “1” and “2”, Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo,

and Giasullo routinely falsely represented that the Insureds presented with problems of moderate

or moderate to high severity when in fact the Insureds’ problems were low or minimal severity

soft tissue injuries such as sprains and strains, to the extent that they had any presenting problems

at all.

          149.   In the claims for initial examinations identified in Exhibits “1” and “2”, Fontanella,

Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo routinely falsely represented that

the Insureds presented with problems of moderate or moderate to high severity in order to create

a false basis for their charges for examinations under CPT codes 99203, 99204, 99205, and 99244,

because examinations billable under CPT codes 99203, 99204, 99205, and 99244, are

reimbursable at higher rates than examinations involving presenting problems of low severity,

minimal severity, or no severity.

          150.   In the claims for initial examinations identified in Exhibits “1” and “2” Fontanella,

Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo also routinely falsely represented

that the Insureds presented with problems of moderate severity in order to create a false basis for

the other Fraudulent Services the Defendants purported to provide to the Insureds.




                                                  48
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 49 of 148 PageID: 49




b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

       151.     Pursuant to the Fee Schedule, the use of CPT codes 99205 and 99244 to bill for an

initial examination represents that the physician or chiropractor who performed the examination

spent at least 60 minutes of face-to-face time with the patient or the patient’s family.

       152.     Pursuant to the Fee Schedule, the use of CPT code 99204 to bill for an initial

examination represents that the physician or chiropractor who performed the examination spent at

least 45 minutes of face-to-face time with the patient or the patient’s family.

       153.     Pursuant to the Fee Schedule, the use of CPT code 99203 to bill for an initial

examination represents that the physician or chiropractor who performed the examination spent at

least 30 minutes of face-to-face time with the patient or the patient’s family.

       154.     As set forth in Exhibit “1”, Totowa Pain, Fontanella, and Hayek submitted virtually

all of their billing for initial examinations under CPT codes 99205 and 99204, and thereby

represented that the chiropractor who purported to perform the initial examinations spent between

45 to 60 minutes of face-to-face time with the Insureds or the Insureds’ families during the putative

examinations.

       155.     Moreover, as set forth in Exhibit “2”, Specialty Medical, Milazzo, and Giasullo

submitted many of their bills for initial examinations under CPT codes 99204, 99203, and 99244,

and thereby represented that the physician or chiropractor who purported to perform the initial

examinations spent between 30 to 60 minutes of face-to-face time with the Insureds or the

Insureds’ families during the putative examinations.

       156.     In fact, in the claims for initial examinations identified in Exhibits “1” and “2”,

neither Fontanella, Hayek, Milazzo, nor any other physician or chiropractor associated with

Totowa Pain or Specialty Medical, ever spent more than 15 minutes – much less 60 minutes – of




                                                 49
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 50 of 148 PageID: 50




face-to-face time with the Insureds or their families when conducting the examinations and

consultations.

       157.      Rather, in the claims for initial examinations identified in Exhibits “1” and “2”, the

initial examinations did not entail more than 15 minutes of face-to-face time between the

examining physicians or chiropractors and the Insureds or their families, to the extent that the

examinations actually were performed in the first instance.

       158.      For instance, and in keeping with the fact that the initial examinations allegedly

provided through Totowa Pain or Specialty Medical did not entail more than 15 minutes of face-

to-face time with the Insureds or their families, Fontanella, Hayek, Totowa Pain, Specialty

Medical, Milazzo, and Giasullo used template forms in purporting to conduct the initial

examinations.

       159.      The template forms that Fontanella, Hayek, Totowa Pain, Specialty Medical,

Milazzo, and Giasullo used in purporting to conduct the initial examinations set forth a very limited

range of examination parameters.

       160.      The only face-to-face time between the examining physicians or chiropractors and

the Insureds that was reflected in the limited range of examination parameters consisted of brief

patient interviews and limited examinations of the Insureds’ musculoskeletal systems.

       161.      These brief interviews and limited examinations did not require Fontanella, Hayek,

Milazzo, or any other physicians or chiropractors associated with Totowa Pain or Specialty

Medical, to spend more than 15 minutes of face-to-face time with the Insureds or their families.

       162.      In the claims for initial examinations identified in Exhibits “1” and “2”, Fontanella,

Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo falsely represented that the

examinations and consultations involved between 30 to 60 minutes of face-to-face time with the




                                                  50
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 51 of 148 PageID: 51




Insureds or their families in order to create a false basis for their charges under CPT codes 99203,

99204, 99205, and 99244 because examinations billable under CPT codes 99203, 99204, 99205,

and 99244 are reimbursable at a higher rate than examinations that require less time to perform.

c.     Misrepresentations Regarding “Comprehensive” Physical Examinations

       163.    Moreover, in the claims identified in Exhibits “1” and “2” for initial examinations

under CPT codes 99204, 99205, and 99244, Fontanella, Hayek, Totowa Pain, Specialty Medical,

Milazzo, and Giasullo falsely represented the extent of the underlying physical examinations.

       164.    Pursuant to the CPT Assistant, the use of CPT codes 99204, 99205, and 99244 to

bill for a patient examination represents that the physician or chiropractor who performed the

examination conducted a “comprehensive” physical examination.

       165.    As set forth in Exhibits “1” and “2”, Fontanella, Hayek, Totowa Pain, Specialty

Medical, Milazzo, and Giasullo billed many of their putative initial examinations using CPT codes

99204, 99205, and 99244, and thereby represented that Fontanella, Hayek, and Milazzo conducted

comprehensive physical examinations of the Insureds who purportedly received the examinations.

       166.    Pursuant to the CPT Assistant, a physical examination does not qualify as

“comprehensive” unless the examining chiropractor either: (i) conducts a general examination of

multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

system.

       167.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

or chiropractor has not conducted a general examination of multiple patient organ systems unless

the physician or chiropractor has documented findings with respect to at least eight organ systems.




                                                51
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 52 of 148 PageID: 52




       168.    Pursuant to the CPT Assistant, in the context of patient examinations, a chiropractor

has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

physician or chiropractor has documented findings with respect to:

       (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
               blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
               height; or (g) weight;

       (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
               deformities, and attention to grooming;

       (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
               varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

       (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

       (v)     examination of gait and station;

       (vi)    examination of joints, bones, muscles, and tendons in at least four of the following
               areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper extremity; (d)
               left upper extremity; (e) right lower extremity; and/or (f) left lower extremity;

       (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
               café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
               (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
               extremity; (f) left lower extremity;

       (viii) coordination, deep tendon reflexes, and sensation; and

       (ix)    mental status, including orientation to time, place and person, as well as mood and
               affect.

       169.    In the claims for initial examinations identified in Exhibits “1” and “2”, when

Fontanella, Hayek, Totowa Pain, Milazzo, Giasullo, Santangelo, and Specialty Medical billed for

the initial examinations under CPT codes 99204, 99205, and 99244, they falsely represented that

Fontanella and Hayek performed “comprehensive” patient examinations on the Insureds he

purported to treat during the initial examinations.




                                                  52
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 53 of 148 PageID: 53




       170.    In fact, with respect to the claims for initial examinations under CPT codes 99204,

99205, and 99244 that are identified in Exhibits “1” and “2”, neither Fontanella, Hayek, Milazzo,

Giasullo, nor any other physician or chiropractor associated with Totowa Pain or Specialty

Medical ever conducted a general examination of multiple patient organ systems, or conducted a

complete examination of a single patient organ system.

       171.    For instance, in each of the claims under CPT codes 99204, 99205, and 99244

identified in Exhibits “1” and “2”, neither Fontanella, Hayek, and Milazzo nor any other physician

or chiropractor associated with Totowa Pain and Specialty Medical ever conducted any general

examination of multiple patient organ systems, inasmuch as they did not document findings with

respect to at least eight organ systems.

       172.    Furthermore, although Fontanella, Hayek, and Milazzo often purported to provide

an examination of the Insureds’ musculoskeletal systems in the claims for initial examinations

identified in Exhibits “1” and “2”, the musculoskeletal examinations did not qualify as “complete”,

because they failed to document:

       (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
               blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
               height; or (g) weight;

       (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
               deformities, and attention to grooming;

       (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
               varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

       (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

       (v)     examination of gait and station;

       (vi)    examination of joints, bones, muscles, and tendons in at least four of the following
               areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper extremity; (d)
               left upper extremity; (e) right lower extremity; and/or (f) left lower extremity;




                                                  53
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 54 of 148 PageID: 54




      (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
              café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
              (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
              extremity; (f) left lower extremity;

      (viii) coordination, deep tendon reflexes, and sensation; and/or

      (ix)    mental status, including orientation to time, place and person, as well as mood and
              affect.

      173.    For example:

      (i)     On September 3, 2015, Specialty Medical, Milazzo, and Giasullo billed GEICO
              under CPT code 99244 for an initial examination that Milazzo purported to perform
              on an Insured named AM, and thereby represented that they had provided a
              “comprehensive” physical examination to AM. However, Milazzo did not
              document findings with respect to at least eight of AM’s organ systems, nor did he
              document a “complete” examination of AM’s musculoskeletal system or any of
              AM’s other organ systems.

      (ii)    On October 22, 2015, Specialty Medical, Milazzo, and Giasullo billed GEICO
              under CPT code 99244 for an initial examination that Milazzo purported to perform
              on an Insured named GD, and thereby represented that they had provided a
              “comprehensive” physical examination to GD. However, Milazzo did not
              document findings with respect to at least eight of GD’s organ systems, nor did he
              document a “complete” examination of GD’s musculoskeletal system or any of
              GD’s other organ systems.

      (iii)   On May 19, 2016, Fontanella, Totowa Pain billed GEICO under CPT code 99204
              for an initial examination that Fontanella purported to perform on an Insured named
              DP, and thereby represented that they had provided a “comprehensive” physical
              examination to DP. However, Fontanella did not document findings with respect to
              at least eight of DP’s organ systems, nor did he document a “complete” examination
              of DP’s musculoskeletal system or any of DP’s other organ systems.

      (iv)    On August 8, 2016, Specialty Medical, Milazzo, and Giasullo billed GEICO under
              CPT code 99204 for an initial examination that Milazzo purported to perform on
              an Insured named DP, and thereby represented that they had provided a
              “comprehensive” physical examination to DP. However, Milazzo did not document
              findings with respect to at least eight of DP’s organ systems, nor did he document
              a “complete” examination of DP’s musculoskeletal system or any of DP’s other
              organ systems.

      (v)     On August 29, 2016, Fontanella, Hayek, and Totowa Pain billed GEICO under
              CPT code 99204 for an initial examination that Hayek purported to perform on an
              Insured named EB, and thereby represented that they had provided a



                                                54
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 55 of 148 PageID: 55




              “comprehensive” physical examination to EB. However, Hayek did not document
              findings with respect to at least eight of EB’s organ systems, nor did he document
              a “complete” examination of EB’s musculoskeletal system or any of EB’s other
              organ systems

      (vi)    On October 20, 2016, Specialty Medical, Milazzo, and Giasullo billed GEICO
              under CPT code 99204 for an initial examination that Milazzo purported to perform
              on an Insured named CC, and thereby represented that they had provided a
              “comprehensive” physical examination to CC. However, Milazzo did not document
              findings with respect to at least eight of CC’s organ systems, nor did he document
              a “complete” examination of CC’s musculoskeletal system or any of CC’s other
              organ systems.

      (vii)   On November 28, 2016, Totowa Pain, Fontanella, and Hayek billed GEICO under
              CPT code 99205 for an initial examination that Hayek purported to perform on an
              Insured named ATG, and thereby represented that they had provided a
              “comprehensive” physical examination to ATG. However, Hayek did not
              document findings with respect to at least eight of ATG’s organ systems, nor did
              he document a “complete” examination of ATG’s musculoskeletal system or any
              of ATG’s other organ systems.

      (viii) On March 8, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO under
             CPT code 99244 for an initial examination that Milazzo purported to perform on
             an Insured named RR, and thereby represented that they had provided a
             “comprehensive” physical examination to RR. However, Milazzo did not document
             findings with respect to at least eight of RR’s organ systems, nor did he document
             a “complete” examination of RR’s musculoskeletal system or any of RR’s other
             organ systems.

      (ix)    On June 7, 2017, Totowa Pain, Fontanella, and Hayek billed GEICO under CPT
              code 99204 for an initial examination that Fontanella purported to perform on an
              Insured named DF, and thereby represented that they had provided a
              “comprehensive” physical examination to DF. However, Fontanella did not
              document findings with respect to at least eight of DF’s organ systems, nor did he
              document a “complete” examination of DF’s musculoskeletal system or any of
              DF’s other organ systems.

      (x)     On July 6, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO under
              CPT code 99204 for an initial examination that Milazzo purported to perform on
              an Insured named VP, and thereby represented that they had provided a
              “comprehensive” physical examination to VP. However, Milazzo did not document
              findings with respect to at least eight of VP’s organ systems, nor did he document
              a “complete” examination of VP’s musculoskeletal system or any of VP’s other
              organ systems.




                                              55
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 56 of 148 PageID: 56




      (xi)    On August 17, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO
              under CPT code 99204 for an initial examination that Milazzo purported to perform
              on an Insured named MB, and thereby represented that they had provided a
              “comprehensive” physical examination to MB. However, Milazzo did not
              document findings with respect to at least eight of MB’s organ systems, nor did he
              document a “complete” examination of MB’s musculoskeletal system or any of
              MB’s other organ systems.

      (xii)   On October 5, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO under
              CPT code 99204 for an initial examination that Milazzo purported to perform on
              an Insured named VM, and thereby represented that they had provided a
              “comprehensive” physical examination to VM. However, Milazzo did not
              document findings with respect to at least eight of VM’s organ systems, nor did he
              document a “complete” examination of VM’s musculoskeletal system or any of
              VM’s other organ systems.

      (xiii) On October 11, 2017, Fontanella, Hayek, and Totowa Pain billed GEICO under
             CPT code 99204 for an initial examination that Hayek purported to perform on an
             Insured named TK, and thereby represented that they had provided a
             “comprehensive” physical examination to TK. However, Hayek did not document
             findings with respect to at least eight of TK’s organ systems, nor did he document
             a “complete” examination of TK’s musculoskeletal system or any of TK’s other
             organ systems.

      (xiv)   On October 19, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO
              under CPT code 99204 for an initial examination that Milazzo purported to perform
              on an Insured named WA, and thereby represented that they had provided a
              “comprehensive” physical examination to WA. However, Milazzo did not
              document findings with respect to at least eight of WA’s organ systems, nor did he
              document a “complete” examination of WA’s musculoskeletal system or any of
              WA’s other organ systems.

      (xv)    On October 19, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO
              under CPT code 99204 for an initial examination that Milazzo purported to perform
              on an Insured named AU, and thereby represented that they had provided a
              “comprehensive” physical examination to AU. However, Milazzo did not
              document findings with respect to at least eight of AU’s organ systems, nor did he
              document a “complete” examination of AU’s musculoskeletal system or any of
              AU’s other organ systems.

      (xvi)   On October 19, 2017, Specialty Medical, Milazzo, and Giasullo billed GEICO
              under CPT code 99204 for an initial examination that Milazzo purported to perform
              on an Insured named AU, and thereby represented that they had provided a
              “comprehensive” physical examination to AU. However, Milazzo did not
              document findings with respect to at least eight of AU’s organ systems, nor did he




                                              56
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 57 of 148 PageID: 57




               document a “complete” examination of AU’s musculoskeletal system or any of
               AU’s other organ systems.

       (xvii) On October 27, 2017, Totowa Pain, Fontanella, and Hayek billed GEICO under
              CPT code 99205 for an initial examination that Hayek purported to perform on an
              Insured named AU, and thereby represented that they had provided a
              “comprehensive” physical examination to AU. However, Hayek did not document
              findings with respect to at least eight of AU’s organ systems, nor did he document
              a “complete” examination of AU’s musculoskeletal system or any of AU’s other
              organ systems.

       (xviii) On January 7, 2018, Totowa Pain, Fontanella, and Hayek billed GEICO under CPT
               code 99204 for an initial examination that Hayek purported to perform on an
               Insured named AV, and thereby represented that they had provided a
               “comprehensive” physical examination to AV. However, Hayek did not document
               findings with respect to at least eight of AV’s organ systems, nor did he document
               a “complete” examination of AV’s musculoskeletal system or any of AV’s other
               organ systems.

       (xix)   On March 27, 2018, Totowa Pain, Fontanella, and Hayek billed GEICO under CPT
               code 99204 for an initial examination that Hayek purported to perform on an
               Insured named GC, and thereby represented that they had provided a
               “comprehensive” physical examination to GC. However, Hayek did not document
               findings with respect to at least eight of GC’s organ systems, nor did he document
               a “complete” examination of GC’s musculoskeletal system or any of GC’s other
               organ systems.

       (xx)    On February 8, 2019, Totowa Pain, Fontanella, and Hayek billed GEICO under
               CPT code 99204 for an initial examination that Hayek purported to perform on an
               Insured named GM, and thereby represented that they had provided a
               “comprehensive” physical examination to GM. However, Hayek did not document
               findings with respect to at least eight of GM’s organ systems, nor did he document
               a “complete” examination of GM’s musculoskeletal system or any of GM’s other
               organ systems.

       174.    These are only representative examples. In all of the claims for initial examinations

under CPT codes 99204, 99205, and 99244 that are identified in Exhibits “1” and “2”, Fontanella,

Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo falsely represented that they had

provided “comprehensive” physical examinations, when in fact they had not.

       175.    In all of the claims for initial examinations under CPT codes 99204, 99205, and

99244 that are identified in Exhibits “1” and “2”, Fontanella, Hayek, Totowa Pain, Specialty



                                                57
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 58 of 148 PageID: 58




Medical, Milazzo, and Giasullo falsely represented that they had provided “comprehensive”

physical examinations to the Insureds in order to create a false basis for their charges for the

examinations under CPT codes 99204, 99205, and 99244, respectively, because examinations

billable under CPT codes 99204, 99205, and 99244 are reimbursable at higher rates than

examinations that do not require the examining physician or chiropractor to provide “detailed” or

“comprehensive” physical examinations.

d.     Misrepresentations Regarding the Extent of Medical Decision-Making

       176.   Furthermore, pursuant to the Fee Schedule, the use of CPT code 99205 to bill for a

patient examination represents that the physician or chiropractor who performed the examination

engaged in “high complexity” medical decision-making.

       177.   Similarly, pursuant to the Fee Schedule, the use of CPT codes 99204 or 99244 to

bill for a patient examination represents that the physician or chiropractor who performed the

examination engaged in “moderate complexity” medical decision-making.

       178.   Moreover, pursuant to the Fee Schedule, the use of CPT code 99203 to bill for a

patient examination represents that the physician or chiropractor who performed the examination

engaged in “low complexity” medical decision-making.

       179.   Pursuant to the American Medical Association’s CPT Assistant, which is

incorporated by reference into the Fee Schedule, the complexity of medical decision-making is

measured by: (i) the number of diagnoses and/or the number of management options to be

considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

complications, morbidity, mortality, as well as co-morbidities associated with the patient’s

presenting problems, the diagnostic procedures, and/or the possible management options.




                                               58
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 59 of 148 PageID: 59




          180.   Pursuant to the CPT Assistant, the highly or moderately severe presenting problems

that could require highly or moderately complex medical decision-making, and therefore support

the use of CPT codes 99244, 99205, 99204, and 99203 to bill for an initial examination, typically

are problems that pose a threat to the patient’s life or a serious threat to their health.

          181.   By contrast, to the extent that the Insureds in the claims identified in Exhibits “1”

and “2”, had any presenting problems at all as the result of their minor automobile accidents, the

problems virtually always were minor soft tissue injuries such as sprains and strains.

          182.   The diagnosis and treatment of these Insureds’ minor soft tissue injuries did not

require any complex medical decision-making at all, let alone any highly complex medical

decision-making.

          183.   What is more, strains and sprains virtually always resolve after a short course of

conservative treatment, or no treatment at all, which is why the Care Paths generally require

healthcare services providers to demonstrate why continued treatment is necessary beyond the

four-week, eight-week, and 13-week marks.

          184.   By the time the Insureds in the claims identified in Exhibits “1” and “2” presented

to Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo for the putative

initial examinations, the Insureds either did not have any genuine presenting problems at all as the

result of their minor automobile accidents, or their presenting problems were minimal.

          185.   Though Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo

routinely billed for their putative examinations using CPT codes 99244, 99205, 99204, and 99203,

and thereby falsely represented that the examinations involved some legitimate, complex medical

decision-making, in fact the examinations did not involve any legitimate medical decision-making

at all.




                                                   59
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 60 of 148 PageID: 60




        186.    The putative initial examinations identified in Exhibits “1” and “2” did not involve

any actual medical decision-making at all because the outcomes of the putative initial examinations

were pre-determined to result in substantially similar, phony “diagnoses” for virtually every

Insured, and a substantially similar, medically unnecessary treatment plan for every Insured.

        187.    First, in the claims for initial examinations identified in Exhibits “1” and “2”, the

initial examinations did not involve the retrieval, review, or analysis of any significant amount of

medical records, diagnostic tests, or other information.

        188.    When the Insureds in the claims identified in Exhibits “1” and “2” presented to

Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo for “treatment”, they

typically did not arrive with any medical records except, at times, basic radiology reports.

        189.    Furthermore, prior to the initial examinations, Fontanella, Hayek, Totowa Pain,

Specialty Medical, Milazzo, and Giasullo typically neither requested any medical records from

any other healthcare providers, nor conducted any diagnostic tests.

        190.    Second, in Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and

Giasullo’s claims for initial examinations identified in Exhibits “1” and “2”, there was no risk of

significant complications or morbidity – much less mortality – from the Insureds’ minor soft-tissue

injury complaints, to the extent that they ever had any complaints arising from automobile

accidents at all.

        191.    Nor, by extension, was there any risk of significant complications, morbidity, or

mortality from the diagnostic procedures or treatment options provided by Fontanella, Hayek,

Totowa Pain, Specialty Medical, Milazzo, and Giasullo, to the extent that Fontanella, Hayek,

Totowa Pain, Specialty Medical, Milazzo, and Giasullo provided any such diagnostic procedures

or treatment options in the first instance.




                                                 60
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 61 of 148 PageID: 61




       192.    In almost every instance, any diagnostic procedures and “treatments” that

Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo actually typically

provided were limited to a series of medically unnecessary follow-up examinations,

electrodiagnostic testing, and chiropractic, physical therapy, and acupuncture treatments, none of

which was health- or life-threatening if properly administered.

       193.    Third, in Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and

Giasullo’s claims for initial examinations identified in Exhibits “1” and “2”, Fontanella, Hayek,

Totowa Pain, Specialty Medical, Milazzo, and Giasullo did not consider any significant number

of diagnoses or treatment options for Insureds during the initial examinations.

       194.    Rather, to the extent that the initial examinations were conducted in the first

instance, Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo provided

substantially similar, pre-determined “diagnoses” for every Insured, and prescribed a substantially

similar course of treatment for every Insured.

       195.    Specifically, in almost every instance in the claims identified in Exhibits “1” and

“2”, during the initial examinations the Insureds did not report any continuing medical problems

that legitimately could be traced to an underlying automobile accident.

       196.    Even so, Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and

Giasullo prepared initial examination reports in which they provided substantially the same phony,

objectively unverifiable soft tissue injury “diagnoses” to virtually every Insured.

        197.   Then, based upon these phony “diagnoses”, Fontanella, Hayek, Totowa Pain,

Specialty Medical, Milazzo, and Giasullo routinely directed the Insureds to return to Totowa Pain

or Specialty Medical on a regular basis for medically unnecessary follow-up examinations,




                                                 61
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 62 of 148 PageID: 62




electrodiagnostic testing, and chiropractic, physical therapy, and acupuncture treatments, regardless

of their individual circumstances or presentment.

       198.    For example:

       (i)     On August 17, 2014, an Insured named FO was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that FO’s vehicle was drivable following the accident. The
               police report further indicated that FO was not injured and did not complain of any
               pain at the scene. In keeping with the fact that FO was not seriously injured, FO did
               not visit any hospital emergency room following the accident. To the extent that
               FO experienced any health problems at all as the result of the accident, they were
               of low or minimal severity. On September 2, 2014, Totowa Pain and Fontanella
               purported to perform an initial examination of FO. Fontanella did not retrieve,
               review, or analyze any significant amount of medical records, diagnostic tests, or
               other information in connection with the examination. Moreover, Fontanella did
               not consider any significant number of diagnoses or management options in
               connection with the examination. Instead, Fontanella provided FO with
               substantially the same, phony soft tissue injury “diagnoses” that he provided to
               virtually every other Insured. Furthermore, neither FO’s presenting problems, nor
               the treatment plan provided to FO by Totowa Pain and Fontanella, presented any
               risk of significant complications, morbidity, or mortality. To the contrary, FO did
               not need any extensive treatment at all as a result of the accident, and the treatment
               plan provided by Totowa Pain and Fontanella consisted of medically unnecessary
               follow-up examinations, electrodiagnostic testing, and chiropractic, physical
               therapy, and acupuncture services, none of which posed the least bit of risk to FO.
               Even so, Totowa Pain and Fontanella billed GEICO for the initial examination
               using CPT code 99205, and thereby falsely represented that Fontanella engaged in
               some legitimate, high complexity medical decision-making during the purported
               examination.

       (ii)    On April 6, 2015 an Insured named AM was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that AM’s vehicle was drivable following the accident. The
               police report further indicated that AM was not injured and did not complain of any
               pain at the scene. Later that day, AM travelled on his own to St. Joseph’s Regional
               Medical Center. The contemporaneous hospital records indicated that AM was
               briefly observed on an outpatient basis, and was discharged that same day with a
               muscle spasm diagnosis. To the extent that AM experienced any health problems
               at all as the result of the accident, they were of low or minimal severity. On
               September 3, 201, Milazzo purported to perform an initial examination of AM.
               Milazzo did not retrieve, review, or analyze any significant amount of medical
               records, diagnostic tests, or other information in connection with the examination.
               Moreover, Milazzo did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Milazzo



                                                 62
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 63 of 148 PageID: 63




              provided AM with substantially the same, phony soft tissue injury “diagnoses” that
              he provided to virtually every other Insured. Furthermore, neither AM’s presenting
              problems, nor the treatment plan provided to AM by Milazzo and Specialty
              Medical, presented any risk of significant complications, morbidity, or mortality.
              To the contrary, AM did not need any extensive treatment at all as a result of the
              accident, and the treatment plan provided by Milazzo and Specialty Medical
              consisted of medically unnecessary follow-up examinations, electrodiagnostic
              testing, and chiropractic, physical therapy, and acupuncture services, none of which
              posed the least bit of risk to AM. Even so, Specialty Medical, Milazzo, and Giasullo
              billed GEICO for the initial examination using CPT code 99244, and thereby falsely
              represented that Milazzo engaged in some legitimate, moderate complexity medical
              decision-making during the purported examination.

      (iii)   On June 30, 2015, an Insured named GD was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low speed,
              rear-end collision, and that GD’s vehicle was drivable following the accident. The
              police report further indicated that GD was not injured and did not complain of any
              pain at the scene. In keeping with the fact that GD was not seriously injured, GD
              did not visit any hospital emergency room following the accident. To the extent that
              GD experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. On October 22, 2015, Milazzo purported to perform an
              initial examination of GD. Milazzo did not retrieve, review, or analyze any
              significant amount of medical records, diagnostic tests, or other information in
              connection with the examination. Moreover, Milazzo did not consider any
              significant number of diagnoses or management options in connection with the
              examination. Instead, Milazzo provided GD with substantially the same, phony soft
              tissue injury “diagnoses” that he provided to virtually every other Insured.
              Furthermore, neither GD’s presenting problems, nor the treatment plan provided to
              GD by Milazzo and Specialty Medical, presented any risk of significant
              complications, morbidity, or mortality. To the contrary, GD did not need any
              extensive treatment at all as a result of the accident, and the treatment plan provided
              by Milazzo and Specialty Medical consisted of medically unnecessary follow-up
              examinations, electrodiagnostic testing, and chiropractic, physical therapy, and
              acupuncture services, none of which posed the least bit of risk to GD. Even so,
              Specialty Medical, Milazzo, and Giasullo billed GEICO for the initial examination
              using CPT code 99244, and thereby falsely represented that Milazzo engaged in
              some legitimate, moderate complexity medical decision-making during the
              purported examination.

      (iv)    On January 19, 2016, an Insured named LP was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that LP’s vehicle was drivable following the accident. The
              police report further indicated that LP was not injured and did not complain of any
              pain at the scene. In keeping with the fact that LP was not seriously injured, LP did
              not visit any hospital emergency room following the accident. To the extent that LP
              experienced any health problems at all as the result of the accident, they were of



                                                63
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 64 of 148 PageID: 64




             low or minimal severity. On January 28, 2016, Totowa Pain and Fontanella
             purported to perform an initial examination of LP. Fontanella did not retrieve,
             review, or analyze any significant amount of medical records, diagnostic tests, or
             other information in connection with the examination. Moreover, Fontanella did
             not consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Fontanella provided LP with
             substantially the same, phony soft tissue injury “diagnoses” that he provided to
             virtually every other Insured. Furthermore, neither LP’s presenting problems, nor
             the treatment plan provided to LP by Totowa Pain and Fontanella, presented any
             risk of significant complications, morbidity, or mortality. To the contrary, LP did
             not need any extensive treatment at all as a result of the accident, and the treatment
             plan provided by Totowa Pain and Fontanella consisted of medically unnecessary
             follow-up examinations, electrodiagnostic testing, and chiropractic and physical
             therapy services, none of which posed the least bit of risk to LP. Even so, Totowa
             Pain and Fontanella billed GEICO for the initial examination using CPT code
             99205, and thereby falsely represented that Fontanella engaged in some legitimate,
             high complexity medical decision-making during the purported examination.

      (v)    On March 1, 2016, an Insured named PF was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact
             collision, and that PF’s vehicle was drivable following the accident. The police
             report further indicated that PF was not injured and did not complain of any pain at
             the scene. In keeping with the fact that PF was not seriously injured, PF did not
             visit any hospital emergency room following the accident. To the extent that PF
             experienced any health problems at all as the result of the accident, they were of
             low or minimal severity. To the extent that PF experienced any health problems at
             all as the result of the accident, they were of low or minimal severity. On April 26,
             2016, Milazzo purported to perform an initial examination of PF. Milazzo did not
             retrieve, review, or analyze any significant amount of medical records, diagnostic
             tests, or other information in connection with the examination. Moreover, Milazzo
             did not consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Milazzo provided PF with substantially
             the same, phony soft tissue injury “diagnoses” that he provided to virtually every
             other Insured. Furthermore, neither PF’s presenting problems, nor the treatment
             plan provided to PF by Milazzo and Specialty Medical, presented any risk of
             significant complications, morbidity, or mortality. To the contrary, PF did not need
             any extensive treatment at all as a result of the accident, and the treatment plan
             provided by Milazzo and Specialty Medical consisted of medically unnecessary
             follow-up examinations, none of which posed the least bit of risk to PF. Even so,
             Specialty Medical, Milazzo, and Giasullo billed GEICO for the initial examination
             using CPT code 99204, and thereby falsely represented that Milazzo engaged in
             some legitimate, moderate complexity medical decision-making during the
             purported examination.

      (vi)   On June 5, 2016, an Insured named JD was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,



                                              64
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 65 of 148 PageID: 65




              rear-end collision, and that JD’s vehicle was drivable following the accident. The
              police report further indicated that JD was not injured and did not complain of any
              pain at the scene. In keeping with the fact that JD was not seriously injured, JD did
              not visit any hospital emergency room following the accident. To the extent that JD
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. To the extent that JD experienced any health problems at
              all as the result of the accident, they were of low or minimal severity. On June 23,
              2016, Milazzo purported to perform an initial examination of JD. Milazzo did not
              retrieve, review, or analyze any significant amount of medical records, diagnostic
              tests, or other information in connection with the examination. Moreover, Milazzo
              did not consider any significant number of diagnoses or management options in
              connection with the examination. Instead, Milazzo provided JD with substantially
              the same, phony soft tissue injury “diagnoses” that he provided to virtually every
              other Insured. Furthermore, neither JD’s presenting problems, nor the treatment
              plan provided to JD by Milazzo and Specialty Medical, presented any risk of
              significant complications, morbidity, or mortality. To the contrary, JD did not need
              any extensive treatment at all as a result of the accident, and the treatment plan
              provided by Milazzo and Specialty Medical consisted of medically unnecessary
              follow-up examinations and chiropractic and physical therapy services, none of
              which posed the least bit of risk to JD. Even so, Specialty Medical, Milazzo, and
              Giasullo billed GEICO for the initial examination using CPT code 99203, and
              thereby falsely represented that Milazzo engaged in some legitimate medical
              decision-making during the purported examination.

      (vii)   On October 17, 2016, an Insured named ER was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that ER’s vehicle was drivable following the accident. The
              police report further indicated that ER was not injured and did not complain of any
              pain at the scene. Later that day, ER travelled on his own to St. Joseph’s Regional
              Medical Center. The contemporaneous hospital records indicated that ER was
              briefly observed on an outpatient basis, and was discharged that same day with a
              low back pain and muscle spasm diagnosis. To the extent that ER experienced any
              health problems at all as the result of the accident, they were of low or minimal
              severity. On October 19, 2016, Totowa Pain and Fontanella purported to perform
              an initial examination of ER. Fontanella did not retrieve, review, or analyze any
              significant amount of medical records, diagnostic tests, or other information in
              connection with the examination. Moreover, Fontanella did not consider any
              significant number of diagnoses or management options in connection with the
              examination. Instead, Fontanella provided ER with substantially the same, phony
              soft tissue injury “diagnoses” that he provided to virtually every other Insured.
              Furthermore, neither ER’s presenting problems, nor the treatment plan provided to
              ER by Totowa Pain and Fontanella, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, ER did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by Totowa Pain
              and Fontanella consisted of medically unnecessary follow-up examinations,
              electrodiagnostic testing, and chiropractic and physical therapy services, none of



                                               65
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 66 of 148 PageID: 66




             which posed the least bit of risk to ER. Even so, Totowa Pain and Fontanella billed
             GEICO for the initial examination using CPT code 99205, and thereby falsely
             represented that Fontanella engaged in some legitimate, high complexity medical
             decision-making during the purported examination.

      (viii) On November 15, 2016, an Insured named RR was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact, rear-end collision, and that RR’s vehicle was drivable following the
             accident. The police report further indicated that RR was not injured and did not
             complain of any pain at the scene. The next day, RR travelled on her own JFK
             Medical Center. The contemporaneous hospital records indicated that RR was
             briefly observed on an outpatient basis, and was discharged that same day with a
             back pain/strain diagnosis. To the extent that RR experienced any health problems
             at all as the result of the accident, they were of low or minimal severity. On March
             8, 2017, Milazzo purported to perform an initial examination of RR. Milazzo did
             not retrieve, review, or analyze any significant amount of medical records,
             diagnostic tests, or other information in connection with the examination.
             Moreover, Milazzo did not consider any significant number of diagnoses or
             management options in connection with the examination. Instead, Milazzo
             provided RR with substantially the same, phony soft tissue injury “diagnoses” that
             he provided to virtually every other Insured. Furthermore, neither RR’s presenting
             problems, nor the treatment plan provided to RR by Milazzo and Specialty Medical,
             presented any risk of significant complications, morbidity, or mortality. To the
             contrary, RR did not need any extensive treatment at all as a result of the accident,
             and the treatment plan provided by Milazzo and Specialty Medical consisted of
             medically unnecessary follow-up examinations and electrodiagnostic testing, none
             of which posed the least bit of risk to RR. Even so, Specialty Medical, Milazzo, and
             Giasullo billed GEICO for the initial examination using CPT code 99244, and
             thereby falsely represented that Milazzo engaged in some legitimate, moderate
             complexity medical decision-making during the purported examination.

      (ix)   On January 19, 2017, an Insured named AS was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact collision, and that AS’s vehicle was drivable following the accident. The
             police report further indicated that AS was not injured and did not complain of any
             pain at the scene. In keeping with the fact that AS was not seriously injured, AS did
             not visit any hospital emergency room following the accident. To the extent that
             AS experienced any health problems at all as the result of the accident, they were
             of low or minimal severity. On February 1, 2017, Totowa Pain, Hayek, and
             Fontanella purported to perform an initial examination of AS. Hayek did not
             retrieve, review, or analyze any significant amount of medical records, diagnostic
             tests, or other information in connection with the examination. Moreover, Hayek
             did not consider any significant number of diagnoses or management options in
             connection with the examination. Instead, Hayek provided AS with substantially
             the same, phony soft tissue injury “diagnoses” that he provided to virtually every
             other Insured. Furthermore, neither AS’s presenting problems, nor the treatment



                                              66
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 67 of 148 PageID: 67




             plan provided to AS by Totowa Pain, Hayek, and Fontanella, presented any risk of
             significant complications, morbidity, or mortality. To the contrary, AS did not need
             any extensive treatment at all as a result of the accident, and the treatment plan
             provided by Totowa Pain, Hayek, and Fontanella consisted of medically
             unnecessary follow-up examinations and chiropractic and physical therapy
             services, none of which posed the least bit of risk to AS. Even so, Totowa Pain,
             Hayek, and Fontanella billed GEICO for the initial examination using CPT code
             99205, and thereby falsely represented that Hayek engaged in some legitimate, high
             complexity medical decision-making during the purported examination.

      (x)    On April 22, 2017, an Insured named MF was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that MF’s vehicle was drivable following the accident. The
             police report further indicated that MF was not injured and did not complain of any
             pain at the scene. In keeping with the fact that MF was not seriously injured, MF
             did not visit any hospital emergency room following the accident. To the extent that
             MF experienced any health problems at all as the result of the accident, they were
             of low or minimal severity. To the extent that MF experienced any health problems
             at all as the result of the accident, they were of low or minimal severity. On May
             10, 2017, Milazzo purported to perform an initial examination of MF. Milazzo did
             not retrieve, review, or analyze any significant amount of medical records,
             diagnostic tests, or other information in connection with the examination.
             Moreover, Milazzo did not consider any significant number of diagnoses or
             management options in connection with the examination. Instead, Milazzo
             provided MF with substantially the same, phony soft tissue injury “diagnoses” that
             he provided to virtually every other Insured. Furthermore, neither FO’s presenting
             problems, nor the treatment plan provided to MF by Milazzo and Specialty
             Medical, presented any risk of significant complications, morbidity, or mortality.
             To the contrary, MF did not need any extensive treatment at all as a result of the
             accident, and the treatment plan provided by Milazzo and Specialty Medical
             consisted of medically unnecessary follow-up examinations, none of which posed
             the least bit of risk to MF. Even so, Specialty Medical, Milazzo, and Giasullo billed
             GEICO for the initial examination using CPT code 99204, and thereby falsely
             represented that Milazzo engaged in some legitimate, moderate complexity medical
             decision-making during the purported examination.

      (xi)   On June 2, 2017, an Insured named CP was involved in an automobile accident.
             The contemporaneous police report indicated that CP was not injured and did not
             complain of any pain at the scene. In keeping with the fact that CP was not seriously
             injured, CP did not visit any hospital emergency room following the accident. To
             the extent that CP experienced any health problems at all as the result of the
             accident, they were of low or minimal severity. To the extent that CP experienced
             any health problems at all as the result of the accident, they were of low or minimal
             severity. On November 29, 2017, Milazzo purported to perform an initial
             examination of CP. Milazzo did not retrieve, review, or analyze any significant
             amount of medical records, diagnostic tests, or other information in connection with



                                              67
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 68 of 148 PageID: 68




              the examination. Moreover, Milazzo did not consider any significant number of
              diagnoses or management options in connection with the examination. Instead,
              Milazzo provided CP with substantially the same, phony soft tissue injury
              “diagnoses” that he provided to virtually every other Insured. Furthermore, neither
              CP’s presenting problems, nor the treatment plan provided to CP by Milazzo and
              Specialty Medical, presented any risk of significant complications, morbidity, or
              mortality. To the contrary, CP did not need any extensive treatment at all as a result
              of the accident, and the treatment plan provided by Milazzo and Specialty Medical
              consisted of medically unnecessary follow-up examinations and electrodiagnostic
              testing, none of which posed the least bit of risk to CP. Even so, Specialty Medical,
              Milazzo, and Giasullo billed GEICO for the initial examination using CPT code
              99204, and thereby falsely represented that Milazzo engaged in some legitimate,
              moderate complexity medical decision-making during the purported examination.

      (xii)   On June 24, 2017, an Insured named MB was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that MB’s vehicle was drivable following the accident. The
              police report further indicated that MB was not injured and did not complain of any
              pain at the scene. In keeping with the fact that MB was not seriously injured, MB
              did not visit any hospital emergency room following the accident. To the extent that
              MB experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. On June 28, 2017, Totowa Pain and Fontanella
              purported to perform an initial examination of MB. Fontanella did not retrieve,
              review, or analyze any significant amount of medical records, diagnostic tests, or
              other information in connection with the examination. Moreover, Fontanella did
              not consider any significant number of diagnoses or management options in
              connection with the examination. Instead, Fontanella provided MB with
              substantially the same, phony soft tissue injury “diagnoses” that he provided to
              virtually every other Insured. Furthermore, neither MB’s presenting problems, nor
              the treatment plan provided to MB by Totowa Pain and Fontanella, presented any
              risk of significant complications, morbidity, or mortality. To the contrary, MB did
              not need any extensive treatment at all as a result of the accident, and the treatment
              plan provided by Totowa Pain and Fontanella consisted of medically unnecessary
              follow-up examinations, electrodiagnostic testing, and chiropractic, physical
              therapy, and acupuncture services, none of which posed the least bit of risk to MB.
              Even so, Totowa Pain and Fontanella billed GEICO for the initial examination
              using CPT code 99205, and thereby falsely represented that Fontanella engaged in
              some legitimate, moderate complexity medical decision-making during the
              purported examination.

      (xiii) On September 20, 2017, an Insured named TK was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact, rear-end collision, and that TK’s vehicle was drivable following the
             accident. The police report further indicated that TK was not injured and did not
             complain of any pain at the scene. In keeping with the fact that TK was not seriously
             injured, TK did not visit any hospital emergency room following the accident. To



                                               68
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 69 of 148 PageID: 69




              the extent that TK experienced any health problems at all as the result of the
              accident, they were of low or minimal severity. On October 11, 2017, Totowa Pain
              and Fontanella purported to perform an initial examination of TK. Fontanella did
              not retrieve, review, or analyze any significant amount of medical records,
              diagnostic tests, or other information in connection with the examination.
              Moreover, Fontanella did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, Fontanella
              provided TK with substantially the same, phony soft tissue injury “diagnoses” that
              he provided to virtually every other Insured. Furthermore, neither TK’s presenting
              problems, nor the treatment plan provided to TK by Totowa Pain and Fontanella,
              presented any risk of significant complications, morbidity, or mortality. To the
              contrary, TK did not need any extensive treatment at all as a result of the accident,
              and the treatment plan provided by Totowa Pain and Fontanella consisted of
              medically unnecessary follow-up examinations and chiropractic and physical
              therapy services, none of which posed the least bit of risk to TK. Even so, Totowa
              Pain and Fontanella billed GEICO for the initial examination using CPT code
              99205, and thereby falsely represented that Fontanella engaged in some legitimate,
              high complexity medical decision-making during the purported examination.

      (xiv)   On October 6, 2017, an Insured named AU was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that AU’s vehicle was drivable following the accident. The
              police report further indicated that AU was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AU was not seriously injured, AU
              did not visit any hospital emergency room following the accident. To the extent that
              AU experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. On October 24, 2017, Hayek, Fontanella, and Totowa
              Pain purported to perform an initial examination of AU. Hayek did not retrieve,
              review, or analyze any significant amount of medical records, diagnostic tests, or
              other information in connection with the examination. Moreover, Hayek did not
              consider any significant number of diagnoses or management options in connection
              with the examination. Instead, Hayek provided AU with substantially the same,
              phony soft tissue injury “diagnoses” that he provided to virtually every other
              Insured. Furthermore, neither AU’s presenting problems, nor the treatment plan
              provided to AU by Hayek and Totowa Pain, presented any risk of significant
              complications, morbidity, or mortality. To the contrary, AU did not need any
              extensive treatment at all as a result of the accident, and the treatment plan provided
              by Hayek and Totowa Pain consisted of medically unnecessary follow-up
              examinations and chiropractic, physical therapy, and acupuncture services, none of
              which posed the least bit of risk to AU. Even so, Hayek, Fontanella, and Totowa
              Pain billed GEICO for the initial examination using CPT code 99205, and thereby
              falsely represented that Hayek engaged in some legitimate, high complexity
              medical decision-making during the purported examination.

      (xv)    On October 6, 2017, an Insured named AU was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,



                                                69
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 70 of 148 PageID: 70




              rear-end collision, and that AU’s vehicle was drivable following the accident. The
              police report further indicated that AU was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AU was not seriously injured, AU
              did not visit any hospital emergency room following the accident. To the extent that
              AU experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. On October 27, 2017, Hayek, Fontanella, and Totowa
              Pain purported to perform an initial examination of AU. Hayek did not retrieve,
              review, or analyze any significant amount of medical records, diagnostic tests, or
              other information in connection with the examination. Moreover, Hayek did not
              consider any significant number of diagnoses or management options in connection
              with the examination. Instead, Hayek provided AU with substantially the same,
              phony soft tissue injury “diagnoses” that he provided to virtually every other
              Insured. Furthermore, neither AU’s presenting problems, nor the treatment plan
              provided to AU by Hayek and Totowa Pain, presented any risk of significant
              complications, morbidity, or mortality. To the contrary, AU did not need any
              extensive treatment at all as a result of the accident, and the treatment plan provided
              by Hayek and Totowa Pain consisted of medically unnecessary follow-up
              examinations and chiropractic and physical therapy services, none of which posed
              the least bit of risk to AU. Even so, Hayek, Fontanella, and Totowa Pain billed
              GEICO for the initial examination using CPT code 99205, and thereby falsely
              represented that Hayek engaged in some legitimate, high complexity medical
              decision-making during the purported examination.

      (xvi)   On March 26, 2018, an Insured named GC was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact
              collision, and that GC’s vehicle was drivable following the accident. The police
              report further indicated that GC was not injured and did not complain of any pain
              at the scene. In keeping with the fact that GC was not seriously injured, GC did not
              visit any hospital emergency room following the accident. To the extent that GC
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. On March 27, 2018, Hayek, Fontanella, and Totowa Pain
              purported to perform an initial examination of GC. Hayek did not retrieve, review,
              or analyze any significant amount of medical records, diagnostic tests, or other
              information in connection with the examination. Moreover, Hayek did not consider
              any significant number of diagnoses or management options in connection with the
              examination. Instead, Hayek provided GC with substantially the same, phony soft
              tissue injury “diagnoses” that he provided to virtually every other Insured.
              Furthermore, neither GC’s presenting problems, nor the treatment plan provided to
              GC by Hayek and Totowa Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, GC did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by Hayek and
              Totowa Pain consisted of medically unnecessary follow-up examinations and
              chiropractic and physical therapy services, none of which posed the least bit of risk
              to GC. Even so, Hayek, Fontanella, and Totowa Pain billed GEICO for the initial
              examination using CPT code 99205, and thereby falsely represented that Hayek
              engaged in some legitimate, high complexity medical decision-making during the



                                                70
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 71 of 148 PageID: 71




             purported examination.

      (xvii) On April 30, 2018, an Insured named CE was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that CE’s vehicle was drivable following the accident. The
             police report further indicated that CE was not injured and did not complain of any
             pain at the scene. In keeping with the fact that CE was not seriously injured, CE did
             not visit any hospital emergency room following the accident. To the extent that
             CE experienced any health problems at all as the result of the accident, they were
             of low or minimal severity. On May 7, 2018, Hayek, Fontanella, and Totowa Pain
             purported to perform an initial examination of CE. Hayek did not retrieve, review,
             or analyze any significant amount of medical records, diagnostic tests, or other
             information in connection with the examination. Moreover, Hayek did not consider
             any significant number of diagnoses or management options in connection with the
             examination. Instead, Hayek provided CE with substantially the same, phony soft
             tissue injury “diagnoses” that he provided to virtually every other Insured.
             Furthermore, neither CE’s presenting problems, nor the treatment plan provided to
             CE by Hayek and Totowa Pain, presented any risk of significant complications,
             morbidity, or mortality. To the contrary, CE did not need any extensive treatment
             at all as a result of the accident, and the treatment plan provided by Hayek and
             Totowa Pain consisted of medically unnecessary follow-up examinations and
             chiropractic, physical therapy, and acupuncture services, none of which posed the
             least bit of risk to CE. Even so, Hayek, Fontanella, and Totowa Pain billed GEICO
             for the initial examination using CPT code 99205, and thereby falsely represented
             that Hayek engaged in some legitimate, high complexity medical decision-making
             during the purported examination.

      (xviii) On April 30, 2018, an Insured named NR was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that NR’s vehicle was drivable following the accident. The
              police report further indicated that NR was not injured and did not complain of any
              pain at the scene. In keeping with the fact that NR was not seriously injured, NR
              did not visit any hospital emergency room following the accident. To the extent that
              NR experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. On May 7, 2018, Hayek, Fontanella, and Totowa Pain
              purported to perform an initial examination of NR. Hayek did not retrieve, review,
              or analyze any significant amount of medical records, diagnostic tests, or other
              information in connection with the examination. Moreover, Hayek did not consider
              any significant number of diagnoses or management options in connection with the
              examination. Instead, Hayek provided NR with substantially the same, phony soft
              tissue injury “diagnoses” that he provided to virtually every other Insured.
              Furthermore, neither NR’s presenting problems, nor the treatment plan provided to
              NR by Hayek and Totowa Pain, presented any risk of significant complications,
              morbidity, or mortality. To the contrary, NR did not need any extensive treatment
              at all as a result of the accident, and the treatment plan provided by Hayek and
              Totowa Pain consisted of medically unnecessary follow-up examinations and



                                              71
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 72 of 148 PageID: 72




              chiropractic, physical therapy, and acupuncture services, none of which posed the
              least bit of risk to NR. Even so, Hayek, Fontanella, and Totowa Pain billed GEICO
              for the initial examination using CPT code 99205, and thereby falsely represented
              that Hayek engaged in some legitimate, high complexity medical decision-making
              during the purported examination.

      (xix)   On July 9, 2018, an Insured named HA was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that HA’s vehicle was drivable following the accident. The
              police report further indicated that HA was not injured and did not complain of any
              pain at the scene. In keeping with the fact that HA was not seriously injured, HA
              did not visit any hospital emergency room following the accident. To the extent that
              HA experienced any health problems at all as the result of the accident, they were
              of low or minimal severity. On July 31, 2018, Totowa Pain and Fontanella
              purported to perform an initial examination of HA. Fontanella did not retrieve,
              review, or analyze any significant amount of medical records, diagnostic tests, or
              other information in connection with the examination. Moreover, Fontanella did
              not consider any significant number of diagnoses or management options in
              connection with the examination. Instead, Fontanella provided HA with
              substantially the same, phony soft tissue injury “diagnoses” that he provided to
              virtually every other Insured. Furthermore, neither HA’s presenting problems, nor
              the treatment plan provided to HA by Totowa Pain and Fontanella, presented any
              risk of significant complications, morbidity, or mortality. To the contrary, HA did
              not need any extensive treatment at all as a result of the accident, and the treatment
              plan provided by Totowa Pain and Fontanella consisted of medically unnecessary
              follow-up examinations and chiropractic, physical therapy, and acupuncture
              services, none of which posed the least bit of risk to HA. Even so, Totowa Pain and
              Fontanella billed GEICO for the initial examination using CPT code 99205, and
              thereby falsely represented that Fontanella engaged in some legitimate, high
              complexity medical decision-making during the purported examination.

      (xx)    On December 28, 2018, an Insured named RC was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a rear-
              end collision, and that RC’s vehicle was drivable following the accident. The police
              report further indicated that RC was not injured and did not complain of any pain
              at the scene. In keeping with the fact that RC was not seriously injured, RC did not
              visit any hospital emergency room following the accident. To the extent that RC
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity. To the extent that RC experienced any health problems at
              all as the result of the accident, they were of low or minimal severity. On January
              30, 2019, Milazzo purported to perform an initial examination of RC. Milazzo did
              not retrieve, review, or analyze any significant amount of medical records,
              diagnostic tests, or other information in connection with the examination.
              Moreover, Milazzo did not consider any significant number of diagnoses or
              management options in connection with the examination. Instead, Milazzo
              provided RC with substantially the same, phony soft tissue injury “diagnoses” that



                                               72
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 73 of 148 PageID: 73




               he provided to virtually every other Insured. Furthermore, neither RC’s presenting
               problems, nor the treatment plan provided to RC by Milazzo and Specialty Medical,
               presented any risk of significant complications, morbidity, or mortality. To the
               contrary, RC did not need any extensive treatment at all as a result of the accident,
               and the treatment plan provided by Milazzo and Specialty Medical consisted of
               medically unnecessary follow-up examinations and chiropractic and physical
               therapy services, none of which posed the least bit of risk to RC. Even so, Specialty
               Medical, Milazzo, and Giasullo billed GEICO for the initial examination using CPT
               code 99204, and thereby falsely represented that Milazzo engaged in some
               legitimate, moderate complexity medical decision-making during the purported
               examination.

       199.    There are a substantial number of variables that can affect whether, how, and to

what extent an individual is injured in a given automobile accident.

       200.    An individual’s age, height, weight, general physical condition, location within the

vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

is injured in a given automobile accident.

       201.    As set forth above, in the claims identified in Exhibits “1” and “2”, most of the

Insureds whom Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo

purported to treat were involved in relatively minor, “fender–bender” accidents, to the extent that

they were involved in any actual accidents at all.

       202.    It is highly improbable that any two Insureds involved in any one of the relatively

minor automobile accidents in the claims identified in Exhibits “1” and “2” would suffer

substantially identical injuries as the result of their accidents, or require a substantially identical

course of treatment.

       203.    It is even more improbable – to the point of impossibility – that this would occur

repeatedly, often with the Insureds presenting for initial examinations by Fontanella, Hayek,

Totowa Pain, Specialty Medical, Milazzo, and Giasullo with substantially identical injuries on or

about the exact same dates after their accidents, oftentimes many months after their accidents.




                                                  73
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 74 of 148 PageID: 74




       204.    Even so, in keeping with the fact that Fontanella, Hayek, Totowa Pain, Specialty

Medical, Milazzo, and Giasullo’s putative “diagnoses” were phony, and in keeping with the fact

that their putative initial examinations involved no actual medical decision-making at all,

Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo frequently issued

substantially identical “diagnoses”, on or about the same date, oftentimes many months after the

underlying accidents, to more than one Insured involved in a single accident, and recommended a

substantially identical course of medically unnecessary “treatment” to the Insureds.

       205.    For example:

       (i)     On June 11, 2013, two Insureds – MM and MT – were involved in an automobile
               accident. Seven months later, MM and MT both presented – incredibly – on the
               exact same date, January 15, 2014, to Specialty Medical for initial examinations by
               Milazzo. MM and MT were both different ages, in different physical condition, and
               experienced the impact from different locations in the vehicle. To the extent that
               MM and MT suffered any injuries at all in their accident, the injuries were different.
               Even so, at the conclusion of the putative initial examinations, Milazzo provided
               MM and MT with substantially identical “diagnoses”, and recommended a
               substantially identical course of “treatment” for both of them.

       (ii)    On April 5, 2016, two Insureds – KS and JS – were involved in the same automobile
               accident. Thereafter, KS and JS both presented – incredibly – on the exact same
               date, April 11, 2016, to Totowa Pain for initial examinations by Fontanella. KS and
               JS were both different ages, in different physical condition, and experienced the
               impact from different locations in the vehicle. To the extent that KS and JS suffered
               any injuries at all in their accident, the injuries were different. Even so, at the
               conclusion of the putative initial examinations, Fontanella provided KS and JS with
               substantially identical “diagnoses”, and recommended a substantially identical
               course of “treatment” for both of them.

       (iii)   On June 4, 2016, two Insureds – JS and SR – were involved in the same automobile
               accident. Thereafter, JS and SR both presented – incredibly – on the exact same
               date, August 17, 2016, to Specialty Medical for initial examinations by Milazzo. JS
               and SR were both different ages, in different physical condition, and experienced
               the impact from different locations in the vehicle. To the extent that JS and SR
               suffered any injuries at all in their accident, the injuries were different. Even so, at
               the conclusion of the putative initial examinations, Milazzo provided JS and SR
               with substantially identical “diagnoses”, and recommended a substantially identical
               course of “treatment” for both of them.




                                                 74
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 75 of 148 PageID: 75




      (iv)    On September 30, 2016, two Insureds – CA and IC – were involved in the same
              automobile accident. Thereafter, CA and IC both presented – incredibly – on the
              exact same date, November 22, 2016, to Specialty Medical for initial examinations
              by Milazzo. CA and IC were both different ages, in different physical condition,
              and experienced the impact from different locations in the vehicle. To the extent
              that CA and IC suffered any injuries at all in their accident, the injuries were
              different. Even so, at the conclusion of the putative initial examinations, Milazzo
              provided CA and IC with substantially identical “diagnoses”, and recommended a
              substantially identical course of “treatment” for both of them.

      (v)     On February 8, 2017, two Insureds – HM and IM – were involved in the same
              automobile accident. Thereafter, HM presented on April 2, 2018 to Specialty
              Medical for an initial examination by Milazzo. Later, on April 16, 2018, IM
              presented to Specialty Medical for an initial examination by Milazzo HM and IM
              were both different ages, in different physical condition, and experienced the
              impact from different locations in the vehicle. To the extent that HM and IM
              suffered any injuries at all in their accident, the injuries were different. Even so, at
              the conclusion of the putative initial examinations, Milazzo provided HM and IM
              with substantially identical “diagnoses”, and recommended a substantially identical
              course of “treatment” for both of them.

      (vi)    On March 7, 2017, two Insureds –VM and AP – were involved in the same
              automobile accident. Thereafter, VM and AP both presented – incredibly – on the
              exact same date, March 8, 2017, to Totowa Pain for initial examinations by Hayek.
              VM and AP were both different ages, in different physical condition, and
              experienced the impact from different locations in the vehicle. To the extent that
              VM and AP suffered any injuries at all in their accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Hayek provided VM
              and AP with substantially identical “diagnoses”, and recommended a substantially
              identical course of “treatment” for both of them.

      (vii)   On April 22, 2017, two Insureds – MF and RP – were involved in the same
              automobile accident. Thereafter, MF and RP both presented – incredibly – on the
              exact same date, May 10, 2017, to Specialty Medical for initial examinations by
              Milazzo. MF and RP were both different ages, in different physical condition, and
              experienced the impact from different locations in the vehicle. To the extent that
              MF and RP suffered any injuries at all in their accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Milazzo provided
              MF and RP with substantially identical “diagnoses”, and recommended a
              substantially identical course of “treatment” for both of them.

      (viii) On August 27, 2016, two Insureds – CC and FS – were involved in the same
             automobile accident. Thereafter, CC and FS both presented – incredibly – on the
             exact same date, October 20, 2016, to Specialty Medical for initial examinations by
             Milazzo. CC and FS were both different ages, in different physical condition, and
             experienced the impact from different locations in the vehicle. To the extent that



                                                75
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 76 of 148 PageID: 76




              CC and FS suffered any injuries at all in their accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Milazzo provided
              CC and FS with substantially identical “diagnoses”, and recommended a
              substantially identical course of “treatment” for both of them.

      (ix)    On May 18, 2017, two Insureds – ER and CV – were involved in the same
              automobile accident. Thereafter, CV presented on August 16, 2017 to Specialty
              Medical for an initial examination by Milazzo. Later, on September 28, 2017, ER
              presented to Specialty Medical for an initial examination by Milazzo. ER and CV
              were both different ages, in different physical condition, and experienced the
              impact from different locations in the vehicle. To the extent that ER and CV
              suffered any injuries at all in their accident, the injuries were different. Even so, at
              the conclusion of the putative initial examinations, Milazzo provided ER and CV
              with substantially identical “diagnoses”, and recommended a substantially identical
              course of “treatment” for both of them.

      (x)     On November 15, 2017, two Insureds – JB and LC – were involved in the same
              automobile accident. Thereafter, JB and LC both presented – incredibly – on the
              exact same date, November 16, 2017, to Totowa Pain for initial examinations by
              Hayek. JB and LC were both different ages, in different physical condition, and
              experienced the impact from different locations in the vehicle. To the extent that
              JB and LC suffered any injuries at all in their accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Hayek provided JB
              and LC with substantially identical “diagnoses”, and recommended a substantially
              identical course of “treatment” for both of them.

      (xi)    On January 1, 2018, two Insureds – TM and YM – were involved in the same
              automobile accident. Thereafter, TM and YM both presented – incredibly – on the
              exact same date, January 15, 2018, to Specialty Medical for initial examinations by
              Milazzo. TM and YM were both different ages, in different physical condition, and
              experienced the impact from different locations in the vehicle. To the extent that
              TM and YM suffered any injuries at all in their accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Milazzo provided
              TM and YM with substantially identical “diagnoses”, and recommended a
              substantially identical course of “treatment” for both of them.

      (xii)   On April 14, 2018, two Insureds – SC and DD – were involved in the same
              automobile accident. Thereafter, SC and DD both presented – incredibly – on the
              exact same date, July 5, 2018, to Specialty Medical for initial examinations by
              Milazzo. SC and DD were both different ages, in different physical condition, and
              experienced the impact from different locations in the vehicle. To the extent that
              SC and DD suffered any injuries at all in their accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Milazzo provided
              SC and DD with substantially identical “diagnoses”, and recommended a
              substantially identical course of “treatment” for both of them.




                                                76
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 77 of 148 PageID: 77




       (xiii) On May 26, 2018, two Insureds – IC and MV – were involved in the same
              automobile accident. Thereafter, IC and MV both presented – incredibly – on the
              exact same date, June 27, 2018, to Specialty Medical for initial examinations by
              Milazzo. IC and MV were both different ages, in different physical condition, and
              experienced the impact from different locations in the vehicle. To the extent that IC
              and MV suffered any injuries at all in their accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Milazzo provided
              IC and MV with substantially identical “diagnoses”, and recommended a
              substantially identical course of “treatment” for both of them.

       (xiv)   On July 12, 2018, two Insureds – GG and VJ – were involved in the same
               automobile accident. Thereafter, GG and VJ both presented – incredibly – on the
               exact same date, July 17, 2018, to Totowa Pain for initial examinations by Hayek.
               GG and VJ were both different ages, in different physical condition, and
               experienced the impact from different locations in the vehicle. To the extent that
               GG and VJ suffered any injuries at all in their accident, the injuries were different.
               Even so, at the conclusion of the putative initial examinations, Hayek provided GG
               and VJ with substantially identical “diagnoses”, and recommended a substantially
               identical course of “treatment” for both of them.

       (xv)    On July 23, 2018, two Insureds – NP and YP – were involved in the same
               automobile accident. Thereafter, NP and YP both presented – incredibly – on the
               exact same date, August 1, 2018, to Specialty Medical for initial examinations by
               Milazzo. NP and YP were both different ages, in different physical condition, and
               experienced the impact from different locations in the vehicle. To the extent that
               NP and YP suffered any injuries at all in their accident, the injuries were different.
               Even so, at the conclusion of the putative initial examinations, Milazzo provided
               NP and YP with substantially identical “diagnoses”, and recommended a
               substantially identical course of “treatment” for both of them.

       206.    These are only representative examples. In the claims for initial examinations that

are identified in Exhibits “1” and “2”, Fontanella, Hayek, Totowa Pain, Specialty Medical,

Milazzo, and Giasullo frequently issued substantially identical “diagnoses”, on or about the same

date, oftentimes many months after the underlying accidents, to more than one Insured involved

in a single accident, and recommended a substantially identical course of medically unnecessary

“treatment” to the Insureds, despite the fact that the Insureds were differently situated.

       207.    Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo

routinely inserted these false “diagnoses” in their initial examination reports in order to create the




                                                 77
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 78 of 148 PageID: 78




false impression that the initial examinations required some legitimate medical decision-making,

and in order to create a false justification for the other Fraudulent Services that the Defendants

later purported to provide to the Insureds.

       208.      In the claims for initial examinations identified in Exhibits “1” and “2”, Fontanella,

Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo also routinely falsely represented

that the initial examinations involved some legitimate, complex medical decision-making in order

to provide a false basis to bill for the initial examinations under CPT codes 99244, 99205, 99204,

and 99203 because examinations billable under CPT codes 99244, 99205, 99204, and 99203 are

reimbursable at a higher rate than examinations that do not require any complex medical decision-

making at all.

2.     The Fraudulent Charges for Follow-Up Examinations at Totowa Pain and Specialty
       Medical

       209.      In addition to their fraudulent initial examinations, Fontanella, Hayek, Totowa

Pain, Specialty Medical, Milazzo, and Giasullo typically purported to subject the Insureds in the

claims identified in Exhibits “1” and “2” to multiple fraudulent follow-up examinations during the

course of Fontanella, Hayek, Totowa Pain, Specialty Medical, Milazzo, and Giasullo’s fraudulent

treatment and billing protocol.

       210.      As set forth in Exhibit “1”, Fontanella, Hayek, and Cruz purported to perform

virtually all of the putative follow-up examinations at Totowa Pain, which were then billed to

GEICO under: (i) CPT code 99213, typically resulting in a charge of between $140.00 and $240.00

for each purported follow-up examination; or (ii) CPT code 99214, typically resulting in a charge

of between $160.00 and $240.00 for each purported follow-up examination.

       211.      As set forth in Exhibit “2”, Milazzo and Santangelo purported to perform virtually

all of the putative follow-up examinations at Specialty Medical, which were then billed to GEICO



                                                  78
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 79 of 148 PageID: 79




under: (i) CPT codes 99213, typically resulting in a charge of between $100.00 and $160.00 for

each purported follow-up examination; or (ii) CPT code 99214, typically resulting in a charge of

$160.00 for each purported follow-up examination.

       212.    All of Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo, Giasullo, and

Specialty Medical’s billing for their purported follow-up examinations was fraudulent because it

misrepresented Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo, Giasullo, and

Specialty Medical’s eligibility to collect PIP Benefits in the first instance.

       213.    Moreover, and as set forth below, Fontanella, Hayek, Cruz, Totowa Pain, Milazzo,

Santangelo, Giasullo, and Specialty Medical’s charges for the putative follow-up examinations

identified in Exhibits “1” and “2” were fraudulent in that they misrepresented the nature, extent,

and reimbursability of the examinations.

a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

       214.    For instance, in the claims for follow-up examinations that are identified in Exhibits

“1” and “2”, Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo, Giasullo, and Specialty

Medical routinely misrepresented the severity of the Insureds’ presenting problems.

       215.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

examination typically requires that the patient present with problems of moderate to high severity.

       216.    Pursuant to the CPT Assistant, the moderately to highly severe presenting problems

that could support the use of CPT code 99214 to bill for a follow-up patient examination typically

are problems that pose a serious threat to a patient’s health, or even the patient’s life.

       217.    Similarly, pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a

follow-up examination typically requires that the patient present with problems of low to moderate

severity.




                                                  79
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 80 of 148 PageID: 80




       218.    Pursuant to the CPT Assistant, even the low to moderate severity presenting

problems that could support the use of CPT code 99213 to bill for a follow-up patient examination

typically are problems that pose some real, serious threat to the patient’s health.

       219.    By contrast, and as set forth above, to the extent that the Insureds in the claims

identified in Exhibits “1” and “2” suffered any injuries at all in their minor automobile accidents,

the injuries virtually always were garden-variety soft tissue injuries such as sprains and strains.

       220.    By the time the Insureds in the claims identified in Exhibits “1” and “2” presented

to Totowa Pain or Spine Institute for the putative follow-up examinations, the Insureds either did

not have any genuine presenting problems at all as the result of their minor automobile accidents,

or their presenting problems were minimal.

       221.    Even so, in the claims for follow-up examinations identified in Exhibits “1” and

“2”, Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Giasullo, and Specialty Medical routinely

billed for their putative follow-up examinations under CPT codes 99214 and 99213, and thereby

falsely represented that the Insureds continued to suffer from presenting problems of moderate to

high severity or low to moderate severity, despite the fact that the purported examinations were

provided many months after the Insureds’ minor automobile accidents, and long after any soft

tissue injury pain or other symptoms attendant to the minor automobile accidents would have

resolved.

       222.    For example:

       (i)     On January 19, 2016, an Insured named LP was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that LP’s vehicle was drivable following the accident. The
               police report further indicated that LP was not injured and did not complain of any
               pain at the scene. In keeping with the fact that LP was not seriously injured, LP did
               not visit any hospital emergency room following the accident. To the extent that LP
               experienced any health problems at all as the result of the accident, they were of
               low or minimal severity at the outset, and had resolved within two to three months



                                                 80
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 81 of 148 PageID: 81




              of the accident. Even so, following a purported follow-up examination of LP by
              Milazzo on June 2, 2016 – more than five months after the accident – Specialty
              Medical, Milazzo, and Giasullo billed GEICO for the follow-up examination using
              CPT code 99214, and thereby falsely represented that LP presented with problems
              of moderate to high severity.

      (ii)    On June 5, 2016, an Insured named JD was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that JD’s vehicle was drivable following the accident. The
              police report further indicated that JD was not injured and did not complain of any
              pain at the scene. In keeping with the fact that JD was not seriously injured, JD did
              not visit any hospital emergency room following the accident. To the extent that JD
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity at the outset, and had resolved within two to three months
              of the accident. Even so, following a purported follow-up examination of JD by
              Milazzo on October 11, 2016 – more than four months after the accident – Specialty
              Medical, Milazzo, and Giasullo billed GEICO for the follow-up examination using
              CPT code 99214, and thereby falsely represented that JD presented with problems
              of moderate to high severity.

      (iii)   On November 18, 2016, an Insured named AT was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that AT’s vehicle was drivable following the
              accident. The police report further indicated that AT was not injured and did not
              complain of any pain at the scene. The next day, AT travelled on her own to St.
              Joseph’s Regional Medical Center. The contemporaneous hospital records
              indicated that AT was briefly observed on an outpatient basis, and was discharged
              that same day with a back pain diagnosis. To the extent that AT experienced any
              health problems at all as the result of the accident, they were of low or minimal
              severity at the outset, and had resolved within two to three months of the accident.
              Even so, following a purported follow-up examination of AT by Milazzo on April
              20, 2017 – more than five months after the accident – Specialty Medical, Milazzo,
              and Giasullo billed GEICO for the follow-up examination using CPT code 99214,
              and thereby falsely represented that AT presented with problems of moderate to
              high severity.

      (iv)    On January 19, 2017, an Insured named AS was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that AS’s vehicle was drivable following the accident. The
              police report further indicated that AS was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AS was not seriously injured, AS did
              not visit any hospital emergency room following the accident. To the extent that
              AS experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident. Even so, following a purported follow-up examination of
              AS by Hayek on July 6, 2017 – more than six months after the accident – Hayek,



                                               81
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 82 of 148 PageID: 82




              Fontanella, and Totowa Pain billed GEICO for the follow-up examination using
              CPT code 99214, and thereby falsely represented that AS presented with problems
              of moderate to high severity.

      (v)     On April 22, 2017, an Insured named MF was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that MF’s vehicle was drivable following the accident. The
              police report further indicated that MF was not injured and did not complain of any
              pain at the scene. In keeping with the fact that MF was not seriously injured, MF
              did not visit any hospital emergency room following the accident. To the extent that
              MF experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident. Even so, following a purported follow-up examination of
              MF by Milazzo on October 25, 2017 – more than six months after the accident –
              Specialty Medical, Milazzo, and Giasullo billed GEICO for the follow-up
              examination using CPT code 99214, and thereby falsely represented that MF
              presented with problems of moderate to high severity.

      (vi)    On June 2, 2017, an Insured named CP was involved in an automobile accident.
              police report further indicated that CP was not injured and did not complain of any
              pain at the scene. In keeping with the fact that CP was not seriously injured, CP did
              not visit any hospital emergency room following the accident. To the extent that
              CP experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset. To the extent that CP experienced any
              health problems at all as the result of the accident, they were of low or minimal
              severity at the outset, and had resolved within two to three months of the accident.
              Even so, following a purported follow-up examination of CP by Milazzo on March
              28, 2018 – more than nine months after the accident – Specialty Medical, Milazzo,
              and Giasullo billed GEICO for the follow-up examination using CPT code 99214,
              and thereby falsely represented that CP presented with problems of moderate to
              high severity.

      (vii)   On June 24, 2017, an Insured named MB was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that MB’s vehicle was drivable following the accident. The
              police report further indicated that MB was not injured and did not complain of any
              pain at the scene. In keeping with the fact that MB was not seriously injured, MB
              did not visit any hospital emergency room following the accident. To the extent that
              MB experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident. Even so, following a purported follow-up examination of
              MB by Milazzo on December 7, 2017 – more than five months after the accident –
              Specialty Medical, Milazzo, and Giasullo billed GEICO for the follow-up
              examination using CPT code 99214, and thereby falsely represented that MB
              presented with problems of moderate to high severity.




                                               82
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 83 of 148 PageID: 83




      (viii) On September 20, 2017, an Insured named TK was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact, rear-end collision, and that TK’s vehicle was drivable following the
             accident. The police report further indicated that TK was not injured and did not
             complain of any pain at the scene. In keeping with the fact that TK was not seriously
             injured, TK did not visit any hospital emergency room following the accident. To
             the extent that TK experienced any health problems at all as the result of the
             accident, they were of low or minimal severity at the outset, and had resolved within
             two to three months of the accident. Even so, following a purported follow-up
             examination of TK by Hayek on February 28, 2018 – more than five months after
             the accident – Hayek, Fontanella, and Totowa Pain billed GEICO for the follow-up
             examination using CPT code 99214, and thereby falsely represented that TK
             presented with problems of moderate to high severity.

      (ix)   On October 6, 2017, an Insured named AU was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that AU’s vehicle was drivable following the accident. The
             police report further indicated that AU was not injured and did not complain of any
             pain at the scene. In keeping with the fact that AU was not seriously injured, AU
             did not visit any hospital emergency room following the accident. To the extent that
             AU experienced any health problems at all as the result of the accident, they were
             of low or minimal severity at the outset, and had resolved within two to three
             months of the accident. Even so, following a purported follow-up examination of
             AU by Hayek on April 3, 2018 – more than five months after the accident – Hayek,
             Fontanella, and Totowa Pain billed GEICO for the follow-up examination using
             CPT code 99214, and thereby falsely represented that AU presented with problems
             of moderate to high severity.

      (x)    On November 28, 2017, an Insured named RM was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact, rear-end collision, and that RM’s vehicle was drivable following the
             accident. The police report further indicated that RM was not injured and did not
             complain of any pain at the scene. Later that day, RM travelled on her own to St.
             Joseph’s Regional Medical Center. The contemporaneous hospital records
             indicated that RM was briefly observed on an outpatient basis, and was discharged
             that same day with a cervical sprain diagnosis. To the extent that RM experienced
             any health problems at all as the result of the accident, they were of low or minimal
             severity at the outset, and had resolved within two to three months of the accident.
             Even so, following a purported follow-up examination of RM by Hayek on May
             23, 2018 – more than five months after the accident – Hayek, Fontanella, and
             Totowa Pain billed GEICO for the follow-up examination using CPT code 99214,
             and thereby falsely represented that RM presented with problems of moderate to
             high severity.

      (xi)   On January 3, 2018, an Insured named AV was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact



                                              83
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 84 of 148 PageID: 84




              collision, and that AV’s vehicle was drivable following the accident. The police
              report further indicated that although AV complained of back pain, AV refused
              medical attention at the scene. Later that day, AV travelled on her own to St.
              Joseph’s Regional Medical Center. The contemporaneous hospital records
              indicated that AV was briefly observed on an outpatient basis, and was discharged
              that same day with a cervical strain and low back pain diagnosis. To the extent that
              AV experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident. Even so, following a purported follow-up examination of
              AV by Cruz on June 20, 2018 – more than five months after the accident – Cruz,
              Fontanella, and Totowa Pain billed GEICO for the follow-up examination using
              CPT code 99213, and thereby falsely represented that AV presented with problems
              of low to moderate severity.

      (xii)   On March 26, 2018, an Insured named GC was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact
              collision, and that GC’s vehicle was drivable following the accident. The police
              report further indicated that GC was not injured and did not complain of any pain
              at the scene. In keeping with the fact that GC was not seriously injured, GC did not
              visit any hospital emergency room following the accident. To the extent that GC
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity at the outset, and had resolved within two to three months
              of the accident. Even so, following a purported follow-up examination of GC by
              Hayek on August 23, 2018 – more than four months after the accident – Hayek,
              Fontanella, and Totowa Pain billed GEICO for the follow-up examination using
              CPT code 99214, and thereby falsely represented that GC presented with problems
              of moderate to high severity.

      (xiii) On April 30, 2018, an Insured named CE was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that CE’s vehicle was drivable following the accident. The
             police report further indicated that CE was not injured and did not complain of any
             pain at the scene. In keeping with the fact that CE was not seriously injured, CE did
             not visit any hospital emergency room following the accident. To the extent that
             CE experienced any health problems at all as the result of the accident, they were
             of low or minimal severity at the outset, and had resolved over time after the
             accident. Even so, following a purported follow-up examination of CE by Hayek
             on July 5, 2018 – more than two months after the accident – Hayek, Fontanella, and
             Totowa Pain billed GEICO for the follow-up examination using CPT code 99214,
             and thereby falsely represented that CE presented with problems of moderate to
             high severity.

      (xiv)   On July 9, 2018, an Insured named HA was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that HA’s vehicle was drivable following the accident. The
              police report further indicated that HA was not injured and did not complain of any



                                               84
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 85 of 148 PageID: 85




               pain at the scene. In keeping with the fact that HA was not seriously injured, HA
               did not visit any hospital emergency room following the accident. To the extent that
               HA experienced any health problems at all as the result of the accident, they were
               of low or minimal severity at the outset, and had resolved within two to three
               months of the accident. Even so, following a purported follow-up examination of
               HA by Fontanella on January 25, 2019 – more than six months after the accident –
               Fontanella and Totowa Pain billed GEICO for the follow-up examination using
               CPT code 99213, and thereby falsely represented that HA presented with problems
               of low to moderate severity.

       (xv)    On December 28, 2018, an Insured named RC was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a rear-
               end collision, and that RC’s vehicle was drivable following the accident. The police
               report further indicated that RC was not injured and did not complain of any pain
               at the scene. In keeping with the fact that RC was not seriously injured, RC did not
               visit any hospital emergency room following the accident. To the extent that RC
               experienced any health problems at all as the result of the accident, they were of
               low or minimal severity at the outset, and had resolved within two to three months
               of the accident. Even so, following a purported follow-up examination of RC by
               Milazzo on April 24, 2019 – over three months after the accident – Specialty
               Medical, Milazzo, and Giasullo billed GEICO for the follow-up examination using
               CPT code 99213, and thereby falsely represented that RC presented with problems
               of low to moderate severity.

       223.    These are only representative examples. In the claims for follow-up examinations

identified in Exhibits “1” and “2”, Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Giasullo, and

Specialty Medical routinely falsely represented that the Insureds presented with problems of low

to moderate or moderate to high severity, when in fact the Insureds either did not have any genuine

presenting problems at all as the result of their minor automobile accidents at the time of the

follow-up examinations – which often were many months after the minor accidents – or else their

presenting problems were minimal.

       224.    In the claims for follow-up examinations identified in Exhibits “1” and “2”,

Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Giasullo, and Specialty Medical routinely falsely

represented that the Insureds presented with problems of moderate to high or low to moderate

severity in order to create a false basis for their charges for the putative examinations under CPT




                                                85
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 86 of 148 PageID: 86




codes 99214 and 99213, because examinations billable under CPT codes 99214 and 99213 are

reimbursable at higher rates than examinations involving presenting problems of minimal severity,

or no severity.

       225.       In the claims for follow-up examinations identified in Exhibits “1” and “2”,

Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Giasullo, and Specialty Medical also routinely

falsely represented that the Insureds presented with problems of moderate to high or low to

moderate severity in order to create a false basis for the laundry list of other Fraudulent Services

that the Defendants purported to provide to the Insureds.

b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

       226.       What is more, pursuant to the Fee Schedule, when Fontanella, Hayek, Cruz, Totowa

Pain, Milazzo, Giasullo, and Specialty Medical submitted charges for the follow-up examinations

under CPT code 99213, they represented that they performed at least two of the following three

components: (i) took an “expanded problem focused” patient history; (ii) conducted an “expanded

problem focused physical examination”; and (iii) engaged in medical decision-making of “low

complexity”.

       227.       Moreover, pursuant to the Fee Schedule, when Fontanella, Hayek, Cruz, Totowa

Pain, Milazzo, Giasullo, and Specialty Medical submitted charges for the follow-up examinations

under CPT code 99214, they represented that they performed at least two of the following three

components: (i) took a “detailed” patient history; (ii) conducted a “detailed” physical examination;

and (iii) engaged in medical decision-making of “moderate complexity”.

       228.       In actuality, however, in the claims for follow-up examinations identified in

Exhibits “1” and “2”, Fontanella, Hayek, Cruz, and Milazzo did not take any legitimate patient




                                                 86
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 87 of 148 PageID: 87




histories, conduct any legitimate physical examinations, or engage in any legitimate medical

decision-making at all.

       229.    Rather, following their purported follow-up examinations, Fontanella, Hayek,

Cruz, and Milazzo simply reiterated the false, boilerplate “diagnoses” from the Insureds’ initial

examinations and recommended that the Insureds continue to return to Totowa Pain or Specialty

Medical for additional medically unnecessary follow-up examinations, electrodiagnostic testing,

chiropractic, physical therapy, and acupuncture treatments.

       230.    In keeping with the fact that the putative “results” of the follow-up examinations

were phony, and were falsified to support continued, medically unnecessary treatments and

procedures by the Defendants, and to provide a false justification for the medically unnecessary

tests and treatments that the Defendants already had purported to provide, Fontanella, Hayek, Cruz,

Totowa Pain, Milazzo, Giasullo, and Specialty Medical routinely falsely purported to diagnose

continuing effects of soft tissue injuries in the Insureds long after the minor underlying automobile

accidents occurred, and long after any attendant soft tissue injury pain or other symptoms attendant

to the minor automobile accidents would have resolved.

       231.    For example:

       (i)     On January 19, 2016, an Insured named LP was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that LP’s vehicle was drivable following the accident. The
               police report further indicated that LP was not injured and did not complain of any
               pain at the scene. In keeping with the fact that LP was not seriously injured, LP did
               not visit any hospital emergency room following the accident. To the extent that LP
               experienced any health problems at all as the result of the accident, they were of
               low or minimal severity at the outset, and had resolved within two to three months
               of the accident. Even so, following a purported follow-up examination of LP by
               Fontanella on June 22, 2016 – more than six months after the accident – Fontanella
               falsely reported that LP continued to suffer from high levels of pain as the result of
               the minor, six month-old accident, and recommended that LP return to Totowa Pain
               for the continued provision of the Fraudulent Services.




                                                 87
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 88 of 148 PageID: 88




      (ii)    On June 5, 2016, an Insured named JD was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that JD’s vehicle was drivable following the accident. The
              police report further indicated that JD was not injured and did not complain of any
              pain at the scene. In keeping with the fact that JD was not seriously injured, JD did
              not visit any hospital emergency room following the accident. To the extent that JD
              experienced any health problems at all as the result of the accident, they were of
              low or minimal severity at the outset, and had resolved within two to three months
              of the accident. Even so, following a purported follow-up examination of JD by
              Milazzo on October 11, 2016 – more than four months after the accident – Milazzo
              falsely reported that JD continued to suffer from high levels of pain as the result of
              the minor, four month-old accident, and recommended that JD return to Specialty
              Medical for the continued provision of the Fraudulent Services.

      (iii)   On November 18, 2016, an Insured named AT was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that AT’s vehicle was drivable following the
              accident. The police report further indicated that AT was not injured and did not
              complain of any pain at the scene. The next day, AT travelled on her own to St.
              Joseph’s Regional Medical Center. The contemporaneous hospital records
              indicated that AT was briefly observed on an outpatient basis, and was discharged
              that same day with a back pain diagnosis. To the extent that AT experienced any
              health problems at all as the result of the accident, they were of low or minimal
              severity at the outset, and had resolved within two to three months of the accident.
              Even so, following a purported follow-up examination of AT by Milazzo on April
              20, 2017 – more than five months after the accident – Milazzo falsely reported that
              AT continued to suffer from high levels of pain as the result of the minor, five
              month-old accident, and recommended that AT return to Specialty Medical for the
              continued provision of the Fraudulent Services.

      (iv)    On January 19, 2017, an Insured named AS was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that AS’s vehicle was drivable following the accident. The
              police report further indicated that AS was not injured and did not complain of any
              pain at the scene. In keeping with the fact that AS was not seriously injured, AS did
              not visit any hospital emergency room following the accident. To the extent that
              AS experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident. Even so, following a purported follow-up examination of
              AS by Hayek on July 6, 2017 – more than six months after the accident – Hayek
              falsely reported that AS continued to suffer from high levels of pain as the result of
              the minor, six month-old accident, and recommended that AS return to Totowa Pain
              for the continued provision of the Fraudulent Services.

      (v)     On April 17, 2017, an Insured named VP was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,



                                               88
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 89 of 148 PageID: 89




              rear-end collision, and that VP’s vehicle was drivable following the accident. The
              police report further indicated that VP was not injured and did not complain of any
              pain at the scene. The next day, VP travelled on her own to Hackensack University
              Medical Center. The contemporaneous hospital records indicated that VP was
              briefly observed on an outpatient basis, and was discharged that same day with a
              minor muscle pain diagnosis. To the extent that VP experienced any health
              problems at all as the result of the accident, they were of low or minimal severity
              at the outset, and had resolved within two to three months of the accident. Even so,
              following a purported follow-up examination of VP by Hayek on November 1,
              2017 – more than six months after the accident – Hayek falsely reported that VP
              continued to suffer from high levels of pain as the result of the minor, six month-
              old accident, and recommended that VP return to Totowa Pain for the continued
              provision of the Fraudulent Services.

      (vi)    On April 17, 2017, an Insured named VP was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that VP’s vehicle was drivable following the accident. The
              police report further indicated that VP was not injured and did not complain of any
              pain at the scene. The next day, VP travelled on her own to Hackensack University
              Medical Center. The contemporaneous hospital records indicated that VP was
              briefly observed on an outpatient basis, and was discharged that same day with a
              minor muscle pain diagnosis. To the extent that VP experienced any health
              problems at all as the result of the accident, they were of low or minimal severity
              at the outset, and had resolved within two to three months of the accident. Even so,
              following a purported follow-up examination of VP by Milazzo on September 7,
              2017 – more than four months after the accident – Milazzo falsely reported that VP
              continued to suffer from high levels of pain as the result of the minor, four month-
              old accident, and recommended that VP return to Specialty Medical for the
              continued provision of the Fraudulent Services.

      (vii)   On April 22, 2017, an Insured named MF was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact,
              rear-end collision, and that MF’s vehicle was drivable following the accident. The
              police report further indicated that MF was not injured and did not complain of any
              pain at the scene. In keeping with the fact that MF was not seriously injured, MF
              did not visit any hospital emergency room following the accident. To the extent that
              MF experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident. Even so, following a purported follow-up examination of
              MF by Milazzo on October 25, 2017 – more than six months after the accident –
              Milazzo falsely reported that MF continued to suffer from high levels of pain as the
              result of the minor, six month-old accident, and recommended that MF return to
              Specialty Medical for the continued provision of the Fraudulent Services.

      (viii) On June 2, 2017, an Insured named CP was involved in an automobile accident.
             police report further indicated that CP was not injured and did not complain of any



                                               89
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 90 of 148 PageID: 90




             pain at the scene. In keeping with the fact that CP was not seriously injured, CP did
             not visit any hospital emergency room following the accident. To the extent that
             CP experienced any health problems at all as the result of the accident, they were
             of low or minimal severity at the outset. To the extent that CP experienced any
             health problems at all as the result of the accident, they were of low or minimal
             severity at the outset, and had resolved within two to three months of the accident.
             Even so, following a purported follow-up examination of CP by Milazzo on March
             28, 2018 – more than nine months after the accident – Milazzo falsely reported that
             CP continued to suffer from high levels of pain as the result of the minor, nine
             month-old accident, and recommended that CP return to Specialty Medical for the
             continued provision of the Fraudulent Services.

      (ix)   On June 24, 2017, an Insured named MB was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that MB’s vehicle was drivable following the accident. The
             police report further indicated that MB was not injured and did not complain of any
             pain at the scene. In keeping with the fact that MB was not seriously injured, MB
             did not visit any hospital emergency room following the accident. To the extent that
             MB experienced any health problems at all as the result of the accident, they were
             of low or minimal severity at the outset, and had resolved within two to three
             months of the accident. Even so, following a purported follow-up examination of
             MB by Milazzo on December 7, 2017 – more than five months after the accident –
             Milazzo falsely reported that MB continued to suffer from high levels of pain as
             the result of the minor, five month-old accident, and recommended that MB return
             to Specialty Medical for the continued provision of the Fraudulent Services.

      (x)    On September 20, 2017, an Insured named TK was involved in an automobile
             accident. The contemporaneous police report indicated that the accident was a low-
             impact, rear-end collision, and that TK’s vehicle was drivable following the
             accident. The police report further indicated that TK was not injured and did not
             complain of any pain at the scene. In keeping with the fact that TK was not seriously
             injured, TK did not visit any hospital emergency room following the accident. To
             the extent that TK experienced any health problems at all as the result of the
             accident, they were of low or minimal severity at the outset, and had resolved within
             two to three months of the accident. Even so, following a purported follow-up
             examination of TK by Hayek on February 28, 2018 – more than five months after
             the accident – Hayek falsely reported that TK continued to suffer from high levels
             of pain as the result of the minor, five month-old accident, and recommended that
             TK return to Totowa Pain for the continued provision of the Fraudulent Services.

      (xi)   On October 6, 2017, an Insured named AU was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact,
             rear-end collision, and that AU’s vehicle was drivable following the accident. The
             police report further indicated that AU was not injured and did not complain of any
             pain at the scene. In keeping with the fact that AU was not seriously injured, AU
             did not visit any hospital emergency room following the accident. To the extent that



                                              90
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 91 of 148 PageID: 91




              AU experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident. Even so, following a purported follow-up examination of
              AU by Hayek on March 14, 2018 – more than five months after the accident –
              Hayek falsely reported that AU continued to suffer from high levels of pain as the
              result of the minor, five month-old accident, and recommended that AU return to
              Totowa Pain for the continued provision of the Fraudulent Services.

      (xii)   On November 28, 2017, an Insured named RM was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that RM’s vehicle was drivable following the
              accident. The police report further indicated that RM was not injured and did not
              complain of any pain at the scene. Later that day, RM travelled on her own to St.
              Joseph’s Regional Medical Center. The contemporaneous hospital records
              indicated that RM was briefly observed on an outpatient basis, and was discharged
              that same day with a cervical sprain diagnosis. To the extent that RM experienced
              any health problems at all as the result of the accident, they were of low or minimal
              severity at the outset, and had resolved within two to three months of the accident.
              Even so, following a purported follow-up examination of RM by Hayek on May
              23, 2018 – more than five months after the accident – Hayek falsely reported that
              RM continued to suffer from high levels of pain as the result of the minor, five
              month-old accident, and recommended that RM return to Totowa Pain for the
              continued provision of the Fraudulent Services.

      (xiii) On January 3, 2018, an Insured named AV was involved in an automobile accident.
             The contemporaneous police report indicated that the accident was a low-impact
             collision, and that AV’s vehicle was drivable following the accident. The police
             report further indicated that although AV complained of back pain, AV refused
             medical attention at the scene. Later that day, AV travelled on her own to St.
             Joseph’s Regional Medical Center. The contemporaneous hospital records
             indicated that AV was briefly observed on an outpatient basis, and was discharged
             that same day with a cervical strain and low back pain diagnosis. To the extent that
             AV experienced any health problems at all as the result of the accident, they were
             of low or minimal severity at the outset, and had resolved within two to three
             months of the accident. Even so, following a purported follow-up examination of
             AV by Hayek on July 2, 2018 – more than five months after the accident – Hayek
             falsely reported that AV continued to suffer from high levels of pain as the result
             of the minor, five month-old accident, and recommended that AV return to Totowa
             Pain for the continued provision of the Fraudulent Services.

      (xiv)   On March 26, 2018, an Insured named GC was involved in an automobile accident.
              The contemporaneous police report indicated that the accident was a low-impact
              collision, and that GC’s vehicle was drivable following the accident. The police
              report further indicated that GC was not injured and did not complain of any pain
              at the scene. In keeping with the fact that GC was not seriously injured, GC did not
              visit any hospital emergency room following the accident. To the extent that GC



                                               91
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 92 of 148 PageID: 92




               experienced any health problems at all as the result of the accident, they were of
               low or minimal severity at the outset, and had resolved within two to three months
               of the accident. Even so, following a purported follow-up examination of GC by
               Hayek on August 23, 2018 – more than four months after the accident – Hayek
               falsely reported that GC continued to suffer from high levels of pain as the result
               of the minor, four month-old accident, and recommended that GC return to Totowa
               Pain for the continued provision of the Fraudulent Services.

       (xv)    On April 30, 2018, an Insured named CE was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that CE’s vehicle was drivable following the accident. The
               police report further indicated that CE was not injured and did not complain of any
               pain at the scene. In keeping with the fact that CE was not seriously injured, CE did
               not visit any hospital emergency room following the accident. To the extent that
               CE experienced any health problems at all as the result of the accident, they were
               of low or minimal severity at the outset, and had resolved within two to three
               months of the accident. Even so, following a purported follow-up examination of
               CE by Hayek on July 5, 2018 – more than three months after the accident – Hayek
               falsely reported that CE continued to suffer from high levels of pain as the result of
               the minor, three month-old accident, and recommended that CE return to Totowa
               Pain for the continued provision of the Fraudulent Services.

       232.    These are only representative examples. In the substantial majority of the claims

for follow-up examinations identified in Exhibits “1” and “2”, Fontanella, Hayek, Cruz, Totowa

Pain, Milazzo, Giasullo, and Specialty Medical falsely represented that the Insureds continued to

suffer from pain and other symptoms as the result of their minor automobile accidents, often long

after the minor accidents occurred.

       233.    In the claims for follow-up examinations identified in Exhibits “1” and “2”,

Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Giasullo, and Specialty Medical routinely falsely

represented that the Insureds continued to suffer pain and other symptoms as the result of minor

soft tissue injuries, long after the underlying accidents occurred, because these phony diagnoses

provided a false basis for the laundry list of other Fraudulent Services that the Defendants

purported to provide to the Insures.




                                                92
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 93 of 148 PageID: 93




c.        Misrepresentations Regarding the Amount of Time Spent on the Follow-Up
          Examinations

          234.   What is more, every claim for follow-up examinations identified in Exhibits “1”

and “2” that was billed under CPT codes 99214 and 99213 misrepresented the amount of time that

was spent on the follow-up examinations.

          235.   Pursuant to the Fee Schedule, the use of CPT code 99214 to bill for a follow-up

examination represents that the physician or chiropractor who conducted the examination spent at

least 25 minutes of face-to-face time with the patient or the patient’s family.

          236.   Pursuant to the Fee Schedule, the use of CPT code 99213 to bill for a follow-up

examination represents that the physician who conducted the examination spent at least 15 minutes

of face-to-face time with the patient or the patient’s family.

          237.   As set forth in Exhibits “1” and “2”, Fontanella, Hayek, Cruz, Totowa Pain,

Milazzo, Santangelo, Giasullo, and Specialty Medical frequently billed for their putative follow-

up examinations using CPT code and 99213 99214, and thereby represented that the chiropractor

who conducted the examinations spent either 15 or 25 minutes of face-to-face time with the

Insureds or their families.

          238.   In fact, in the follow-up examinations identified in Exhibits “1” and “2”, neither

Fontanella, Hayek, Cruz, Milazzo, and Santangelo nor any other physician, chiropractor, or

acupuncturist associated with Totowa Pain and Specialty Medical ever spent 15 minutes of face-

to-face time with the Insureds or their families when conducting the follow-up examinations, much

less 25 minutes.

          239.   Rather, in the follow-up examinations identified in Exhibits “1” and “2”, the

follow-up examinations rarely lasted more than 10 minutes, to the extent that they were provided

at all.



                                                 93
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 94 of 148 PageID: 94




         240.   In keeping with the fact that the follow-up examinations in the claims identified in

Exhibits “1” and “2”, rarely lasted more than 10 minutes, to the extent that they were conducted

at all, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo, Giasullo, and Specialty Medical used

template forms in purporting to conduct the examinations.

         241.   These template forms set forth a limited range of potential patient complaints,

examination/diagnostic testing options, potential diagnoses, and treatment recommendations,

many of which were simply reiterations of what had previously been documented in connection

with the purported initial examinations of the patients.

         242.   These interviews and examinations did not require any physician, chiropractor,

physical therapist, or acupuncturist associated with Totowa Pain and Specialty Medical to spend

more than 10 minutes of face-to-face time with the Insureds during the putative follow-up

examinations.

         243. Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo, Giasullo, and Specialty

Medical routinely misrepresented the amount of time that was spent in conducting the follow-up

examinations because lengthier examinations that are billable under CPT codes 99214 and

99213are reimbursable at higher rates than shorter examinations that are billable under other CPT

codes.

e.       Misrepresentations Regarding the Reimbursability of the Follow-Up Examinations
         Totowa Pain and Specialty Medical

         244.   Not only did Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo, Giasullo,

and Specialty Medical routinely falsely represent that their putative follow-up examinations

involved presenting problems of moderate to high severity, and not only did they misrepresent the

results of the follow-up examinations, but they also routinely misrepresented the reimbursable

amount for the follow-up examinations.



                                                 94
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 95 of 148 PageID: 95




       245.    The No-Fault Laws provide that follow-up examinations may only be billed

contemporaneously with chiropractic treatments if one of the following four circumstances is

present:

       (i)     there is a definite measurable change in the patient's condition requiring significant
               change in the treatment plan;

       (ii)    the patient fails to respond to treatment, requiring a change in the treatment plan;

       (iii)   the patient's condition becomes permanent and stationary, or the patient is ready for
               discharge; or

       (iv)    it is medically necessary to provide evaluation services over and above those
               normally provided during the therapeutic services.

See N.J.A.C. 11:3-29.4(n).

       246.    Even so, Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo, Giasullo, and

Specialty Medical routinely billed for follow-up examinations contemporaneously with

chiropractic services, despite: (i) the absence of a definite measurable change in the patient's

condition requiring significant change in the treatment plan; (ii) the absence of the patient’s failure

to respond to treatment, requiring a change in the treatment plan; (iii) the absence of any situation

in which the patient’s condition became permanent, or a situation in which the patient was ready

for discharge; and (iv) the absence of any situation in which it was medically necessary to provide

evaluation services over and above those normally provided during the therapeutic services.

       247.    For example:

       (i)     Totowa Pain, Fontanella, and Hayek billed GEICO for the follow-up examinations
               they purported to provide contemporaneously with chiropractic treatments to an
               Insured named FO on September 30, 2014, October 30, 2014, November 25, 2014,
               December 30, 2014, and January 30, 2015, despite: (a) the absence of any definite
               measurable change in the patient's condition requiring significant change in the
               treatment plan; (b) the absence of the patient’s failure to respond to treatment,
               requiring a change in the treatment plan; (c) the absence of any situation in which
               the patient’s condition became permanent, or a situation in which Totowa Pain,
               Fontanella, and Hayek were preparing to discharge the patient; and (d) the absence



                                                  95
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 96 of 148 PageID: 96




              of any situation in which it was medically necessary to provide evaluation services
              over and above those normally provided during the therapeutic services.

      (ii)    Totowa Pain, Fontanella, and Hayek billed GEICO for the follow-up examinations
              they purported to provide contemporaneously with chiropractic treatments to an
              Insured named JO on November 12, 2014, December 8, 2014, February 11, 2015,
              March 12, 2015, and April 9, 2015, despite: (a) the absence of any definite
              measurable change in the patient's condition requiring significant change in the
              treatment plan; (b) the absence of the patient’s failure to respond to treatment,
              requiring a change in the treatment plan; (c) the absence of any situation in which
              the patient’s condition became permanent, or a situation in which Totowa Pain,
              Fontanella, and Hayek were preparing to discharge the patient; and (d) the absence
              of any situation in which it was medically necessary to provide evaluation services
              over and above those normally provided during the therapeutic services.

      (iii)   Totowa Pain, Fontanella, and Hayek billed GEICO for the follow-up examinations
              they purported to provide contemporaneously with chiropractic treatments to an
              Insured named SB on April 8, 2015, May 6, 2015, June 8, 2015, and July 6, 2015,
              despite: (a) the absence of any definite measurable change in the patient's condition
              requiring significant change in the treatment plan; (b) the absence of the patient’s
              failure to respond to treatment, requiring a change in the treatment plan; (c) the
              absence of any situation in which the patient’s condition became permanent, or a
              situation in which Totowa Pain, Fontanella, and Hayek were preparing to discharge
              the patient; and (d) the absence of any situation in which it was medically necessary
              to provide evaluation services over and above those normally provided during the
              therapeutic services.

      (iv)    Totowa Pain, Fontanella, and Hayek billed GEICO for the follow-up examinations
              they purported to provide contemporaneously with chiropractic treatments to an
              Insured named RC on April 24, 2015, May 28, 2015, and July 6, 2015, despite: (a)
              the absence of any definite measurable change in the patient's condition requiring
              significant change in the treatment plan; (b) the absence of the patient’s failure to
              respond to treatment, requiring a change in the treatment plan; (c) the absence of
              any situation in which the patient’s condition became permanent, or a situation in
              which Totowa Pain, Fontanella, and Hayek were preparing to discharge the patient;
              and (d) the absence of any situation in which it was medically necessary to provide
              evaluation services over and above those normally provided during the therapeutic
              services.

      (v)     Milazzo, Santangelo, Giasullo, and Specialty Medical billed GEICO for the follow-
              up examinations they purported to provide contemporaneously with chiropractic
              treatments to an Insured named JD on July 2, 2016, August 2, 2016, August 30,
              2016, September 6, 2017, October 6, 2016, and October 11, 2016, despite: (a) the
              absence of any definite measurable change in the patient's condition requiring
              significant change in the treatment plan; (b) the absence of the patient’s failure to
              respond to treatment, requiring a change in the treatment plan; (c) the absence of



                                               96
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 97 of 148 PageID: 97




              any situation in which the patient’s condition became permanent, or a situation in
              which Milazzo, Santangelo, Giasullo, and Specialty Medical were preparing to
              discharge the patient; and (d) the absence of any situation in which it was medically
              necessary to provide evaluation services over and above those normally provided
              during the therapeutic services.

      (vi)    Totowa Pain, Fontanella, and Hayek billed GEICO for the follow-up examinations
              they purported to provide contemporaneously with chiropractic treatments to an
              Insured named ER on November 16, 2016, December 15, 2016, January 16, 2017,
              February 13, 2017, and March 20, 2017, despite: (a) the absence of any definite
              measurable change in the patient's condition requiring significant change in the
              treatment plan; (b) the absence of the patient’s failure to respond to treatment,
              requiring a change in the treatment plan; (c) the absence of any situation in which
              the patient’s condition became permanent, or a situation in which Totowa Pain,
              Fontanella, and Hayek were preparing to discharge the patient; and (d) the absence
              of any situation in which it was medically necessary to provide evaluation services
              over and above those normally provided during the therapeutic services.

      (vii)   Milazzo, Santangelo, Giasullo, and Specialty Medical billed GEICO for the follow-
              up examinations they purported to provide contemporaneously with chiropractic
              treatments to an Insured named SG on June 2, 2017, June 26, 2017, July 25, 2017,
              and July 28, 2017, despite: (a) the absence of any definite measurable change in the
              patient's condition requiring significant change in the treatment plan; (b) the
              absence of the patient’s failure to respond to treatment, requiring a change in the
              treatment plan; (c) the absence of any situation in which the patient’s condition
              became permanent, or a situation in which Milazzo, Santangelo, Giasullo, and
              Specialty Medical were preparing to discharge the patient; and (d) the absence of
              any situation in which it was medically necessary to provide evaluation services
              over and above those normally provided during the therapeutic services.

      (viii) Totowa Pain, Fontanella, and Hayek billed GEICO for the follow-up examinations
             they purported to provide contemporaneously with chiropractic treatments to an
             Insured named TK on November 14, 2017, December 11, 2017, January 10, 2018,
             and February 28, 2018, despite: (a) the absence of any definite measurable change
             in the patient's condition requiring significant change in the treatment plan; (b) the
             absence of the patient’s failure to respond to treatment, requiring a change in the
             treatment plan; (c) the absence of any situation in which the patient’s condition
             became permanent, or a situation in which Totowa Pain, Fontanella, and Hayek
             were preparing to discharge the patient; and (d) the absence of any situation in
             which it was medically necessary to provide evaluation services over and above
             those normally provided during the therapeutic services.

      (ix)    Totowa Pain, Fontanella, and Hayek billed GEICO for the follow-up examinations
              they purported to provide contemporaneously with chiropractic treatments to an
              Insured named GC on April 24, 2018, June 27, 2018, July 24, 2018, and August 23,
              2018, despite: (a) the absence of any definite measurable change in the patient's



                                               97
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 98 of 148 PageID: 98




               condition requiring significant change in the treatment plan; (b) the absence of the
               patient’s failure to respond to treatment, requiring a change in the treatment plan;
               (c) the absence of any situation in which the patient’s condition became permanent,
               or a situation in which Totowa Pain, Fontanella, and Hayek were preparing to
               discharge the patient; and (d) the absence of any situation in which it was medically
               necessary to provide evaluation services over and above those normally provided
               during the therapeutic services.

       (x)     Milazzo, Santangelo, Giasullo, and Specialty Medical billed GEICO for the follow-
               up examinations they purported to provide contemporaneously with chiropractic
               treatments to an Insured named RC on February 27, 2019, March 27, 2019, and
               April 24, 2019, despite: (a) the absence of any definite measurable change in the
               patient's condition requiring significant change in the treatment plan; (b) the
               absence of the patient’s failure to respond to treatment, requiring a change in the
               treatment plan; (c) the absence of any situation in which the patient’s condition
               became permanent, or a situation in which Milazzo, Santangelo, Giasullo, and
               Specialty Medical were preparing to discharge the patient; and (d) the absence of
               any situation in which it was medically necessary to provide evaluation services
               over and above those normally provided during the therapeutic services.

       248.    These are only representative examples. In the claims for follow-up examinations

identified in Exhibits “1” and “2”, Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo,

Giasullo, and Specialty Medical virtually always billed for follow-up examinations that they

purported to provide contemporaneously with chiropractic services, despite: (i) the absence of any

definite measurable change in the patients’ condition requiring significant change in the treatment

plan; (ii) the absence of the patients’ failure to respond to treatment, requiring a change in the

treatment plan; (iii) the absence of any situation in which the patients’ conditions became

permanent, or a situation in which Fontanella, Hayek, Cruz, Totowa Pain, Milazzo, Santangelo,

Giasullo, and Specialty Medical were preparing to discharge the patients; and (iv) the absence of

any situation in which it was medically necessary to provide evaluation services over and above

those normally provided during the therapeutic services.

       249.    Each and every time that Fontanella, Hayek, Cruz, Totowa Pain, Milazzo,

Santangelo, Giasullo, and Specialty Medical billed for a follow-up examination that they purported




                                                98
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 99 of 148 PageID: 99




to provide contemporaneously with chiropractic services constituted a separate violation of

N.J.S.A. § 39:6A–4.6, N.J.A.C. 11:3–29.6, and N.J.A.C. 11:3–29.4(n).

3.      The Fraudulent Charges for Electrodiagnostic Testing

        250.    Based upon the fraudulent, pre-determined findings and diagnoses provided during

the initial examinations, Specialty Medical, Milazzo, and Giasullo purported to subject many of

the Insureds in the claims identified in Exhibit “2” to a series of medically unnecessary EDX tests,

specifically nerve conduction velocity (“NCV”) tests and electromyography (“EMG”) tests.

        251.    Milazzo purported to perform virtually all of the EDX tests at Specialty Medical.

        252.    As set forth in Exhibit “2”, Specialty Medical, Milazzo, and Giasullo then billed

the EDX tests to GEICO under CPT codes 95886, 95910, 95911, 95912, and/or 95913.

        253.    In the claims for EDX tests identified in Exhibits “2”, the charges for the EDX tests

were fraudulent in that the EDX tests were medically unnecessary and were performed – to the

extent that they were performed at all – pursuant to the phony boilerplate “findings” and

“diagnoses” that Specialty Medical, Milazzo, and Giasullo purported to provide during their phony

initial and follow-up examinations.

        254.    Moreover, in the claims for EDX tests identified in Exhibit “2”, the charges for the

EDX tests were fraudulent in that they misrepresented Specialty Medical, Milazzo, and Giasullo’s

eligibility to collect PIP Benefits in the first instance.

        255.    In fact, Specialty Medical, Milazzo, and Giasullo never were eligible to collect PIP

Benefits in connection with the claims identified in Exhibit “2”, because – as a result of the

fraudulent conduct described herein – Specialty Medical, Milazzo, and Giasullo, and the EDX tests

were not in compliance with all relevant laws and regulations governing healthcare practice in

New Jersey.




                                                   99
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 100 of 148 PageID: 100




 a.     The Human Nervous System and Electrodiagnostic Testing

        256.    The human nervous system is composed of the brain, spinal cord, spinal nerve

 roots, and peripheral nerves that extend throughout the body, including through the arms and legs

 and into the hands and feet. Two primary functions of the nervous system are to collect and relay

 sensory information through the nerve pathways into the spinal cord and up to the brain, and to

 transmit signals from the brain into the spinal cord and through the peripheral nerves to initiate

 muscle activity throughout the body.

        257.    The nerves responsible for collecting and relaying sensory information to the brain

 are called sensory nerves, and the nerves responsible for transmitting signals from the brain to

 initiate muscle activity throughout the body are called motor nerves. The peripheral nervous

 system consists of both sensory and motor nerves. They carry electrical impulses throughout the

 body, from the spinal cord and extending, for example, into the hands and feet through the arms

 and legs.

        258.    The segments of nerves closest to the spine and through which impulses travel

 between the peripheral nerves and the spinal cord are called the nerve roots. A “pinched” nerve

 root is called a radiculopathy, and can cause various symptoms including pain, altered sensation,

 altered reflexes on examination, and loss of muscle control.

        259.    EMG and NCV tests are forms of electrodiagnostic tests, and purportedly were

 provided by Specialty Medical, Milazzo, and Giasullo because they were medically necessary to

 determine whether the Insureds had radiculopathies.

        260.    The American Association of Neuromuscular Electrodiagnostic Medicine

 (“AANEM”), which consists of thousands of neurologists and physiatrists and is dedicated solely

 to the scientific advancement of neuromuscular medicine, has adopted a recommended policy (the




                                                100
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 101 of 148 PageID: 101




 “Recommended Policy”) regarding the optimal use of electrodiagnostic medicine in the diagnosis

 of various forms of neuropathies, including radiculopathies.

        261.    The Recommended Policy accurately reflects the demonstrated utility of various

 forms of electrodiagnostic tests, and has been endorsed by two other premier professional medical

 organizations, the American Academy of Neurology and the American Academy of Physical

 Medicine and Rehabilitation.

  b.    The Fraudulent NCV Tests

        262.    NCV tests are non-invasive tests in which peripheral nerves in the arms and legs

 are stimulated with an electrical impulse to cause the nerve to depolarize. The depolarization, or

 “firing,” of the nerve is transmitted, measured and recorded with electrodes attached to the surface

 of the skin. An EMG/NCV machine then documents the timing of the nerve response (the

 “latency”), the magnitude of the response (the “amplitude”), and the speed at which the nerve

 conducts the impulse over a measured distance from one stimulus location to another (the

 “conduction velocity”).

        263.    In addition, the EMG/NCV machine displays the changes in amplitude over time

 as a “waveform.” The amplitude, latency, velocity, and shape of the response then should be

 compared with well-defined normal values to identify the existence, nature, extent, and specific

 location of any abnormalities in the sensory and motor nerve fibers.

        264.    There are several motor and sensory peripheral nerves in the arms and legs that can

 be tested with NCV tests. Moreover, most of these peripheral nerves have both sensory and motor

 nerve fibers, either or both of which can be tested with NCV tests.

        265.    F-wave and H-reflex studies are additional types of NCV tests that may be

 conducted in addition to the sensory and motor nerve NCV tests. F-wave and H-reflex studies




                                                 101
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 102 of 148 PageID: 102




 generally are used to derive the time required for an electrical impulse to travel from a stimulus

 site on a nerve in the peripheral part of a limb, up to the spinal cord, and then back again. The

 motor and sensory NCV studies are designed to evaluate nerve conduction in nerves within a limb.

        266.    According to the Recommended Policy, the maximum number of NCV tests

 necessary to diagnose a radiculopathy in 90 percent of all patients is: (i) NCV tests of three motor

 nerves; (ii) NCV tests of two sensory nerves; and (iii) two H-reflex studies.

        267.    In an attempt to extract the maximum billing out of each Insured who supposedly

 received NCV tests, Specialty Medical, Milazzo, and Giasullo routinely purported to test far more

 nerves than recommended by the Recommended Policy. Specifically, to maximize the fraudulent

 charges that they could submit to GEICO and other insurers, Specialty Medical, Milazzo, and

 Giasullo routinely purported to perform and/or provide: (i) NCV tests of 8 or more motor nerves;

 (ii) NCV tests of 10 sensory nerves; (iii) multiple H-reflex studies; as well as (iii) multiple F-wave

 studies.

        268.    For example:

        (i)     On February 18, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
                studies, and multiple F-wave studies to an Insured named OR, supposedly to
                determine whether OR suffered from a radiculopathy.

        (ii)    On September 7, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
                studies, and multiple F-wave studies to an Insured named JM, supposedly to
                determine whether JM suffered from a radiculopathy.

        (iii)   On October 18, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
                studies, and multiple F-wave studies to an Insured named JL, supposedly to
                determine whether JL suffered from a radiculopathy.

        (iv)    On November 3, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex




                                                  102
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 103 of 148 PageID: 103




               studies, and multiple F-wave studies to an Insured named CC, supposedly to
               determine whether CC suffered from a radiculopathy.

       (v)     On December 8, 2016, Specialty Medical, Milazzo, and Giasullo purported to
               provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
               studies, and multiple F-wave studies to an Insured named MC, supposedly to
               determine whether MC suffered from a radiculopathy.

       (vi)    On March 2, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide
               8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex studies,
               and multiple F-wave studies to an Insured named RV, supposedly to determine
               whether RV suffered from a radiculopathy.

       (vii)   On April 5, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide 8
               motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex studies, and
               multiple F-wave studies to an Insured named RR, supposedly to determine whether
               RR suffered from a radiculopathy.

       (viii) On July 18, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide 8
              motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex studies, and
              multiple F-wave studies to an Insured named JP, supposedly to determine whether
              JP suffered from a radiculopathy.

       (ix)    On August 8, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide
               8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex studies,
               and multiple F-wave studies to an Insured named JV, supposedly to determine
               whether JV suffered from a radiculopathy.

       (x)     On August 15, 2017, Specialty Medical, Milazzo, and Giasullo purported to
               provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
               studies, and multiple F-wave studies to an Insured named LP, supposedly to
               determine whether LP suffered from a radiculopathy.

       (xi)    On September 6, 2017, Specialty Medical, Milazzo, and Giasullo purported to
               provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
               studies, and multiple F-wave studies to an Insured named SG, supposedly to
               determine whether SG suffered from a radiculopathy.

       (xii)   On September 20, 2017, Specialty Medical, Milazzo, and Giasullo purported to
               provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
               studies, and multiple F-wave studies to an Insured named JT, supposedly to
               determine whether JT suffered from a radiculopathy.

       (xiii) On July 19, 2018, Specialty Medical, Milazzo, and Giasullo purported to provide 8
              motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex studies, and




                                              103
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 104 of 148 PageID: 104




                multiple F-wave studies to an Insured named SC, supposedly to determine whether
                SC suffered from a radiculopathy.

        (xiv)   On August 6, 2018, Specialty Medical, Milazzo, and Giasullo purported to provide
                8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex studies,
                and multiple F-wave studies to an Insured named HM, supposedly to determine
                whether HM suffered from a radiculopathy.

        (xv)    On February 13, 2019, Specialty Medical, Milazzo, and Giasullo purported to
                provide 8 motor nerve NCV tests, 10 sensory nerve NCV tests, multiple H-reflex
                studies, and multiple F-wave studies to an Insured named YP, supposedly to
                determine whether YP suffered from a radiculopathy.

        269.    These are only representative examples. In the claims for NCV tests identified in

 Exhibit “2”, Specialty Medical, Milazzo, and Giasullo routinely purported to perform and/or

 provide an excessive number of NCV tests to the Insureds, ostensibly to determine whether the

 Insureds suffered from radiculopathies.

        270.    Specialty Medical, Milazzo, and Giasullo routinely purported to provide and/or

 perform NCVs on far more nerves than recommended by the Recommended Policy so as to

 maximize the fraudulent charges that they could submit to GEICO and other insurers, not because

 the NCVs were medically necessary to determine whether the Insureds had radiculopathies.

        271.    What is more, the decision of which peripheral nerves to test in each limb and

 whether to test the sensory fibers, motor fibers, or both sensory and motor fibers in any such

 peripheral nerve must be tailored to each patient’s unique circumstances.

        272.    In a legitimate clinical setting, this decision is determined based upon a history and

 physical examination of the individual patient, as well as the real-time results obtained as the NCV

 tests are performed on particular peripheral nerves and their sensory and/or motor fibers. As a

 result, the nature and number of the peripheral nerves and the type of nerve fibers tested with NCV

 tests should vary from patient-to-patient.

        273.    This concept is emphasized in the Recommended Policy, which states that:



                                                 104
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 105 of 148 PageID: 105




         EDX studies [such as NCVs] are individually designed by the electrodiagnostic consultant
         for each patient. The examination design is dynamic and often changes during the course
         of the study in response to new information obtained.

         274.    This concept also is emphasized in the CPT Assistant, which states that “Pre-set

 protocols automatically testing a large number of nerves are not appropriate.”

         275.    Specialty Medical, Milazzo, and Giasullo did not tailor the NCVs they purported

 to perform and/or provide to the unique circumstances of each individual Insured.

         276.    Instead, Specialty Medical, Milazzo, and Giasullo applied a fraudulent “protocol”

 and purported to perform and/or provide NCVs on the same exact peripheral nerves and nerve

 fibers in virtually all of the claims identified in Exhibit “2”.

         277.    Specifically, in virtually every claim for NCV testing identified in Exhibit “2”,

 Specialty Medical, Milazzo, and Giasullo purported to test some combination of the following

 peripheral nerves and nerve fibers – and, in the substantial majority of cases, all of them – in each

 Insured to whom they purported to provide NCV tests:

         (i)     left and right median motor nerves;

         (ii)    left and right peroneal motor nerves;

         (iii)   left and right tibial motor nerves;

         (iv)    left and right ulnar motor nerves;

         (v)     left and right median sensory nerves;

         (vi)    left and right radial sensory nerves;

         (vii)   left and right superficial peroneal sensory nerves;

         (viii) left and right sural sensory nerves; and

         (ix)    left and right ulnar sensory nerves




                                                   105
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 106 of 148 PageID: 106




         278.    The cookie-cutter approach to the NCVs that Specialty Medical, Milazzo, and

 Giasullo purported to provide to Insureds clearly was not based on medical necessity. Instead, the

 cookie-cutter approach to the NCVs was designed solely to maximize the charges that Specialty

 Medical, Milazzo, and Giasullo could submit to GEICO and other insurers, and to maximize their

 ill-gotten profits.

 c.      The Fraudulent EMG Tests

         279.    EMGs involve insertion of a needle into various muscles in the spinal area

 (“paraspinal muscles”) and in the arms and/or legs to measure electrical activity in each such

 muscle. The electrical activity in each muscle tested is compared with well-defined norms to

 identify the existence, nature, extent, and specific location of any abnormalities in the muscles,

 peripheral nerves, and nerve roots.

         280.    There are many different muscles in the arms and legs that can be tested using

 EMGs. The decision of how many limbs and which muscles to test in each limb should be tailored

 to each patient’s unique circumstances. In a legitimate clinical setting, this decision is based upon

 a history and physical examination of each individual patient, as well as the real-time results

 obtained from the EMGs as they are performed on each specific muscle. As a result, the number

 of limbs as well as the nature and number of the muscles tested through EMGs should vary from

 patient-to-patient.

         281.    Specialty Medical, Milazzo, and Giasullo did not tailor the EMGs they purported

 to provide and/or perform to the unique circumstances of each patient. Instead, they routinely

 tested the same muscles in the same limbs repeatedly, without regard for individual patient

 presentation.




                                                 106
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 107 of 148 PageID: 107




        282.    According to the Recommended Policy, the maximum number of EMG tests

 necessary to diagnose a radiculopathy in 90 percent of all patients is EMG tests of two limbs.

        283.    Even if there were any need for any of the EMG tests that Specialty Medical,

 Milazzo, and Giasullo purported to provide, the nature and number of the EMGs that Specialty

 Medical, Milazzo, and Giasullo purported to provide frequently grossly exceeded the maximum

 number of such tests – i.e., EMGs of two limbs – that should have been necessary in at least 90

 percent of all patients with a suspected diagnosis of radiculopathy.

        284.    For example:

        (i)     On February 18, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide a four–limb EMG to an Insured named OR, supposedly to determine
                whether OR suffered from a radiculopathy.

        (ii)    On June 1, 2016, Specialty Medical, Milazzo, and Giasullo purported to provide a
                four–limb EMG to an Insured named SP, supposedly to determine whether SP
                suffered from a radiculopathy.

        (iii)   On September 7, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide a four–limb EMG to an Insured named JM, supposedly to determine
                whether JM suffered from a radiculopathy.

        (iv)    On October 18, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide a four–limb EMG to an Insured named JL, supposedly to determine
                whether JL suffered from a radiculopathy.

        (v)     On November 3, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide a four–limb EMG to an Insured named CC, supposedly to determine
                whether CC suffered from a radiculopathy.

        (vi)    On December 8, 2016, Specialty Medical, Milazzo, and Giasullo purported to
                provide a four–limb EMG to an Insured named MC, supposedly to determine
                whether MC suffered from a radiculopathy.

        (vii)   On March 2, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide
                a four–limb EMG to an Insured named GM, supposedly to determine whether GM
                suffered from a radiculopathy.

        (viii) On March 2, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide
               a four–limb EMG to an Insured named RV, supposedly to determine whether RV



                                                107
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 108 of 148 PageID: 108




                suffered from a radiculopathy.

        (ix)    On April 5, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide a
                four–limb EMG to an Insured named RR, supposedly to determine whether RR
                suffered from a radiculopathy.

        (x)     On July 18, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide a
                four–limb EMG to an Insured named JP, supposedly to determine whether JP
                suffered from a radiculopathy.

        (xi)    On August 2, 2017, Specialty Medical, Milazzo, and Giasullo purported to provide
                a four–limb EMG to an Insured named MF, supposedly to determine whether MF
                suffered from a radiculopathy.

        (xii)   On September 20, 2017, Specialty Medical, Milazzo, and Giasullo purported to
                provide a four–limb EMG to an Insured named JT, supposedly to determine
                whether JT suffered from a radiculopathy.

        (xiii) On July 19, 2018, Specialty Medical, Milazzo, and Giasullo purported to provide a
               four–limb EMG to an Insured named SC, supposedly to determine whether SC
               suffered from a radiculopathy.

        (xiv)   On August 6, 2018, Specialty Medical, Milazzo, and Giasullo purported to provide
                a four–limb EMG to an Insured named HM, supposedly to determine whether HM
                suffered from a radiculopathy.

        (xv)    On February 13, 2019, Specialty Medical, Milazzo, and Giasullo purported to
                provide a four–limb EMG to an Insured named YP, supposedly to determine
                whether YP suffered from a radiculopathy.

        285.    These are only representative examples. In the EMG claims identified in Exhibits

 “2”, Specialty Medical, Milazzo, and Giasullo routinely purported to provide and/or perform

 EMGs on muscles in all four limbs of the Insureds solely to maximize the profits that they could

 reap from each such Insured.

 d.     The Fraudulent Radiculopathy Diagnoses

        286.    Radiculopathies are relatively rare in motor vehicle accident victims, occurring in

 – at most – only 19 percent of accident victims according to a large-scale, peer-reviewed 2009




                                                 108
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 109 of 148 PageID: 109




 study conducted by Randall L. Braddom, M.D., Michael H. Rivner, M.D., and Lawrence Spitz,

 M.D. and published in Muscle & Nerve, the official journal of the AANEM.

        287.    Furthermore, the cohort of accident victims considered in the study by Drs.

 Braddom, Rivner, and Spitz had been referred to a tertiary EDX testing laboratory at a major

 university teaching hospital, and therefore represented a more severely injured group of patients

 than the Insureds whom Milazzo, Giasullo, and Specialty Medical purported to treat.

        288.    As a result, the frequency of radiculopathy in all motor vehicle accident victims –

 not only those who have relatively serious injuries that require referral to a major hospital EDX

 laboratory – is significantly lower than 19 percent.

        289.    As set forth above, the substantial majority of the Insureds whom Milazzo,

 Giasullo, and Specialty Medical purportedly treated did not suffer any serious medical problems

 as the result of any automobile accident, much less any radiculopathies.

        290.    Even so, in the EMG and NCV claims identified in Exhibit “2”, Milazzo, Giasullo,

 and Specialty Medical purported to identify radiculopathies in the substantial majority of the

 Insureds to whom they purported to provide EMG and NCV testing.

        291.    Milazzo, Giasullo, and Specialty Medical purported to arrive at their pre-

 determined radiculopathy “diagnoses” in order to create the appearance of severe injuries and

 thereby provide a false justification for the laundry-list of medically unnecessary Fraudulent

 Services that the Defendants purported to provide.

 4.     The Fraudulent Charges for Chiropractic Services and Physical Therapy Services

        292.    The Defendants’ fraudulent scheme was aimed, among other things, at providing

 as many chiropractic and physical therapy services as possible to the Insureds, without regard for

 medical necessity or the Care Paths.




                                                 109
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 110 of 148 PageID: 110




        293.    Based upon the phony, fabricated “diagnoses” that Totowa Pain, Fontanella,

 Hayek, Cruz, Specialty Medical, Milazzo, Giasullo, and Santangelo provided during their

 fraudulent initial examinations and follow-up examinations, Totowa Pain, Fontanella, Hayek,

 Specialty Medical, Milazzo, Giasullo, and Santangelo purported to subject many Insureds to

 months of medically unnecessary chiropractic and/or physical therapy services.

        294.    As set forth in Exhibit “1”, Fontanella and Hayek purported to perform many of the

 chiropractic and physical therapy services billed to GEICO through Totowa Pain, along with a

 chiropractor named Dimitrios Doris, D.C. (“Doris”) and physical therapists named Ryan Arnado,

 P.T. (“Arnado”) and Christian De La Cruz, P.T. (“De La Cruz”).

        295.    As set forth in Exhibit “2”, Santangelo purported to perform virtually all of the

 chiropractic and physical therapy services that were billed to GEICO through Specialty Medical.

        296.    As set forth in in Exhibits “1” – “2”, these physical therapy and chiropractic charges

 included charges under CPT codes: (i) 97140, for manual therapy; (ii) 98941, for chiropractic

 manipulation; (iii) 97110, for therapeutic activities; (iv) 97124, for therapeutic activities, as well

 as charges under Healthcare Common Procedure Coding System (“HCPCS”) code G0283 for

 electrical stimulation.

        297.    Like the charges for the other Fraudulent Services, the charges for the chiropractic

 services and physical therapy services were fraudulent in that the services were medically

 unnecessary and were performed – to the extent that they were performed at all – solely to

 financially enrich the Defendants, not to treat or otherwise benefit the Insureds who were subjected

 to them.

 a.     The Medically Unnecessary Chiropractic and Physical Therapy Services

        298.    Totowa Pain, Fontanella, Hayek, Specialty Medical, Milazzo, Giasullo, and




                                                  110
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 111 of 148 PageID: 111




 Santangelo knew that – unless they could create a false basis to provide long-term, medically

 unnecessary chiropractic and physical therapy services to the Insureds in the claims identified in

 in Exhibits “1” and “2”, their ability to provide such long-term, medically unnecessary treatments

 would be limited by the Care Paths.

        299.    Accordingly, Totowa Pain, Fontanella, Hayek, Specialty Medical, Milazzo,

 Giasullo, and Santangelo used the phony, fabricated “diagnoses” provided during the fraudulent

 initial and follow-up examinations as a false basis to bill for months and months of medically

 unnecessary chiropractic treatment and/or physical therapy treatment in gross deviation from the

 Care Paths.

        300.    For example:

        (i)     On August 17, 2014, an Insured named FO was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a low-impact,
                rear-end collision, and that FO’s vehicle was drivable following the accident. The
                police report further indicated that FO was not injured and did not complain of any
                pain at the scene. In keeping with the fact that FO was not seriously injured, FO did
                not visit any hospital emergency room following the accident. To the extent that
                FO experienced any health problems at all as the result of the accident, they were
                of low or minimal severity at the outset, and had resolved within two to three
                months of the accident, and did not require over five months of chiropractic
                treatment. Even so, between September 2014 and February 2015, Fontanella,
                Hayek, Doris, and Totowa Pain purported to provide FO with over five months of
                purported chiropractic “treatment”.

        (ii)    On September 29, 2014, an Insured named JO was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a low-
                impact, rear-end collision, and that JO’s vehicle was drivable following the
                accident. The police report further indicated that JO was not injured and did not
                complain of any pain at the scene. In keeping with the fact that AA was not
                seriously injured, JO did not visit any hospital emergency room following the
                accident. To the extent that JO experienced any health problems at all as the result
                of the accident, they were of low or minimal severity at the outset, and had resolved
                within two to three months of the accident, and did not require over five months of
                chiropractic treatment. Even so, between October 2014 and April 2015, Fontanella,
                Hayek, Doris, and Totowa Pain purported to provide JO with over five months of
                purported chiropractic “treatment”.




                                                111
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 112 of 148 PageID: 112




       (iii)   On March 3, 2015, an Insured named SB was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that SB’s vehicle was drivable following the accident. The
               police report further indicated that SB was not injured and did not complain of any
               pain at the scene. In keeping with the fact that SB was not seriously injured, SB did
               not visit any hospital emergency room following the accident. To the extent that
               SB experienced any health problems at all as the result of the accident, they were
               of low or minimal severity at the outset, and had resolved within two to three
               months of the accident, and did not require over five months of chiropractic and
               physical therapy treatment. Even so, between March 2015 and September 2015,
               Fontanella, Hayek, Doris, and Totowa Pain purported to provide SB with over five
               months of purported chiropractic “treatment”.

       (iv)    On April 6, 2015 an Insured named AM was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that AM’s vehicle was drivable following the accident. The
               police report further indicated that AM was not injured and did not complain of any
               pain at the scene. Later that day, AM travelled on his own to St. Joseph’s Regional
               Medical Center. The contemporaneous hospital records indicated that AM was
               briefly observed on an outpatient basis, and was discharged that same day with a
               muscle spasm diagnosis. To the extent that AM experienced any health problems
               at all as the result of the accident, they were of low or minimal severity at the outset,
               and had resolved within two to three months of the accident, and did not require
               over five months of chiropractic treatment. Even so, between March 2018 and
               August 2018, Fontanella, Hayek, Arnado, and Totowa Pain purported to provide
               AM with over five months of purported chiropractic “treatment”.

       (v)     On May 28, 2016, an Insured named JL was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact
               collision, and that JL’s vehicle was drivable following the accident. The police
               report further indicated that JL was not injured and did not complain of any pain at
               the scene. In keeping with the fact that JL was not seriously injured, JL did not visit
               any hospital emergency room following the accident. To the extent that JL
               experienced any health problems at all as the result of the accident, they were of
               low or minimal severity at the outset, and had resolved within two to three months
               of the accident, and did not require over four months of chiropractic treatment. Even
               so, between June 2016 and October 2016, Milazzo, Giasullo, Santangelo, and
               Specialty Medical purported to provide JL with over four months of purported
               chiropractic “treatment”.

       (vi)    On October 17, 2016, an Insured named ER was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a low-
               impact collision, and that ER’s vehicle was drivable following the accident. The
               police report further indicated that ER was not injured and did not complain of any
               pain at the scene. Later that day, ER travelled on his own to St. Joseph’s Regional
               Medical Center. The contemporaneous hospital records indicated that ER was



                                                 112
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 113 of 148 PageID: 113




               briefly observed on an outpatient basis, and was discharged that same day with a
               low back pain and muscle spasm diagnosis. To the extent that ER experienced any
               health problems at all as the result of the accident, they were of low or minimal
               severity at the outset, and had resolved within two to three months of the accident,
               and did not require over five months of chiropractic treatment. Even so, between
               October 2016 and March 2017, Fontanella, Hayek, Doris, and Totowa Pain
               purported to provide ER with over five months of purported chiropractic
               “treatment”.

       (vii)   On January 19, 2017, an Insured named AS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a low-
               impact collision, and that AS’s vehicle was drivable following the accident. The
               police report further indicated that AS was not injured and did not complain of any
               pain at the scene. In keeping with the fact that AS was not seriously injured, AS did
               not visit any hospital emergency room following the accident. To the extent that
               AS experienced any health problems at all as the result of the accident, they were
               of low or minimal severity at the outset, and had resolved within two to three
               months of the accident, and did not require over six months of chiropractic
               treatment. Even so, between February 2017 and August 2017, Fontanella, Hayek,
               Doris, and Totowa Pain purported to provide AS with over six months of purported
               chiropractic “treatment”.

       (viii) On February 9, 2017, an Insured named HM was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact collision, and that HM’s vehicle was drivable following the accident. The
              police report further indicated that HM was not injured and did not complain of any
              pain at the scene. In keeping with the fact that HM was not seriously injured, HM
              did not visit any hospital emergency room following the accident. To the extent that
              HM experienced any health problems at all as the result of the accident, they were
              of low or minimal severity at the outset, and had resolved within two to three
              months of the accident, and did not require over six months of chiropractic
              treatment. Even so, between April 2017 and October 2017, Milazzo, Giasullo,
              Santangelo, and Specialty Medical purported to provide HM with over six months
              of purported chiropractic “treatment”.

       (ix)    On April 17, 2017, an Insured named VP was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that VP’s vehicle was drivable following the accident. The
               police report further indicated that VP was not injured and did not complain of any
               pain at the scene. The next day, VP travelled on her own to Hackensack University
               Medical Center. The contemporaneous hospital records indicated that VP was
               briefly observed on an outpatient basis, and was discharged that same day with a
               minor muscle pain diagnosis. To the extent that VP experienced any health
               problems at all as the result of the accident, they were of low or minimal severity
               at the outset, and had resolved within two to three months of the accident, and did
               not require over seven months of chiropractic and physical therapy treatment. Even



                                               113
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 114 of 148 PageID: 114




               so, between May 2017 and December 2017, Fontanella, Hayek, Doris, Arnado, De
               La Cruz, and Totowa Pain purported to provide VP with over five months of
               purported chiropractic “treatment” and nearly one month of purported physical
               therapy “treatment”.

       (x)     On June 24, 2017, an Insured named MB was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that MB’s vehicle was drivable following the accident. The
               police report further indicated that MB was not injured and did not complain of any
               pain at the scene. In keeping with the fact that MB was not seriously injured, MB
               did not visit any hospital emergency room following the accident. To the extent that
               MB experienced any health problems at all as the result of the accident, they were
               of low or minimal severity at the outset, and had resolved within two to three
               months of the accident, and did not require over four months of chiropractic
               treatment. Even so, between June 2017 and November 2017, Fontanella, Hayek,
               Doris, and Totowa Pain purported to provide MB with over four months of
               purported chiropractic “treatment”.

       (xi)    On September 20, 2017, an Insured named TK was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a low-
               impact, rear-end collision, and that TK’s vehicle was drivable following the
               accident. The police report further indicated that TK was not injured and did not
               complain of any pain at the scene. In keeping with the fact that TK was not seriously
               injured, TK did not visit any hospital emergency room following the accident. To
               the extent that TK experienced any health problems at all as the result of the
               accident, they were of low or minimal severity at the outset, and had resolved within
               two to three months of the accident, and did not require over five months of
               chiropractic treatment. Even so, between October 2017 and March 2018,
               Fontanella, Hayek, Doris, and Totowa Pain purported to provide TK with over five
               months of purported chiropractic “treatment”.

       (xii)   On November 14, 2017, an Insured named MH was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a low-
               impact, rear-end collision, and that MH’s vehicle was drivable following the
               accident. The police report further indicated that MH was not injured and did not
               complain of any pain at the scene. Later that day, MH travelled on her own to St.
               Joseph’s Regional Medical Center. The contemporaneous hospital records
               indicated that MH was briefly observed on an outpatient basis, and was discharged
               that same day with a neck muscle pain diagnosis. To the extent that MH
               experienced any health problems at all as the result of the accident, they were of
               low or minimal severity at the outset, and had resolved within two to three months
               of the accident, and did not require over six months of chiropractic and physical
               therapy treatment. Even so, between November 2017 and May 2018, Fontanella,
               Hayek, Doris, Arnado, De La Cruz, and Totowa Pain purported to provide MH with
               over five months of purported chiropractic “treatment” and over five months of
               purported physical therapy “treatment”.



                                               114
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 115 of 148 PageID: 115




       (xiii) On November 28, 2017, an Insured named RM was involved in an automobile
              accident. The contemporaneous police report indicated that the accident was a low-
              impact, rear-end collision, and that RM’s vehicle was drivable following the
              accident. The police report further indicated that RM was not injured and did not
              complain of any pain at the scene. Later that day, RM travelled on her own to St.
              Joseph’s Regional Medical Center. The contemporaneous hospital records
              indicated that RM was briefly observed on an outpatient basis, and was discharged
              that same day with a cervical sprain diagnosis. To the extent that RM experienced
              any health problems at all as the result of the accident, they were of low or minimal
              severity at the outset, and had resolved within two to three months of the accident,
              and did not require over seven months of chiropractic and physical therapy
              treatment. Even so, between December 2017 and July 2018, Fontanella, Hayek,
              Doris, Arnado, De La Cruz, and Totowa Pain purported to provide RM with over
              five months of purported chiropractic “treatment” and nearly one month of
              purported physical therapy “treatment”.

       (xiv)   On January 3, 2018, an Insured named AV was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact
               collision, and that AV’s vehicle was drivable following the accident. The police
               report further indicated that although AV complained of back pain, AV refused
               medical attention at the scene. Later that day, AV travelled on her own to St.
               Joseph’s Regional Medical Center. The contemporaneous hospital records
               indicated that AV was briefly observed on an outpatient basis, and was discharged
               that same day with a cervical strain and low back pain diagnosis. To the extent that
               AV experienced any health problems at all as the result of the accident, they were
               of low or minimal severity at the outset, and had resolved within two to three
               months of the accident, and did not require over five months of chiropractic
               treatment. Even so, between January 2018 and July 2018, Fontanella, Hayek,
               Doris, and Totowa Pain purported to provide AV with over five months of
               purported chiropractic “treatment”.

       (xv)    On July 9, 2018, an Insured named HA was involved in an automobile accident.
               The contemporaneous police report indicated that the accident was a low-impact,
               rear-end collision, and that HA’s vehicle was drivable following the accident. The
               police report further indicated that HA was not injured and did not complain of any
               pain at the scene. In keeping with the fact that HA was not seriously injured, HA
               did not visit any hospital emergency room following the accident. To the extent that
               HA experienced any health problems at all as the result of the accident, they were
               of low or minimal severity at the outset, and had resolved within two to three
               months of the accident, and did not require over five months of chiropractic
               treatment. Even so, between July 2018 and January 2019, Fontanella, Hayek, and
               Totowa Pain purported to provide HA with over five months of purported
               chiropractic “treatment”.

       301.    These are only representative examples. In the claims identified in Exhibits “1” and



                                               115
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 116 of 148 PageID: 116




 “2”, Totowa Pain, Fontanella, Hayek, Specialty Medical, Milazzo, Giasullo, and Santangelo

 routinely purported to provide months and months of medically unnecessary chiropractic treatment

 and/or physical therapy treatment in gross deviation from the Care Paths.

 b.     The Fraudulent Unbundling of Charges for Hot/Cold Packs

        302.    Pursuant to N.J.A.C. 11:3-29.4, “[a]rtificially separating or partitioning what is

 inherently one total procedure into subparts that are integral to the whole for the purpose of

 increasing medical fees is prohibited. Such practice is commonly referred to as ‘unbundling’ or

 ‘fragmented’ billing.”

        303.    N.J.A.C. 11:3–29.4(g)(2) provides that the application of hot/cold packs under CPT

 code 97010 is bundled into the payment for other services and shall not be reimbursed separately.

        304.    Even so, in order to increase the amount of fraudulent billing they could submit to

 GEICO and other insurers, Milazzo, Santangelo, Giasullo, and Specialty Medical routinely

 unbundled billing for the application of hot/cold packs under CPT code 97010 from the underlying

 physical therapy charges so as to maximize the amount of fraudulent billing they could submit to

 GEICO.

        305.    For example:

        (i)     Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
                of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
                under CPT code 97110 for physical therapy services that they purported to provide
                to an Insured named JD on, among other dates, September 11, 2017, September 13,
                2017, and September 18, 2017.

        (ii)    Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
                of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
                under CPT code 97110 for physical therapy services that they purported to provide
                to an Insured named SH on September 18, 2017.

        (iii)   Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
                of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
                under CPT code 97110 for physical therapy services that they purported to provide



                                                116
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 117 of 148 PageID: 117




               to an Insured named CC on, among other dates, November 29, 2017 and December
               1, 2017.

       (iv)    Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
               of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
               under CPT code 97110 for physical therapy services that they purported to provide
               to an Insured named OP on, among other dates, December 18, 2017, December 20,
               2017, January 10, 2018, and January 12, 2018.

       (v)     Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
               of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
               under CPT code 97110 for physical therapy services that they purported to provide
               to an Insured named BP on, among other dates, January 3, 2018, January 5, 2018,
               and January 8, 2018.

       (vi)    Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
               of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
               under CPT code 97110 for physical therapy services that they purported to provide
               to an Insured named JR on, among other dates, April 20, 2018, April 23, 2018,
               April 25, 2018, and April 27, 2018.

       (vii)   Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
               of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
               under CPT code 97110 for physical therapy services that they purported to provide
               to an Insured named HM on, among other dates, July 2, 2018, July 9, 2018, and
               July 11, 2018.

       (viii) Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
              of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
              under CPT code 97110 for physical therapy services that they purported to provide
              to an Insured named CC on, among other dates, March 11, 2019, March 13, 2019,
              and March 15, 2019.

       (ix)    Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
               of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
               under CPT code 97110 for physical therapy services that they purported to provide
               to an Insured named DO on, among other dates, August 22, 2019, August 27, 2019,
               September 3, 2019, and September 5, 2019.

       (x)     Milazzo, Santangelo, Giasullo, and Specialty Medical unbundled a separate charge
               of $35.00 for the application of hot/cold packs under CPT code 97010 from a charge
               under CPT code 97110 for physical therapy services that they purported to provide
               to an Insured named MC on, among other dates, August 22, 2019, August 27, 2019,
               September 3, 2019, and December 12, 2019.




                                              117
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 118 of 148 PageID: 118




        306.    These are only representative examples. In the claims identified in Exhibit “2”,

 Milazzo, Santangelo, Giasullo, and Specialty Medical routinely unbundled billing for the

 application of hot/cold packs under CPT code 97010 from the underlying physical therapy charges

 so as to maximize the amount of fraudulent billing they could submit to GEICO.

        307.    Each of the unbundled charges for the application of hot/cold packs under CPT

 code 97010 constituted a separate violation of N.J.S.A. § 39:6A–4.6 and N.J.A.C. 11:3–29.4.

 4.     The Fraudulent Charges for Acupuncture Services

        308.    As set forth in Exhibit “1”, based upon the phony, boilerplate “diagnoses” that

 Totowa Pain, Fontanella, Hayek, and Cruz provided during their fraudulent initial examinations

 and follow up examinations, Totowa Pain purported to subject many Insureds to a series of

 medically unnecessary acupuncture treatments.

        309.    In particular, and as set forth in Exhibit “1”, these acupuncture treatments typically

 were billed to GEICO under CPT codes 97810 and 97811.

        310.    Cruz purported to personally administer virtually all of the acupuncture treatments

 at Totowa Pain in the claims identified in Exhibit “1”.

        311.    Like the charges for the other Fraudulent Services, the charges for the acupuncture

 treatments identified in Exhibit “1”, were fraudulent in that the treatments were medically

 unnecessary, and were performed – to the extent that they were performed at all – pursuant to the

 phony, boilerplate “diagnoses” that Totowa Pain, Fontanella, Hayek, and Cruz provided to the

 Insureds at the conclusion of the putative initial examinations and follow-up examinations.

        312.    Moreover, in the claims for acupuncture treatments identified in Exhibit “1”, the

 charges for the acupuncture treatments were fraudulent in that they misrepresented Fontanella,

 Cruz, and Totowa Pain’s eligibility to collect PIP Benefits in the first instance.




                                                 118
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 119 of 148 PageID: 119




        313.    In fact, Fontanella, Cruz, and Totowa Pain never were eligible to collect PIP

 Benefits in connection with the claims identified in Exhibit “1”, because, as a result of the

 fraudulent scheme described herein, neither they nor the treatments were in compliance with all

 relevant laws and regulations governing healthcare practice in New Jersey.

 a.     Legitimate Use of Acupuncture

        314.    Acupuncture is predicated upon the theory that there are twelve main meridians

 (“the Meridians”) in the human body through which energy flows. Every individual has a unique

 energy flow (“Chi” or “Qi”) or, more particularly, unique patterns of underlying strengths and

 weaknesses in the flow of Chi that are impacted differently from trauma. When an individual’s

 unique Chi becomes disrupted or imbalanced for any reason (such as trauma), needles can be

 inserted or pressure can be applied to very specific points (“Acupuncture Points”) along the

 Meridians to remove the disruption or imbalance and restore the patient’s unique Chi.

        315.    The goal of any legitimate acupuncture treatment is to effectively treat and benefit

 the patient by restoring his or her unique Chi, relieving his or her symptoms, and returning him or

 her to normal activity. Since every individual has a unique Chi, acupuncture treatment should be

 individualized. In fact, the differences in each individual’s unique patterns of underlying strengths

 and weaknesses in the flow of Chi should be reflected in different treatment strategies.

        316.    Moreover, any legitimate acupuncture treatment requires a continuous assessment

 of the patient’s condition and energy flow, as well as the therapeutic effect of previous treatments.

 Therefore, adjustments in treatment should be made as treatment progresses over time in order to

 improve the therapeutic effectiveness of each treatment, and to eventually return the patient to

 maximum health.




                                                 119
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 120 of 148 PageID: 120




        317.    Any legitimate acupuncture treatment also requires meaningful, genuine, and

 individualized documentation of the: (i) acupuncture examination; (ii) diagnosis; (iii) treatment

 plan; (iv) results of each session; and (v) patient’s progress throughout the course of treatment.

        318.    In contrast to legitimate acupuncture practices, Fontanella, Cruz, and Totowa Pain

 treated each patient without regard to any individualized treatment strategies, without regard to

 any necessary adjustments in treatment as treatment progressed over time, and without meaningful,

 genuine, and individualized documentation of the course of acupuncture treatment.

        319.    In fact, no genuine effort was made to treat the Insureds’ actual injuries, to properly

 assess their condition, to monitor their improvement or lack thereof, or to adjust the treatment to

 reflect the patients’ improvement or lack of improvement.

        320.    At best, the purported “acupuncture” services provided Fontanella, Cruz, and

 Totowa Pain consisted of inserting needles into Insureds in an assembly-line fashion that bore

 little, if any, relation to the Insured’s condition, and instead reflected a predetermined protocol

 designed to maximize the amount of fraudulent charges the Defendants could submit to GEICO

 and other insurers.

 b.     The Medically Unnecessary Acupuncture Treatments

        321.    By the time the Insureds in the claims identified in Exhibit “1” presented to Totowa

 Pain for acupuncture, they either had no presenting problems at all, or their presenting problems

 consisted of minor sprains and strains that were in the process of resolving.

        322.    Even so, in the claims identified in Exhibit “1”, Fontanella, Cruz, and Totowa Pain

 routinely purported to provide Insureds with months and months of medically unnecessary

 acupuncture services.




                                                 120
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 121 of 148 PageID: 121




        323.    Fontanella, Cruz, and Totowa Pain knew that, in order to justify the provision of

 their putative acupuncture services, they needed to create the appearance that the putative

 acupuncture services had some therapeutic value for the Insureds to whom they purported to

 provide those services.

        324.    However, Fontanella, Cruz, and Totowa Pain knew that, if their acupuncture

 records indicated that the Insureds had not experienced any improvement to their physical

 condition as the result of the acupuncture services, they could not justify the provision of further

 acupuncture services.

        325.    On the other hand, Fontanella, Cruz, and Totowa Pain knew that, if their

 acupuncture records indicated that the Insureds had experienced too much improvement, they

 similarly could not justify the provision of further acupuncture services.

        326.    In this context, it is highly improbable – to the point of impossibility – that virtually

 all of the Insureds in the claims for acupuncture services identified in Exhibit “1” would report

 experiencing the same level of supposed “improvement” as the result of the acupuncture services

 purportedly provided by Fontanella, Cruz, and Totowa Pain.

        327.    Even so, in advance of virtually all of the claims for acupuncture services identified

 in Exhibit “1”, Fontanella, Cruz, and Totowa Pain falsely reported that the Insureds had each

 reported experiencing “slight” improvement as the result of the preceding services, thereby

 creating a false justification for further, medically unnecessary acupuncture services.

        328.    For example:

        (i)     Between October 2016 and February 2017, Fontanella, Cruz, and Totowa Pain
                purported to provide acupuncture services on at least 32 different dates to an
                Insured named CC. In order to create a false justification for the continued
                provision of acupuncture services, virtually every single one of the acupuncture
                treatment records generated by Fontanella, Cruz, and Totowa Pain between October




                                                  121
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 122 of 148 PageID: 122




               2016 and February 2017 falsely represented that CC experienced “slight”
               improvement as the result of the putative acupuncture services.

       (ii)    Between December 2016 and March 2017, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 20 different dates to an
               Insured named ER. In order to create a false justification for the continued provision
               of acupuncture services, virtually every single one of the acupuncture treatment
               records generated by Fontanella, Cruz, and Totowa Pain between December 2016
               and March 2017 falsely represented that ER experienced “slight” improvement as
               the result of the putative acupuncture services.

       (iii)   Between February 2017 and May 2017, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 23 different dates to an
               Insured named MB. In order to create a false justification for the continued
               provision of acupuncture services, virtually every single one of the acupuncture
               treatment records generated by Fontanella, Cruz, and Totowa Pain between
               February 2017 and May 2017 falsely represented that BT experienced “slight”
               improvement as the result of the putative acupuncture services.

       (iv)    Between May 2017 and August 2017, Fontanella, Cruz, and Totowa Pain purported
               to provide acupuncture services on at least 25 different dates to an Insured named
               LF. In order to create a false justification for the continued provision of acupuncture
               services, virtually every single one of the acupuncture treatment records generated
               by Fontanella, Cruz, and Totowa Pain between May 2017 and August 2017 falsely
               represented that LF experienced “slight” improvement as the result of the putative
               acupuncture services.

       (v)     Between June 2017 and September 2017, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 15 different dates to an
               Insured named VP. In order to create a false justification for the continued provision
               of acupuncture services, virtually every single one of the acupuncture treatment
               records generated by Fontanella, Cruz, and Totowa Pain between June 2017 and
               September 2017 falsely represented that VP experienced “slight” improvement as
               the result of the putative acupuncture services.

       (vi)    Between August 2017 and December 2017, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 31 different dates to an
               Insured named DF. In order to create a false justification for the continued provision
               of acupuncture services, virtually every single one of the acupuncture treatment
               records generated by Fontanella, Cruz, and Totowa Pain between August 2017 and
               December 2017 falsely represented that DF experienced “slight” improvement as
               the result of the putative acupuncture services.

       (vii)   Between August 2017 and December 2017, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 32 different dates to an
               Insured named MB. In order to create a false justification for the continued



                                                122
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 123 of 148 PageID: 123




               provision of acupuncture services, virtually every single one of the acupuncture
               treatment records generated by Fontanella, Cruz, and Totowa Pain between August
               2017 and December 2017 falsely represented that MB experienced “slight”
               improvement as the result of the putative acupuncture services.

       (viii) Between September 2017 and December 2017, Fontanella, Cruz, and Totowa Pain
              purported to provide acupuncture services on at least 19 different dates to an
              Insured named WA. In order to create a false justification for the continued
              provision of acupuncture services, virtually every single one of the acupuncture
              treatment records generated by Fontanella, Cruz, and Totowa Pain between
              September 2017 and December 2017 falsely represented that WA experienced
              “slight” improvement as the result of the putative acupuncture services.

       (ix)    Between October 2017 and April 2018, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 42 different dates to an
               Insured named AU. In order to create a false justification for the continued
               provision of acupuncture services, virtually every single one of the acupuncture
               treatment records generated by Fontanella, Cruz, and Totowa Pain between October
               2017 and April 2018 falsely represented that AU experienced “slight” improvement
               as the result of the putative acupuncture services.

       (x)     Between March 2018 and June 2018, Fontanella, Cruz, and Totowa Pain purported
               to provide acupuncture services on at least 23 different dates to an Insured named
               AV. In order to create a false justification for the continued provision of
               acupuncture services, virtually every single one of the acupuncture treatment
               records generated by Fontanella, Cruz, and Totowa Pain between March 2018 and
               June 2018 falsely represented that AV experienced “slight” improvement as the
               result of the putative acupuncture services.

       (xi)    Between June 2018 and November 2018, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 44 different dates to an
               Insured named JM. In order to create a false justification for the continued provision
               of acupuncture services, virtually every single one of the acupuncture treatment
               records generated by Fontanella, Cruz, and Totowa Pain between June 2018 and
               November 2018 falsely represented that JM experienced “slight” improvement as
               the result of the putative acupuncture services.

       (xii)   Between March 2019 and July 2019, Fontanella, Cruz, and Totowa Pain purported
               to provide acupuncture services on at least 31 different dates to an Insured named
               AT. In order to create a false justification for the continued provision of
               acupuncture services, virtually every single one of the acupuncture treatment
               records generated by Fontanella, Cruz, and Totowa Pain between March 2019 and
               July 2019 falsely represented that AT experienced “slight” improvement as the
               result of the putative acupuncture services.




                                                123
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 124 of 148 PageID: 124




        (xiii) Between May 2019 and September 2019, Fontanella, Cruz, and Totowa Pain
               purported to provide acupuncture services on at least 25 different dates to an
               Insured named EB. In order to create a false justification for the continued provision
               of acupuncture services, virtually every single one of the acupuncture treatment
               records generated by Fontanella, Cruz, and Totowa Pain between May 2019 and
               September 2019 falsely represented that EB experienced “slight” improvement as
               the result of the putative acupuncture services.

        (xiv)   Between August 2019 and January 2020, Fontanella, Cruz, and Totowa Pain
                purported to provide acupuncture services on at least 39 different dates to an
                Insured named GY. In order to create a false justification for the continued
                provision of acupuncture services, virtually every single one of the acupuncture
                treatment records generated by Fontanella, Cruz, and Totowa Pain between August
                2019 and January 2020 falsely represented that GY experienced “slight”
                improvement as the result of the putative acupuncture services.

        (xv)    Between October 2019 and November 2019, Fontanella, Cruz, and Totowa Pain
                purported to provide acupuncture services on at least 15 different dates to an
                Insured named RR. In order to create a false justification for the continued
                provision of acupuncture services, virtually every single one of the acupuncture
                treatment records generated by Fontanella, Cruz, and Totowa Pain between October
                2019 and November 2019 falsely represented that RR experienced “slight”
                improvement as the result of the putative acupuncture services.

        329.    These are only representative examples. In virtually all of the claims for

 acupuncture services, Fontanella, Cruz, and Totowa Pain falsely represented that the Insureds had

 experienced “slight” improvement as the result of the putative acupuncture services in order to

 create a false justification for the continued provision of those services.

 c.     Misrepresentations Regarding the Reimbursable Amount for the Acupuncture
        Treatments

        330.    Not only did Fontanella, Cruz, and Totowa Pain routinely falsely represent the

 Insureds’ need for acupuncture treatments, but they also virtually always misrepresented the

 reimbursable amount for the acupuncture treatments themselves.

        331.    Specifically, as set forth above and in Exhibit “1”, Fontanella, Cruz, and Totowa

 Pain routinely virtually always billed for their putative acupuncture services using CPT codes

 97810 and 97811.



                                                  124
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 125 of 148 PageID: 125




        332.    The maximum reimbursable amount for CPT code 97810 in northern New Jersey,

 where Totowa Pain operated, was $43.74, pursuant to the Fee Schedule that was in effect after

 January 4, 2013.

        333.    The maximum reimbursable amount for CPT code 97811 in northern New Jersey,

 where Totowa Pain operated, was $37.49, pursuant to the Fee Schedule that was in effect after

 January 4, 2013.

        334.    Even so, in the claims for acupuncture treatments identified in in Exhibit “1”,

 Fontanella, Cruz, and Totowa Pain routinely falsely represented that they were entitled to be paid

 in excess of the maximum reimbursable amount established by the Fee Schedule for each initial

 examination that they billed to GEICO under CPT codes 97810 and 97811.

        335.    In the claims for acupuncture treatments identified in in Exhibit “1”, Fontanella,

 Cruz, and Totowa Pain, routinely billed GEICO for their purported treatments as follows:

        (i)     CPT code 97810 – between $80.00 and $125.00 per treatment.

        (ii)    CPT code 97811 – $65.00 and $130.00 per treatment.

        336.    Each and every time in the claims identified in Exhibit “1” that Fontanella, Cruz,

 and Totowa Pain falsely represented that they were entitled to be paid in excess of the maximum

 reimbursable amount established by the Fee Schedule for their putative acupuncture treatments

 constituted a separate violation of N.J.S.A. § 39:6A-4.6 and N.J.A.C. 11:3-29.6.

        337.    In the claims identified in Exhibit “1”, Fontanella, Cruz, and Totowa Pain routinely

 falsely represented that they were entitled to be paid in excess of the maximum reimbursable

 amount established by the Fee Schedule for their putative acupuncture services.




                                                125
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 126 of 148 PageID: 126




 III.   The Fraudulent Billing Submitted to GEICO

        338.    To support their fraudulent charges, the Defendants systematically submitted or

 caused to be submitted thousands of HCFA–1500 forms and treatment reports through Totowa

 Pain and Specialty Medical, containing thousands of fraudulent charges, seeking payment for the

 Fraudulent Services for which they were not entitled to receive payment.

        339.    The HCFA–1500 forms and treatment reports were false and misleading, and in

 violation of the Insurance Fraud Prevention Act, in the following material respects:

        (i)     The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Defendants were
                in compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were eligible to receive PIP reimbursement. In
                fact, the Defendants were not in compliance with all applicable statutory and
                regulatory requirements governing healthcare practice, and therefore were not
                eligible to receive PIP reimbursement, because: (a) the Defendants were engaged
                in unlawful referral schemes; (b) the Defendants purported to provide, and billed
                for, the medically unnecessary and in some cases illusory Fraudulent Services; and
                (c) the Defendants routinely violated N.J.S.A. § 39:6A–4.6(c) by inflating,
                exaggerating, and misrepresenting their charges for the Fraudulent Services.

        (ii)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                were provided in compliance with all applicable statutory and regulatory
                requirements governing healthcare practice, and therefore were eligible to receive
                PIP reimbursement. In fact, the Fraudulent Services were not provided in
                compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were not eligible to receive PIP reimbursement,
                because: (a) the Defendants were engaged in unlawful referral schemes; (b) the
                Defendants purported to provide, and billed for, the medically unnecessary and in
                some cases illusory Fraudulent Services; and (c) the Defendants routinely violated
                N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and misrepresenting their
                charges for the Fraudulent Services.

        (iii)   The HCFA–1500 forms and treatment reports uniformly misrepresented to GEICO
                that the Fraudulent Services were medically necessary. In fact, the Fraudulent
                Services were not medically necessary, and were performed as part of a pre-
                determined fraudulent treatment and billing protocol designed solely to financially
                enrich the Defendants, not to benefit the Insureds who supposedly were subjected
                to them.




                                                126
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 127 of 148 PageID: 127




        (iv)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants misrepresented and exaggerated the level of the Fraudulent
                Services, the nature of the Fraudulent Services that purportedly were provided, and
                the reimbursable amounts for the Fraudulent Services.

 IV.    GEICO’s Justifiable Reliance

        340.    The Defendants legally and ethically were obligated to act honestly and with

 integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

        341.    To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

 Services, the Defendants systematically concealed their fraud and went to great lengths to

 accomplish this concealment.

        342.    For instance, the Defendants knowingly misrepresented and concealed facts in

 order to prevent GEICO from discovering that the Fraudulent Services were medically

 unnecessary and were performed – to the extent that they were performed at all – pursuant to a

 fraudulent, pre–determined protocol designed to maximize the charges that could be submitted,

 not to benefit the Insureds who supposedly were subjected to it.

        343.    Likewise, the Defendants knowingly misrepresented and concealed facts in order

 to prevent GEICO from discovering that the Fraudulent Services frequently never were

 legitimately performed in the first instance.

        344.    In addition, the Defendants knowingly misrepresented and concealed facts in order

 to prevent GEICO from discovering that the Fraudulent Services were performed, to the extent

 that they are performed at all, pursuant to illegal referral arrangements.

        345.    The Defendants operated the scheme through several different entities with

 different tax identification numbers in order to reduce the volume of fraudulent billing submitted

 through any one entity, avoid detection, and thereby perpetuate the scheme.

        346.    The Defendants hired law firms to pursue collection of the fraudulent charges from



                                                 127
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 128 of 148 PageID: 128




 GEICO and other insurers. These law firms routinely filed expensive and time–consuming

 arbitration against GEICO and other insurers if the charges were not promptly paid in full.

        347.    GEICO is under statutory and contractual obligations to promptly and fairly process

 claims. The facially–valid documents submitted to GEICO in support of the fraudulent charges at

 issue, combined with the material misrepresentations and omissions described above, were

 designed to and did cause GEICO to rely upon them. As a result, GEICO has incurred damages of

 more than $1,100,000.00.

        348.    Based upon the Defendants’ material misrepresentations, omissions, and other

 affirmative acts to conceal their fraud from GEICO, GEICO did not discover and could not

 reasonably have discovered that its damages were attributable to fraud until shortly before it filed

 this Complaint.

                                 FIRST CAUSE OF ACTION
                          Against Totowa Pain and Specialty Medical
                     (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

        349.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

        350.    There is an actual case in controversy between GEICO and both Totowa Pain and

 Specialty Medical as to whether Totowa Pain and Specialty Medical were in compliance with all

 significant laws and regulations governing healthcare practice during the time period when billing

 for the Fraudulent Services was submitted to GEICO.

        351.    Totowa Pain and Specialty Medical were not in compliance with all significant laws

 and regulations governing healthcare practice because: (a) the Defendants were engaged in

 unlawful referral schemes; (b) the Defendants purported to provide, and billed for, the medically

 unnecessary and in some cases illusory Fraudulent Services; and (c) the Defendants routinely




                                                 128
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 129 of 148 PageID: 129




 violated N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and misrepresenting their charges for

 the Fraudulent Services.

        352.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

 Act, 28 U.S.C. §§ 2201 and 2202, declaring that from 2013 through the present, Totowa Pain and

 Specialty Medical were not in compliance with all significant laws and regulations governing

 healthcare practice in New Jersey.

                              SECOND CAUSE OF ACTION
                     Against Totowa Pain, Fontanella, Hayek, and Cruz
   (Violation of New Jersey Insurance Fraud Prevention Act – (N.J.S.A.17:33A–1 et seq.))

        353.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

        354.    In connection with the billing that they submitted or caused to be submitted to

 GEICO for the Fraudulent Services in the claims identified in Exhibit “1”, Totowa Pain,

 Fontanella, Hayek, and Cruz knowingly submitted or caused to be submitted HCFA–1500 forms

 and treatment reports to GEICO that were false and misleading in the following material respects:

        (i)     The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Defendants were
                in compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were eligible to receive PIP reimbursement. In
                fact, the Defendants were not in compliance with all applicable statutory and
                regulatory requirements governing healthcare practice, and therefore were not
                eligible to receive PIP reimbursement, because: (a) the Defendants were engaged
                in unlawful referral schemes; (b) the Defendants purported to provide, and billed
                for, the medically unnecessary and in some cases illusory Fraudulent Services; and
                (c) the Defendants routinely violated N.J.S.A. § 39:6A–4.6(c) by inflating,
                exaggerating, and misrepresenting their charges for the Fraudulent Services.

        (ii)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                were provided in compliance with all applicable statutory and regulatory
                requirements governing healthcare practice, and therefore were eligible to receive
                PIP reimbursement. In fact, the Fraudulent Services were not provided in
                compliance with all applicable statutory and regulatory requirements governing



                                                129
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 130 of 148 PageID: 130




                healthcare practice, and therefore were not eligible to receive PIP reimbursement,
                because: (a) the Defendants were engaged in unlawful referral schemes; (b) the
                Defendants purported to provide, and billed for, the medically unnecessary and in
                some cases illusory Fraudulent Services; and (c) the Defendants routinely violated
                N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and misrepresenting their
                charges for the Fraudulent Services.

        (iii)   The HCFA–1500 forms and treatment reports uniformly misrepresented to GEICO
                that the Fraudulent Services were medically necessary. In fact, the Fraudulent
                Services were not medically necessary, and were performed as part of a pre-
                determined fraudulent treatment and billing protocol designed solely to financially
                enrich the Defendants, not to benefit the Insureds who supposedly were subjected
                to them.

        (iv)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants misrepresented and exaggerated the level of the Fraudulent
                Services, the nature of the Fraudulent Services that purportedly were provided, and
                the reimbursable amounts for the Fraudulent Services.

        355.    Totowa Pain, Fontanella, Hayek, and Cruz’s systematic violation of the New Jersey

 Insurance Fraud Prevention Act constitutes a “pattern” of violations under the Act. See N.J.S.A.

 17:33–A–7.

        356.    As a result, GEICO is entitled to not only damages in the form of disgorgement of

 the PIP benefits paid in an amount to be established at trial, but exceeding $750,000.00, but is also

 entitled to: (i) treble damages; (ii) the costs and counsel fees incurred in connection with the

 investigation conducted by GEICO; as well as (iii) reimbursement of the costs and counsel fees

 associated with the prosecution of this litigation.

                                  THIRD CAUSE OF ACTION
                                        Against Fontanella
                             (Violation of RICO, 18 U.S.C. § 1962(c))

        357.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

        358.    Totowa Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.



                                                  130
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 131 of 148 PageID: 131




        359.    Fontanella has knowingly conducted and/or participated, directly or indirectly, in

 the conduct of Totowa Pain’s affairs through a pattern of racketeering activities consisting of

 repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

 United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

 continuous basis for over six years seeking payments that Totowa Pain was not entitled to receive

 under the No-Fault Laws because: (i) the billed-for services were not medically necessary; (ii) the

 billed-for services were performed and billed pursuant to a pre–determined, fraudulent treatment

 and billing protocol designed solely to enrich the Defendants; (iii) the billed-for services, in many

 cases, were not performed at all; (iv) the billing codes used for the services misrepresented and

 exaggerated the level of services that purportedly were provided in order to inflate the charges that

 could be submitted; (v) the Defendants were engaged in illegal referral schemes; and (vi) neither

 Totowa Pain nor the underlying services were in compliance with applicable law. The fraudulent

 charges and corresponding mailings submitted to GEICO that comprise, in part, the pattern of

 racketeering activity identified through the date of this Complaint are described, in part, in the

 chart annexed hereto as Exhibit “1”.

        360.    Totowa Pain’s business is racketeering activity, inasmuch as the enterprise exists

 for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

 the regular way in which Fontanella has operated Totowa Pain, inasmuch as Totowa Pain is not

 engaged in a legitimate chiropractic practice, and acts of mail fraud therefore are essential in order

 for Totowa Pain to function. Furthermore, the intricate planning required to carry out and conceal

 the predicate acts of mail fraud implies a threat of continued criminal activity, as does the fact that

 Fontanella continue to submit fraudulent billing to GEICO, and continue to attempt collection on

 the fraudulent billing submitted through Totowa Pain to the present day.




                                                  131
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 132 of 148 PageID: 132




           361.   Totowa Pain is engaged in inherently unlawful acts, inasmuch as it continues to

 submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

 inherently unlawful acts are taken by Totowa Pain in pursuit of inherently unlawful goals – namely,

 the theft of money from GEICO and other insurers through fraudulent No-Fault billing.

           362.   GEICO has been injured in its business and property by reason of the above–

 described conduct in that it has paid at least $750,000.00 pursuant to the fraudulent bills submitted

 through Totowa Pain.

           363.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                 FOURTH CAUSE OF ACTION
            Against Fontanella, Hayek, Cruz, Specialty Medical, Giasullo, and Milazzo
                            (Violation of RICO, 18 U.S.C. § 1962(d))

           364.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

           365.   Totowa Pain is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

           366.   Fontanella, Hayek, Cruz, Specialty Medical, Giasullo, and Milazzo were employed

 by and/or associated with Totowa Pain.

           367.   Fontanella, Hayek, Cruz, Specialty Medical, Giasullo, and Milazzo knowingly have

 agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct

 of Totowa Pain’s affairs through a pattern of racketeering activity consisting of repeated violations

 of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails

 to submit or cause to be submitted hundreds of fraudulent charges on a continuous basis for over




                                                  132
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 133 of 148 PageID: 133




 six years seeking payments that Totowa Pain was not entitled to receive under the No-Fault Laws

 because: ((i) the billed-for services were not medically necessary; (ii) the billed-for services were

 performed and billed pursuant to a pre–determined, fraudulent treatment and billing protocol

 designed solely to enrich the Defendants; (iii) the billed-for services, in many cases, were not

 performed at all; (iv) the billing codes used for the services misrepresented and exaggerated the

 level of services that purportedly were provided in order to inflate the charges that could be

 submitted; (v) the Defendants were engaged in illegal referral schemes; and (vi) neither Totowa

 Pain nor the underlying services were in compliance with applicable law. The fraudulent charges

 and corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

 activity identified through the date of this Complaint are described, in part, in the chart annexed

 hereto as Exhibit “1”. Each such mailing was made in furtherance of the mail fraud scheme.

           368.   Fontanella, Hayek, Cruz, Specialty Medical, Giasullo, and Milazzo knew of, agreed

 to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other

 insurers of money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

           369.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $750,000.00 pursuant to the fraudulent bills submitted

 through Totowa Pain.

           370.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                                  FIFTH CAUSE OF ACTION
                        Against Totowa Pain, Fontanella, Hayek, and Cruz
                                     (Common Law Fraud)

           371.   GEICO incorporates, as though fully set forth herein, each and every allegation in




                                                  133
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 134 of 148 PageID: 134




 paragraphs 1 through 348 above.

        372.    Totowa Pain, Fontanella, Hayek, and Cruz intentionally and knowingly made false

 and fraudulent statements of material fact to GEICO and concealed material facts from GEICO in

 the course of their submission of hundreds of fraudulent charges seeking payment for the

 Fraudulent Services.

        373.    The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “1”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “1”,

 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they were

 not; (iii) in every claim identified in Exhibit “1”, the representation that the Fraudulent Services

 were medically necessary, when in fact the Fraudulent Services were not medically necessary and

 were performed as part of a pre-determined fraudulent treatment and billing protocol designed

 solely to financially enrich the Defendants, not to benefit the Insureds who supposedly were

 subjected to them; (iv) in many of the claims identified in Exhibit “1”, the representation that the

 Fraudulent Services were provided in the first instance, when in fact they were not; and (v) in

 every claim identified in Exhibit “1”, the representation that the Fraudulent Services were provided

 in compliance with the laws and regulations governing healthcare practice, and were eligible for

 PIP reimbursement, when in fact they were not.

        374.    Totowa Pain, Fontanella, Hayek, and Cruz intentionally made the above–described

 false and fraudulent statements and concealed material facts in a calculated effort to induce GEICO

 to pay charges submitted through Totowa Pain that were not compensable under New Jersey’s No-

 Fault Laws.




                                                 134
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 135 of 148 PageID: 135




           375.   GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property by

 reason of the above–described conduct in that it has paid at least $750,000.00 pursuant to the

 fraudulent bills submitted by Totowa Pain, Fontanella, Hayek, and Cruz through Totowa Pain.

           376.   Totowa Pain, Fontanella, Hayek, and Cruz’s extensive fraudulent conduct

 demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to

 recover punitive damages.

           377.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                  SIXTH CAUSE OF ACTION
                         Against Specialty Medical, Giasullo, and Milazzo
                                  (Aiding and Abetting Fraud)

           378.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

           379.   Specialty Medical, Giasullo, and Milazzo knowingly aided and abetted the

 fraudulent scheme that was perpetrated on GEICO by Totowa Pain, Fontanella, Hayek, and Cruz.

           380.   The acts of Specialty Medical, Giasullo, and Milazzo in furtherance of the

 fraudulent scheme involve causing unlawful compensation to be paid to Totowa Pain and

 Fontanella in exchange for patient referrals.

           381.   The conduct of Specialty Medical, Giasullo, and Milazzo was significant and

 material. The conduct of Specialty Medical, Giasullo, and Milazzo was a necessary part of and

 was critical to the success of the fraudulent scheme because without their actions, there would be




                                                 135
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 136 of 148 PageID: 136




 no opportunity for Totowa Pain, Fontanella, Hayek, and Cruz to obtain payment from GEICO and

 from other insurers.

           382.   Specialty Medical, Giasullo, and Milazzo aided and abetted the fraudulent scheme

 in a calculated effort to induce GEICO into paying charges to Totowa Pain for non-reimbursable

 and medically unnecessary Fraudulent Services, because they sought to continue profiting through

 the fraudulent scheme.

           383.   The conduct of Specialty Medical, Giasullo, and Milazzo caused GEICO to pay

 more than $750,000.00 pursuant to the fraudulent bills submitted or caused to be submitted through

 Totowa Pain.

           384.   Specialty Medical, Giasullo, and Milazzo’s extensive fraudulent conduct

 demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to

 recover punitive damages.

           385.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                SEVENTH CAUSE OF ACTION
                        Against Totowa Pain, Fontanella, Hayek, and Cruz
                                     (Unjust Enrichment)

           386.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

           387.   As set forth above, Totowa Pain, Fontanella, Hayek, and Cruz have engaged in

 improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

           388.   When GEICO paid the bills and charges submitted or caused to be submitted

 through Totowa Pain by Totowa Pain, Fontanella, Hayek, and Cruz for PIP Benefits, it reasonably




                                                 136
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 137 of 148 PageID: 137




 believed that it was legally obligated to make such payments based on Totowa Pain, Fontanella,

 Hayek, and Cruz’s improper, unlawful, and/or unjust acts.

        389.    Totowa Pain, Fontanella, Hayek, and Cruz have been enriched at GEICO’s expense

 by GEICO’s payments which constituted a benefit Totowa Pain, Fontanella, Hayek, and Cruz

 voluntarily accepted notwithstanding their improper, unlawful, and unjust billing scheme.

        390.    Totowa Pain, Fontanella, Hayek, and Cruz’s retention of GEICO’s payments

 violates fundamental principles of justice, equity and good conscience.

        391.    By reason of the above, Totowa Pain, Fontanella, Hayek, and Cruz have been

 unjustly enriched in an amount to be determined at trial, but in no event less than $750,000.00.

                              EIGHTH CAUSE OF ACTION
                Against Specialty Medical, Milazzo, Giasullo, and Santangelo
   (Violation of New Jersey Insurance Fraud Prevention Act – (N.J.S.A.17:33A–1 et seq.))

        392.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

        393.    In connection with the billing that they submitted or caused to be submitted to

 GEICO for the Fraudulent Services in the claims identified in Exhibit “2”, Specialty Medical,

 Milazzo, Giasullo, and Santangelo knowingly submitted or caused to be submitted HCFA–1500

 forms and treatment reports to GEICO that were false and misleading in the following material

 respects:

        (i)     The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Defendants were
                in compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were eligible to receive PIP reimbursement. In
                fact, the Defendants were not in compliance with all applicable statutory and
                regulatory requirements governing healthcare practice, and therefore were not
                eligible to receive PIP reimbursement, because: (a) the Defendants were engaged
                in unlawful referral schemes; (b) the Defendants purported to provide, and billed
                for, the medically unnecessary and in some cases illusory Fraudulent Services; and




                                                137
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 138 of 148 PageID: 138




                (c) the Defendants routinely violated N.J.S.A. § 39:6A–4.6(c) by inflating,
                exaggerating, and misrepresenting their charges for the Fraudulent Services.

        (ii)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                were provided in compliance with all applicable statutory and regulatory
                requirements governing healthcare practice, and therefore were eligible to receive
                PIP reimbursement. In fact, the Fraudulent Services were not provided in
                compliance with all applicable statutory and regulatory requirements governing
                healthcare practice, and therefore were not eligible to receive PIP reimbursement,
                because: (a) the Defendants were engaged in unlawful referral schemes; (b) the
                Defendants purported to provide, and billed for, the medically unnecessary and in
                some cases illusory Fraudulent Services; and (c) the Defendants routinely violated
                N.J.S.A. § 39:6A–4.6(c) by inflating, exaggerating, and misrepresenting their
                charges for the Fraudulent Services.

        (iii)   The HCFA–1500 forms and treatment reports uniformly misrepresented to GEICO
                that the Fraudulent Services were medically necessary. In fact, the Fraudulent
                Services were not medically necessary, and were performed as part of a pre-
                determined fraudulent treatment and billing protocol designed solely to financially
                enrich the Defendants, not to benefit the Insureds who supposedly were subjected
                to them.

        (iv)    The HCFA–1500 forms and treatment reports submitted or caused to be submitted
                by the Defendants misrepresented and exaggerated the level of the Fraudulent
                Services, the nature of the Fraudulent Services that purportedly were provided, and
                the reimbursable amounts for the Fraudulent Services.

        394.    Specialty Medical, Milazzo, Giasullo, and Santangelo’s systematic violation of the

 New Jersey Insurance Fraud Prevention Act constitutes a “pattern” of violations under the Act.

 See N.J.S.A. 17:33–A–7.

        395.    As a result, GEICO is entitled to not only damages in the form of disgorgement of

 the PIP benefits paid in an amount to be established at trial, but exceeding $400,000.00, but is also

 entitled to: (i) treble damages; (ii) the costs and counsel fees incurred in connection with the

 investigation conducted by GEICO; as well as (iii) reimbursement of the costs and counsel fees

 associated with the prosecution of this litigation.




                                                  138
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 139 of 148 PageID: 139




                                  NINTH CAUSE OF ACTION
                                  Against Milazzo and Giasullo
                             (Violation of RICO, 18 U.S.C. § 1962(c))

        396.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

        397.    Specialty Medical is an ongoing “enterprise”, as that term is defined in 18 U.S.C.

 § 1961(4), that engages in activities which affect interstate commerce.

        398.    Milazzo and Giasullo have knowingly conducted and/or participated, directly or

 indirectly, in the conduct of Specialty Medical’s affairs through a pattern of racketeering activities

 consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

 the use of the United States mails to submit or cause to be submitted hundreds of fraudulent charges

 on a continuous basis for over five years seeking payments that Specialty Medical was not entitled

 to receive under the No-Fault Laws because: (i) the billed-for services were not medically

 necessary; (ii) the billed-for services were performed and billed pursuant to a pre–determined,

 fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii) the billed-

 for services, in many cases, were not performed at all; (iv) the billing codes used for the services

 misrepresented and exaggerated the level of services that purportedly were provided in order to

 inflate the charges that could be submitted; (v) the Defendants were engaged in an illegal patient

 referral and self-referral scheme; and (vi) neither Specialty Medical nor the underlying services

 were in compliance with applicable law. The fraudulent charges and corresponding mailings

 submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

 the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.

        399.    Specialty Medical’s business is racketeering activity, inasmuch as the enterprise

 exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud




                                                  139
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 140 of 148 PageID: 140




 are the regular way in which Milazzo and Giasullo have operated Specialty Medical, inasmuch as

 Specialty Medical is not engaged in a legitimate chiropractic practice, and acts of mail fraud

 therefore are essential in order for Specialty Medical to function. Furthermore, the intricate

 planning required to carry out and conceal the predicate acts of mail fraud implies a threat of

 continued criminal activity, as does the fact that Milazzo and Giasullo continue to submit

 fraudulent billing to GEICO, and continue to attempt collection on the fraudulent billing submitted

 through Specialty Medical to the present day.

            400.     Specialty Medical is engaged in inherently unlawful acts, inasmuch as it continues

 to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

 These inherently unlawful acts are taken by Specialty Medical in pursuit of inherently unlawful

 goals – namely, the theft of money from GEICO and other insurers through fraudulent No-Fault

 billing.

            401.     GEICO has been injured in its business and property by reason of the above–

 described conduct in that it has paid at least $400,000.00 pursuant to the fraudulent bills submitted

 through Specialty Medical.

            402.     By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                     TENTH CAUSE OF ACTION
                   Against Milazzo, Giasullo, Santangelo, Totowa Pain, and Fontanella
                                (Violation of RICO, 18 U.S.C. § 1962(d))

            403.     GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

            404.     Specialty Medical is an ongoing “enterprise”, as that term is defined in 18 U.S.C.




                                                     140
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 141 of 148 PageID: 141




 § 1961(4), that engages in activities which affect interstate commerce.

        405.    Milazzo, Giasullo, Santangelo, Totowa Pain, and Fontanella were employed by

 and/or associated with Specialty Medical.

        406.    Milazzo, Giasullo, Santangelo, Totowa Pain, and Fontanella knowingly have

 agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct

 of Specialty Medical’s affairs through a pattern of racketeering activity consisting of repeated

 violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

 States mails to submit or cause to be submitted hundreds of fraudulent charges on a continuous

 basis for over five years seeking payments that Specialty Medical was not entitled to receive under

 the No-Fault Laws because: (i) the billed-for services were not medically necessary; (ii) the billed-

 for services were performed and billed pursuant to a pre–determined, fraudulent treatment and

 billing protocol designed solely to enrich the Defendants; (iii) the billed-for services, in many

 cases, were not performed at all; (iv) the billing codes used for the services misrepresented and

 exaggerated the level of services that purportedly were provided in order to inflate the charges that

 could be submitted; (v) the Defendants were engaged in an illegal patient referral and self-referral

 scheme; and (vi) neither Specialty Medical nor the underlying services were in compliance with

 applicable law. The fraudulent charges and corresponding mailings submitted to GEICO that

 comprise, in part, the pattern of racketeering activity identified through the date of this Complaint

 are described, in part, in the chart annexed hereto as Exhibit “2”. Each such mailing was made in

 furtherance of the mail fraud scheme.

        407.    Milazzo, Giasullo, Santangelo, Totowa Pain, and Fontanella knew of, agreed to and

 acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other insurers

 of money) by submitting or facilitating the submission of the fraudulent charges to GEICO.




                                                 141
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 142 of 148 PageID: 142




           408.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $400,000.00 pursuant to the fraudulent bills submitted

 through Specialty Medical.

           409.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

 proper.

                               ELEVENTH CAUSE OF ACTION
                   Against Specialty Medical, Milazzo, Giasullo, and Santangelo
                                      (Common Law Fraud)

           410.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

           411.   Specialty Medical, Milazzo, Giasullo, and Santangelo intentionally and knowingly

 made false and fraudulent statements of material fact to GEICO and concealed material facts from

 GEICO in the course of their submission of hundreds of fraudulent charges seeking payment for

 the Fraudulent Services.

           412.   The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim identified in Exhibit “2”, the representation that the

 Defendants were in compliance with all relevant laws and regulations governing healthcare

 practice in New Jersey, when in fact they were not; (ii) in every claim identified in Exhibit “2”,

 the representation that the Defendants were eligible to receive PIP Benefits, when in fact they were

 not; (iii) in every claim identified in Exhibit “2”, the representation that the Fraudulent Services

 were medically necessary, when in fact the Fraudulent Services were not medically necessary and

 were performed as part of a pre-determined fraudulent treatment and billing protocol designed

 solely to financially enrich the Defendants, not to benefit the Insureds who supposedly were




                                                  142
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 143 of 148 PageID: 143




 subjected to them; (iv) in many of the claims identified in Exhibit “2”, the representation that the

 Fraudulent Services were provided in the first instance, when in fact they were not; and (v) in

 every claim identified in Exhibit “2”, the representation that the Fraudulent Services were provided

 in compliance with the laws and regulations governing healthcare practice, and were eligible for

 PIP reimbursement, when in fact they were not.

           413.   Specialty Medical, Milazzo, Giasullo, and Santangelo intentionally made the

 above–described false and fraudulent statements and concealed material facts in a calculated effort

 to induce GEICO to pay charges submitted through Specialty Medical that were not compensable

 under New Jersey’s No-Fault Laws.

           414.   GEICO justifiably relied on these false and fraudulent representations and acts of

 fraudulent concealment, and as a proximate result has been injured in its business and property by

 reason of the above–described conduct in that it has paid at least $400,000.00 pursuant to the

 fraudulent bills submitted by Specialty Medical, Milazzo, Giasullo, and Santangelo through

 Specialty Medical.

           415.   Specialty Medical, Milazzo, Giasullo, and Santangelo’s extensive fraudulent

 conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO

 to recover punitive damages.

           416.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                 TWELFTH CAUSE OF ACTION
                                Against Totowa Pain and Fontanella
                                   (Aiding and Abetting Fraud)

           417.   GEICO incorporates, as though fully set forth herein, each and every allegation in




                                                 143
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 144 of 148 PageID: 144




 paragraphs 1 through 348 above.

           418.   Totowa Pain and Fontanella knowingly aided and abetted the fraudulent scheme

 that was perpetrated on GEICO by Specialty Medical, Milazzo, Giasullo, and Santangelo.

           419.   The acts of Totowa Pain and Fontanella in furtherance of the fraudulent scheme

 involve referring Insureds to Specialty Medical in exchange for unlawful compensation from

 Specialty Medical, Milazzo, Giasullo, and Santangelo.

           420.   The conduct of Totowa Pain and Fontanella was significant and material. The

 conduct of Totowa Pain and Fontanella was a necessary part of and was critical to the success of

 the fraudulent scheme because without their actions, there would be no opportunity for Specialty

 Medical, Milazzo, Giasullo, and Santangelo to obtain payment from GEICO and from other

 insurers.

           421.   Totowa Pain and Fontanella aided and abetted the fraudulent scheme in a calculated

 effort to induce GEICO into paying charges to Specialty Medical for non-reimbursable and

 medically unnecessary Fraudulent Services, because they sought to continue profiting through the

 fraudulent scheme.

           422.   The conduct of Totowa Pain and Fontanella caused GEICO to pay more than

 $400,000.00 pursuant to the fraudulent bills submitted or caused to be submitted through Specialty

 Medical.

           423.   Totowa Pain and Fontanella’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

           424.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.




                                                 144
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 145 of 148 PageID: 145




                               THIRTEENTH CAUSE OF ACTION
                    Against Specialty Medical, Milazzo, Giasullo, and Santangelo
                                       (Unjust Enrichment)

         425.      GEICO incorporates, as though fully set forth herein, each and every allegation in

 paragraphs 1 through 348 above.

         426.      As set forth above, Specialty Medical, Milazzo, Giasullo, and Santangelo have

 engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

         427.      When GEICO paid the bills and charges submitted or caused to be submitted

 through Specialty Medical by Specialty Medical, Milazzo, Giasullo, and Santangelo for PIP

 Benefits, it reasonably believed that it was legally obligated to make such payments based on

 Specialty Medical, Milazzo, Giasullo, and Santangelo’s improper, unlawful, and/or unjust acts.

         428.      Specialty Medical, Milazzo, Giasullo, and Santangelo have been enriched at

 GEICO’s expense by GEICO’s payments which constituted a benefit Specialty Medical, Milazzo,

 Giasullo, and Santangelo voluntarily accepted notwithstanding their improper, unlawful, and

 unjust billing scheme.

         429.      Specialty Medical, Milazzo, Giasullo, and Santangelo’s retention of GEICO’s

 payments violates fundamental principles of justice, equity and good conscience.

         430.      By reason of the above, Specialty Medical, Milazzo, Giasullo, and Santangelo have

 been unjustly enriched in an amount to be determined at trial, but in no event less than $400,000.00.

                                            JURY DEMAND

         431.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

         WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,

 GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be entered

 in their favor:




                                                   145
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 146 of 148 PageID: 146




        A.      On the First Cause of Action against Totowa Pain and Specialty Medical, a

 declaration pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Totowa

 Pain and Specialty Medical were not in compliance with all relevant laws and regulations governing

 healthcare practice during the time period when billing for the Fraudulent Services was submitted to

 GEICO;

        B.      On the Second Cause of Action against Totowa Pain, Fontanella, Hayek, and Cruz,

 damages in the form of disgorgement of the PIP benefits paid in an amount to be established at

 trial, but exceeding $750,000.00, as well as: (i) treble damages; (ii) the costs and counsel fees

 incurred in connection with the investigation conducted by GEICO; and (iii) reimbursement of the

 costs and counsel fees associated with the prosecution of this litigation pursuant to N.J.S.A.

 17:33A-7;

        C.      On the Third Cause of Action against Fontanella, compensatory damages in favor

 of GEICO an amount to be determined at trial but in excess of $750,000.00, together with treble

 damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

        D.      On the Fourth Cause of Action against Fontanella, Hayek, Cruz, Specialty Medical,

 Giasullo, and Milazzo, compensatory damages in favor of GEICO an amount to be determined at

 trial but in excess of $750,000.00, together with treble damages, costs, and reasonable attorneys’

 fees pursuant to 18 U.S.C. § 1964(c) plus interest;

        E.      On the Fifth Cause of Action against Totowa Pain, Fontanella, Hayek, and Cruz,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $750,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;




                                                 146
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 147 of 148 PageID: 147




         F.       On the Sixth Cause of Action against Specialty Medical, Giasullo, Milazzo, and

 Santangelo, compensatory damages in favor of GEICO an amount to be determined at trial but in

 excess of $750,000.00, together with punitive damages, costs, interest and such other and further

 relief as this Court deems just and proper;

         G.       On the Seventh Cause of Action against Totowa Pain, Fontanella, Hayek, and Cruz,

 compensatory damages in favor of GEICO an amount to be determined at trial but in excess of

 $750,000.00, together with punitive damages, costs, interest and such other and further relief as

 this Court deems just and proper;

         H.       On the Eighth Cause of Action against Specialty Medical, Milazzo, Giasullo, and

 Santangelo, damages in the form of disgorgement of the PIP benefits paid in an amount to be

 established at trial, but exceeding $400,000.00, as well as: (i) treble damages; (ii) the costs and

 counsel fees incurred in connection with the investigation conducted by GEICO; and (iii)

 reimbursement of the costs and counsel fees associated with the prosecution of this litigation

 pursuant to N.J.S.A. 17:33A-7;

         I.       On the Ninth Cause of Action against Milazzo and Giasullo, compensatory

 damages in favor of GEICO an amount to be determined at trial but in excess of $400,000.00,

 together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

 plus interest;

         J.       On the Tenth Cause of Action against Milazzo, Giasullo, Santangelo, Totowa Pain,

 and Fontanella, compensatory damages in favor of GEICO an amount to be determined at trial but

 in excess of $400,000.00, together with treble damages, costs, and reasonable attorneys’ fees

 pursuant to 18 U.S.C. § 1964(c) plus interest;




                                                  147
Case 2:21-cv-02525-CCC-MF Document 1 Filed 02/12/21 Page 148 of 148 PageID: 148




          K.    On the Eleventh Cause of Action against Specialty Medical, Milazzo, Giasullo, and

 Santangelo, compensatory damages in favor of GEICO an amount to be determined at trial but in

 excess of $400,000.00, together with punitive damages, costs, interest and such other and further

 relief as this Court deems just and proper;

          L.    On the Twelfth Cause of Action against Totowa Pain and Fontanella, compensatory

 damages in favor of GEICO an amount to be determined at trial but in excess of $400,000.00,

 together with punitive damages, costs, interest and such other and further relief as this Court deems

 just and proper; and

          M.    On the Thirteenth Cause of Action against Specialty Medical, Milazzo, Giasullo,

 and Santangelo, compensatory damages in favor of GEICO an amount to be determined at trial

 but in excess of $400,000.00, together with punitive damages, costs, interest and such other and

 further relief as this Court deems just and proper.

 Dated: February 12, 2021


                                       RIVKIN RADLER LLP



                                       By:     /s/ Gene Y. Kang
                                               Gene Y. Kang, Esq.
                                               Timothy J. Bang, Esq.
                                               Barry I. Levy, Esq. (to be admitted pro hac vice)
                                               Max Gershenoff, Esq. (to be admitted pro hac vice)
                                               Steven Henesy, Esq. (to be admitted pro hac vice)
                                               25 Main Street, Suite 501
                                               Court Plaza North
                                               Hackensack, New Jersey 07601
                                               (201) 287–2460




                                                 148
 4731902.v5
